 

Exhibit 10.21

CONFIDENTIAL TREATMENT REQUESTED

 

CREDIT AGREEMENT

Dated as of January 15, 2016

among

MAKO SOLAR, LLC,
a Delaware limited liability company,
as the Borrower,

MAKO SOLAR HOLDINGS, LLC,
a Delaware limited liability company,
as the Member and a Guarantor,

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor,

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor,

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor,

SOLARCITY CORPORATION,
a Delaware corporation,
as the Limited Guarantor,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,
as Mandated Lead Arranger and Sole Bookrunner,

and

KeyBank National Assoication,
as Joint Lead Arranger

 

Published CUSIP Number: 56088BAA0

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SectionPage

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms1

 

1.02

Other Interpretive Provisions27

 

1.03

Accounting Terms28

 

1.04

Rounding28

 

1.05

Times of Day; Rates28

ARTICLE II  THE COMMITMENTS AND CREDIT LOANS

28

 

2.01

Loan Facility28

 

2.02

Commitments34

 

2.03

Fees34

 

2.04

Other Payment Terms35

 

2.05

Pro Rata Treatment42

 

2.06

Change of Circumstances42

 

2.07

Funding Losses44

 

2.08

Alternate Office; Minimization of Costs; Replacement of Lenders45

 

2.09

Agent of the Loan Parties46

 

2.10

Release of Subject Funds46

 

2.11

Defaulting Lenders47

 

2.12

[***] True-Up Event48

 

2.13

Interest Rate Protection49

ARTICLE III  [Reserved.]

49

ARTICLE IV  CONDITIONS PRECEDENT

49

 

4.01

Conditions Precedent to the Closing Date49

 

4.02

Conditions Precedent to Each Borrowing53

 

4.03

Conditions Precedent to Addition of Current Systems to Available Borrowing
Base55

ARTICLE V  REPRESENTATIONS AND WARRANTIES

55

 

5.01

Organization55

 

5.02

Authorization; No Contravention56

 

5.03

Governmental Authorization; Other Consents56

 

5.04

Binding Effect56

 

5.05

ERISA57

 

5.06

Taxes57

i

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

5.07

Business57 

 

5.08

Collateral57

 

5.09

No Default57

 

5.10

Margin Regulations; Investment Company Act57

 

5.11

Sanctioned Persons58

 

5.12

[Reserved]58

 

5.13

Litigation58

 

5.14

Disclosure58

 

5.15

Tax Status59

 

5.16

Capital Structure59

 

5.17

Compliance with Law59

 

5.18

No Other Bank Accounts59

 

5.19

Projections59

 

5.20

Solvency59

 

5.21

OFAC60

 

5.22

Anti-Corruption Laws60

 

5.23

Environmental Compliance60

 

5.24

Regulatory Matters60

 

5.25

Tax Equity Representations; Eligibility Representations60

ARTICLE VI  AFFIRMATIVE COVENANTS

61

 

6.01

Use of Proceeds61

 

6.02

Notices61

 

6.03

Portfolio Reports; Financial Statements62

 

6.04

Reports; Other Information65

 

6.05

Existence, Conduct of Business66

 

6.06

Books, Records, Access67

 

6.07

Preservation of Rights; Further Assurance68

 

6.08

Borrowing Base Certificate68

 

6.09

Taxes and Other Government Charges69

 

6.10

Compliance With Laws; Instruments, Etc69

 

6.11

Actual Net Cash Flows69

 

6.12

Compliance with Sanctioned Persons Laws and Anti-Corruption Laws70

 

6.13

Separateness Provisions; Required Provisions in LLC Agreement70

 

6.14

Distributions by Certain Subsidiaries71

 

6.15

Maintenance of Materials71

 

6.16

[Reserved.]71

ii

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

6.17

Correction Payments71 

ARTICLE VII  NEGATIVE COVENANTS

72

 

7.01

Limitations on Liens72

 

7.02

Debt72

 

7.03

Sale or Lease of Assets72

 

7.04

Changes73

 

7.05

Distributions73

 

7.06

Investments73

 

7.07

Use of Proceeds74

 

7.08

Fundamental Changes74

 

7.09

Amendments; Other Agreements74

 

7.10

Name and Location; Fiscal Year75

 

7.11

Assignment75

 

7.12

ERISA75

 

7.13

Accounts75

 

7.14

Transactions with Affiliates75

 

7.15

Limitation on Dividends and Other Payment Restrictions Affecting Certain
Subsidiaries75

 

7.16

Hedging Agreement75

 

7.17

Operations and Maintenance75

 

7.18

Sanctions76

 

7.19

Anti-Corruption Laws76

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES

76

 

8.01

Events of Default76

 

8.02

Remedies Upon Event of Default78

 

8.03

Application of Funds79

ARTICLE IX  ADMINISTRATIVE AGENT

79

 

9.01

Appointment and Authority79

 

9.02

Rights as a Lender79

 

9.03

Exculpatory Provisions80

 

9.04

Reliance by Administrative Agent80

 

9.05

Delegation of Duties81

 

9.06

Resignation of Administrative Agent81

 

9.07

Non-Reliance on Administrative Agent and Other Lenders82

 

9.08

No Other Duties, Etc82

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding82

 

9.10

Collateral and Guaranty Matters84

iii

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

9.11

Exercise of Discretion84 

 

9.12

Withholding Tax85

ARTICLE X  MISCELLANEOUS

85

 

10.01

Amendments, Etc85

 

10.02

Notices; Effectiveness; Electronic Communication87

 

10.03

No Waiver; Cumulative Remedies; Enforcement89

 

10.04

Expenses; Damage Waiver89

 

10.05

Payments Set Aside92

 

10.06

Successors and Assigns92

 

10.07

Treatment of Certain Information; Confidentiality96

 

10.08

Right of Setoff97

 

10.09

Interest Rate Limitation97

 

10.10

Counterparts; Integration; Effectiveness98

 

10.11

Survival of Representations and Warranties98

 

10.12

Severability98

 

10.13

[Reserved]98

 

10.14

Governing Law; Jurisdiction; Etc98

 

10.15

Waiver of Jury Trial99

 

10.16

No Advisory or Fiduciary Responsibility100

 

10.17

Electronic Execution of Assignments and Certain Other Documents100

 

10.18

USA PATRIOT Act101

 

10.19

ENTIRE AGREEMENT101

ARTICLE XI  LIMITED GUARANTY

101

 

11.01

The Limited Guaranty101

 

11.02

Obligations Unconditional101

 

11.03

Reinstatement103

 

11.04

Subrogation; Subordination103

 

11.05

Remedies103

 

11.06

[Reserved]103

 

11.07

Continuing Guarantee103

 

11.08

General Limitation on Guarantee Obligations103

 

11.09

Release of Limited Guarantor104

 

11.10

Representations and Warranties104

ARTICLE XII  ACCOUNTS; APPLICATION OF FUNDS

105

 

12.01

Accounts; Application of Funds in Accounts105

ARTICLE XIII  GENERAL GUARANTY

105

iv

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

13.01

The General Guaranty105 

 

13.02

Obligations Unconditional105

 

13.03

Reinstatement107

 

13.04

Subrogation; Subordination107

 

13.05

Remedies107

 

13.06

[Reserved]107

 

13.07

Continuing Guarantee107

 

13.08

General Limitation on Guarantee Obligations107

 

13.09

Release of Guarantors107

 

13.10

Right of Contribution108

 

13.11

Keepwell108

 

 




v

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

1.01(a)

Knowledge Persons

1.01(b)

Change in Control

1.01(c)

Operating Account

2.01

Commitments and Proportionate Shares

2.01(c)

Amortization Schedule

4.01(n)

Consents

6.13

Separateness Provisions

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

A

Form of Borrowing Notice

B

Form of Note

C-1

Form of Assignment and Assumption Agreement

C-2

Form of Administrative Questionnaire

D

Form of Quarterly Date Certificate

E

Form of U.S. Tax Compliance Certificates

F

Form of Aggregate Advance Model

G

Form of Borrowing Base Certificate

H

Form of Cash Flow Model

I

Form of Borrowing Date Certificate

 

 

APPENDICES

 

 

 

1

Eligibility Representations

2

Subject Funds, Borrower Subsidiary Parties, Funded Subsidiaries, and Investors

3

Project Documents

4

System Information

5

Tax Equity Representations

6

[Reserved]

7

Borrowing Base Certificate Calculations

8

Partnership Flip Structure Characteristics

 

 

6

6Juniper Credit Agreement

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 15, 2016,
among MAKO SOLAR, LLC, a Delaware limited liability company (the “Borrower”),
MAKO SOLAR HOLDINGS, LLC, a Delaware limited liability company (the “Member”),
[***], a Delaware limited liability company (“Fund I Manager”), [***], a
Delaware limited liability company (“Fund II Manager”), [***], a Delaware
limited liability company (“Fund III Manager”), SOLARCITY CORPORATION, a
Delaware corporation solely in its capacity as a limited guarantor (the “Limited
Guarantor”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as the
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”), as the collateral agent for
the Secured Parties (in such capacity, together with its successors and assigns,
the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), and as a Lender.

WHEREAS, the Borrower has requested that the Lenders make loans to the Borrower
to monetize certain of the future distributions to be received by the Borrower
from its subsidiaries in connection with Subject Funds, and the Lenders are
willing to make such loans on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement (including in the preliminary
statements hereto), the following terms shall have the meanings set forth below:

“Acceptable Hedge Bank” means any Lender or Affiliate of a Lender.

“Accounts” has the meaning specified in the CADA.

“Actual Net Cash Flow” means the actual amount of all Distributions of On-Going
Revenue paid to the Borrower Subsidiary Parties, which such amounts shall be
paid directly from the applicable Subject Fund into the Revenue Account for the
benefit of such Borrower Subsidiary Party.

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved by the
Administrative Agent.

“Advance Rate” means [***] ([***]%).

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement, dated as of January 15, 2016,
among the Borrower, the Administrative Agent and the Collateral Agent.

“Agent Party” has the meaning specified in Section 10.02(c).

“Agents” has the meaning specified in the introductory paragraph hereto.

“Aggregate Advance Model” has the meaning specified in Appendix 7.

“Aggregate Payment Facilitation Amount” means, as of any date of calculation,
the sum of the Payment Facilitation Amount for all Funded Systems; provided,
that, if the Investor causes a Payment Facilitation Agreement to be entered into
on or before the Final True-Up Date for a Funded System located in [***], the
Payment Facilitation Amount with respect to such Payment Facilitation Agreement
shall not count towards the Aggregate Payment Facilitation Amount so long as
Borrower complies with its obligations under Section 2.12 with respect to such
Payment Facilitation Agreement.

“Aggregate Payment Facilitation Sweep Amount” means, as of any date of
calculation, the excess of (i) the Aggregate Payment Facilitation Amount over
(ii) the sum of (x) $5,000,000 and (y) the aggregate amount of prepayments made
pursuant to Section 2.01(f)(ii)(A) prior to such date as a result of a Sweep
Event described in clause (v) of the definition thereof.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Terrorism Laws” means any Federal laws of the United States of America
relating to terrorism or money laundering, including Executive Order 13224; the
Patriot Act and the regulations administered by OFAC.

“Applicable Interest Rate” means (a) for any LIBO Loan, during each Interest
Period applicable thereto, the per annum rate equal to the sum of the LIBO Rate
for such Interest Period or the Daily LIBO Rate, as applicable, plus the
Applicable Margin or (b) for any Base Rate Loan, during each Interest Period
applicable thereto, the per annum rate equal to the sum of the Base Rate for
such Interest Period plus the Applicable Margin.

“Applicable Margin” means 3.50% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in its capacity as mandated lead arranger and sole
bookrunner.

2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 10.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit C-1 or any other form
(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Availability Period” means a period commencing on the Closing Date and ending
on the earlier of (i) October 31, 2016 and (ii) the first Borrowing Date after
June 30, 2016.

“Available Borrowing Base” has the meaning specified in Appendix 7.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11, United States Code.

“Bankruptcy Event” shall be deemed to have occurred with respect to any Person,
if (a) such Person shall institute a voluntary case seeking liquidation or
reorganization under the Bankruptcy Law or shall consent to the institution of
an involuntary case thereunder against it; (b) such Person shall file a
petition, answer or consent or shall otherwise institute any similar proceeding
under any other applicable federal, State or other applicable Law, or shall
consent thereto; (c) such Person shall apply for, or by consent there shall be
an appointment of, a custodian, conservator, rehabilitator, receiver,
liquidator, sequestrator, trustee or other officer with similar powers for
itself or any substantial part of its assets; (d) such Person shall make an
assignment for the benefit of creditors; (e) such Person shall become unable or
admit in writing its inability to pay its debts generally as they become due;
(f) if an involuntary case shall be commenced seeking the liquidation or
reorganization of such Person under the Bankruptcy Law or any similar proceeding
shall be commenced against such Person under any other applicable federal, State
or other applicable Law and (i) the petition commencing the involuntary case is
not timely controverted; (ii) the petition commencing the involuntary case is
not dismissed within 60 days of its filing; (iii) an interim trustee is
appointed to take possession of all or a portion of the property, and/or to
operate all or any part of the business of such Person and such appointment is
not vacated within 60 days; or (iv) an order for relief shall have been issued
or entered therein; or a decree or order of a court having jurisdiction in the
premises for the appointment of a custodian, conservator, rehabilitator,
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of such Person or of all or a part of its property, shall have been
entered; (g) any writ or warrant of attachment or execution or similar process
is issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 60 days after its
issue or levy; or (h) any other similar relief shall be granted against such
Person under any federal, State or other applicable Law.

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Bankruptcy Law” means the Bankruptcy Code and any other state or federal
insolvency, liquidation, conservatorship, rearrangement, receivership,
assignment for the benefit of creditors, reorganization, moratorium or similar
Law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the LIBO Rate plus 1.00%, and if the Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel III” means the agreements reached by the Basel Committee on Banking
Supervision in “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems” to the extent and in the manner implemented as an
applicable Law, rule, regulation, pronouncement, guideline or request (or any
combination thereof) from any Governmental Authority (whether or not having the
force of law), as such agreements and any related law, rule, regulation,
pronouncement, guideline or request may be amended, supplemented, restated or
otherwise modified from time to time.

“Benefited Lender” has the meaning specified in Section 2.05(b).

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.04.

“Borrower Subsidiary Party” means each of (a) Fund I Manager, (b) Fund II
Manager, and (c) Fund III Manager.

“Borrower’s Knowledge” means the actual knowledge of (a) any Responsible Officer
of the Borrower, (b) only with respect to matters relating to the Subject Funds,
any Person set forth on Part I of Schedule 1.01(a) or any Person who assumes the
responsibility of a Person set forth on Part I of Schedule 1.01(a), or (c) any
Person set forth on Part II of Schedule 1.01(a) or any Person who assumes the
responsibility of a Person set forth on Part II of Schedule 1.01(a), of (x) a
fact, condition or circumstance or (y) a fact, condition or circumstance that
would cause a reasonably prudent person to conduct further inquiry.

“Borrowing” means a borrowing hereunder, consisting of simultaneous Loans of the
same Type and made by each of the Lenders pursuant to Section 2.01.

“Borrowing Base Certificate” means a certificate in the form of Exhibit G.

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Borrowing Base Certificate Calculations” means those calculations to be set
forth in the Borrowing Base Certificate as described in Appendix 7.

“Borrowing Base Requirement” means, as of the date of a Borrowing Base
Certificate, the Available Borrowing Base equals or exceeds the Outstanding
Principal.

“Borrowing Date” means that date on which a Borrowing occurs.

“Borrowing Notice” has the meaning specified in Section 2.01(a)(iii).

“Breakage Event” has the meaning specified in Section 2.07.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Loan, “Business Day” means any such day that is
also a London Banking Day.

“CADA” means the Collateral Agency and Depositary Agreement, dated as of January
15, 2016, among the Borrower, the Collateral Agent, the Depositary, each
Borrower Subsidiary Party and, solely for the purposes of Section 2.1 and
Article VII thereof, each Lender.

“Capital Adequacy Requirement” has the meaning specified in Section 2.06(b).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Flow Model” means, with respect to each Subject Fund, the model that
includes the applicable system information with respect to Systems in such
Subject Fund in substantially the form of Exhibit H (which Exhibit H may be
updated from time to time with the addition of new Systems pursuant to Section
4.03); “Cash Flow Models” means all such models collectively.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

A “Change in Control” shall be deemed to have occurred if:

(a)SolarCity (or any successor entity thereto) shall cease to directly or
indirectly own, beneficially and of record, 100% of the issued and outstanding
Equity Interests in Member;

(b)Member shall cease to directly own, beneficially and of record, 100% of the
issued and outstanding Equity Interests in the Borrower;

(c)the Borrower shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding Equity Interests in each Borrower Subsidiary Party;
or

(d)a Borrower Subsidiary Party shall cease to own 100% of the Equity Interests
in any Subject Fund owned by it as of the Closing Date as set forth on Schedule
1.01(b);

provided, that any disposition that would otherwise be a Change in Control that
complies with the terms of Section 2.10 shall not be deemed to be a Change in
Control.  For avoidance of doubt, interests issued to an Independent Member are
not considered “equity interests”.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, with respect to a Collateral Document, all property which is
subject or is intended or required to become subject to the security interests
or Liens granted by such Collateral Document.

“Collateral Agent” has the meaning specified in the introductory paragraph
hereto.

“Collateral Documents” means the CADA, the Pledge and Security Agreement, each
Tax Equity Required Consent, and each control agreement and any other security
documents, financing statements and other documentation filed or recorded in
connection with the foregoing that are executed or otherwise authorized by a
Loan Party for the benefit of the Secured Parties.

“Commitment” means, at any time with respect to each Lender, the commitment of
such Lender to make Loans hereunder, expressed as a maximum aggregate principal
amount of the Loans to be made by such Lender hereunder as such amount may be
(a) reduced from time to time pursuant to Section 2.2(c), or (b) reduced or
modified from time to time pursuant to assignments by or to such Lender pursuant
to Section 10.06.  The initial amount of each Lender’s Commitment as of the date
of this Agreement is set forth in Schedule 2.01 hereto, or, thereafter, in the
Assignment and Assumption Agreement pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Commitment Fee” has the meaning specified to such term in the Fee Letters.

“Completion Deadline” has the meaning specified in Section 7.09(a).

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Correction Payment” has the meaning specified in Section 6.17.

“Correction Payment Action” means, except to the extent addressed by Sections
7.01, 7.02, 7.03, 7.04, or 7.05, and without duplication, (i) any fraud
(including, any fraudulent conveyance involving the intent to hinder, defraud or
delay) or willful misconduct involving Borrower or any Borrower Subsidiary Party
or any of their respective assets, (ii) any theft, misappropriation, intentional
or material waste, or abandonment by Borrower or any Borrower Subsidiary Party
of any assets of such Person or (iii) any intentional act by Borrower or any
Borrower Subsidiary Party, in each case, that prevents, delays or hinders the
Collateral, the Collateral Agent’s perfection of its security interests in the
Collateral, the Collateral Agent’s exercise of any of its enforcement rights or
other remedies under the Loan Documents, including contesting foreclosure or
asserting counterclaims in any action to foreclose or any other action, or
otherwise results in any damage or diminution in value of any of the Collateral.

“Current System” refers to a System owned by a Subject Fund for which a
Borrowing Notice is being delivered to the Administrative Agent.  For avoidance
of doubt, a System that was previously included in the calculation of Available
Borrowing Base shall not be considered a “Current System”.

“Customer Agreement” means a long term power purchase agreement or lease
agreement entered into with a Host Customer relating to a System subject to a
Subject Fund.

“Customer Payments” means all payments made by the Host Customers in accordance
with its Customer Agreement.

“Daily LIBO Rate” means, for any Interest Period on each day during such
Interest Period, the greater of (i) the fluctuating rate of interest equal to
LIBOR, as published on the applicable Reuters screen page (or such other
commercially available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
local time, on each day (or, if such day is not a Business Day, on the
immediately preceding Business Day) any such Loan is outstanding, for dollars
deposited with a term equivalent to a three-month interest period and (ii) zero
percent (0%).  If such rate is not available at such time for any reason, then
the Daily LIBO Rate shall be the greater of (i) the rate per annum determined by
the Administrative Agent to be the rate at which deposits in

7

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

dollars for delivery in same day funds in the approximate amount of the initial
Loan with a term equivalent to a three-month interest period would be offered by
Bank of America’s London branch to major banks in the London interbank
Eurodollar market at their request at approximately 11:00 a.m.  (London local
time), on each day (or, if such day is not a Business Day, on the immediately
preceding Business Day) such Loan is outstanding and (ii) zero percent (0%).

“Debt” of any Person at any date means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, except trade
accounts payable arising in the ordinary course of business, (f) all Debt of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees by such Person of Debt of others, (h) all
Capital Lease Obligations of such Person, (i) all Synthetic Lease Obligations of
such Person, (j) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests of such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of redeemable preferred interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (k) all obligations of such Person as an account party in
respect of letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (l) net
obligations of such Person under any Hedging Agreement and (m) all obligations
of such Person in respect of bankers’ acceptances.  For all purposes hereof, the
Debt of any Person shall include the Debt of any partnership in which such
Person is a general partner, unless such Debt is expressly made non-recourse to
such Person.  The amount of any net obligation under any Hedging Agreement on
any date shall be deemed to be the Hedging Termination Value thereof as of such
date.  The amount of any Capital Lease Obligation or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Debt Service Coverage Ratio” means, as of any Scheduled Payment Date, for the
trailing 12-month period ending on and including such Scheduled Payment Date (or
with respect to the first four quarters following the Closing Date, such period
from the Closing Date to such Scheduled Payment Date), the quotient of
(i) Actual Net Cash Flow received by Borrower for such period, divided by (ii)
the sum of (A) the scheduled principal payments on the Loans due and payable
during such period pursuant to the first sentence of Section 2.01(c), (B)
interest payments on the Loans due and payable during such period; provided,
that, so long as Borrower is in compliance with its obligations under Sections
2.13(a) and (b), the amount described in this clause (ii)(B) shall be the amount
of the Borrower’s fixed payment under such Interest Rate Hedge Agreements for
such period, (C) the actual amount of Undrawn Fees due and payable during such
period, (D) the amount of the “annual administrative agency fee” under the
Agency Fee Letter, and (E) the amount of the “annual depositary fee” and any
“wire or check disbursment fee” under the Depositary Fee Letter.

8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Debt Service Reserve Account” has the meaning specified in the CADA.

“Debt Service Reserve Required Balance” has the meaning specified in the CADA.

“Default” means any occurrence, circumstance or event or any combination
thereof, that with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.

“Default Rate” means, with respect to the Loans, the interest rate per annum
equal to the Applicable Interest Rate plus 2.0% per annum.

“Defaulted System” has the meaning specified in Appendix 7.

“Defaulting Lender” means, subject to Section 2.11(c) any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more of the conditions
precedent set forth in Sections 4.01 and 4.02 with respect to the relevant
Borrowing (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) have not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
public proceeding under Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect, or (ii) had publicly appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including FDIC or any other state, federal or national
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding

9

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.11(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Depositary” means Bank of America, N.A.

“Depositary Fee Letter” means the letter agreement, dated as of January 15,
2016, among the Borrower, the Depositary and the Securities Intermediary.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Discharge Date” means the date when the outstanding Obligations have been paid
in full in cash, all Commitments have been terminated and each of the Loan
Documents entered into by the Loan Parties has been terminated or novated such
that none of the Loan Parties continues to have any obligations thereunder.  For
the purpose of this definition, indemnification or similar obligations that by
their terms survive the payment of the Obligations and for which no claim is
pending as of the date of payment shall not constitute “Obligations” under the
Loan Documents.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distributions of On-Going Revenue” means all distributions paid or payable to
any Borrower Subsidiary Party on account of its interest in a Subject Fund,
other than Excluded Revenues.

“Dollar” and “$” mean lawful money of the United States.

“Eligibility Representations” means the representations and warranties set forth
in Appendix 1.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and 10.06(b)(v) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

“Eligible Systems” means Inspected Systems and PTO Systems that, as of the
applicable Borrowing Date, meet all of the Eligibility Representations.

“Environmental Claim” means any and all obligations, liabilities, losses,
administrative, regulatory or judicial actions, suits, demands, decrees, claims,
liens, judgments, warning notices, notices of noncompliance or violation,
investigations, proceedings, removal or remedial actions or orders, or damages,
penalties, fees, out-of-pocket costs, expenses, disbursements, attorneys’ or
consultants’ fees, relating in any way to any Environmental Law or any Permit
issued under any such Environmental Law (hereafter “Hazard Claims”), including
(a) any and all Hazard Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions

10

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

or damages pursuant to any applicable Environmental Law, and (b) any and all
Hazard Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from the Release of
Hazardous Materials or arising from injury to health, safety or the environment.

“Environmental Law” means any and all federal, State, regional and local
statutes, Laws (including common law), regulations, ordinances, judgments,
orders, codes or injunctions pertaining to the environment, human health or
safety, or natural resources, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.) (“CERCLA”), and the Superfund Amendments and Reauthorization Act of
1986, the Emergency Planning and Community Right to Know Act (42 U.S.C. §§ 11001
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901
et seq.), and the Hazardous and Solid Waste Amendments Act of 1984, the Clean
Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act
(also known as the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. §§ 300f et seq.), the Endangered Species Act (16 U.S.C. §§ 1531 et
seq.), the Migratory Bird Treaty Act (16 U.S.C. §§ 703 et seq.), the Bald Eagle
Protection Act (16 U.S.C. §§ 668 et seq.), the Oil Pollution Act of 1990 (33
U.S.C. §§ 2701 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§§ 1801 et seq.), and any similar or analogous state and local statutes or
regulations promulgated thereunder, and decisional law of any Governmental
Authority, as each of the foregoing may be amended or supplemented from time to
time in the future, in each case to the extent applicable with respect to the
property or operation to which application of the term “Environmental Laws”
relates.

“Equity Contributions” has the meaning specified in the CADA.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant,
commitment, preemptive rights or agreements of any kind (including any members’
or voting agreements) entitling the holder thereof to purchase or otherwise
acquire any such equity interest. For avoidance of doubt, interests of an
Independent Member are not considered “Equity Interests”.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan

11

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon  the Borrower or any ERISA
Affiliate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” has the meaning specified in the CADA.

“Excluded Revenues” means (a) the sum of distributions to the Borrower in
respect of (i) capital contributions of a Borrower Subsidiary Party in
connection with the purchase of PV Systems, (ii) proceeds from upfront rebates,
including any proceeds from refundable State tax credits, (iii) proceeds from
upfront customer prepayments, (iv) proceeds from the monetization of SRECs, and
(v) proceeds from any Excluded System, minus (b) reductions of cash flow
distributable to the applicable Borrower Subsidiary Party in respect of (w) the
proportionate share of costs incurred pursuant to any applicable operations and
maintenance agreements with respect to Excluded Systems, (x) the proportionate
share of overhead expenses corresponding to Excluded Systems, to the extent such
fees, costs and expenses are the responsibility of the applicable Subject Fund
outside of the fixed fees set forth the maintenance services agreement or
administrative services agreement, as applicable, (y) any extraordinary expenses
corresponding to the collection of fees, removal or relocation or other expenses
with respect to the such Excluded Systems, to the extent expenses are the
responsibility of the applicable Subject Fund outside of the fixed fees set
forth the maintenance services agreement or administrative services agreement,
as applicable, and (z) any other expenses related to Excluded Systems; provided,
that to the extent that the net amount of revenues that, but for this proviso,
would constitute Excluded Revenues with respect to Excluded Systems for any
Subject Fund, excluding any net Excluded Revenues of the types set forth in
clauses (a)(i), (a)(iii) and (a)(iv) above, exceeds five percent (5%) of Actual
Net Cash Flows for such Subject Fund, such excess shall not constitute Excluded
Revenues.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the General Guaranty
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or the General Guaranty) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 13.11 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the General Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which

12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

such General Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.

“Excluded Systems” means any PV System that from its initial presentation as a
Current System the cash flows from which are excluded from the definition of Net
Cash Flow and that is not at any relevant time a Funded System.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.08(c)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.04(d)(i)(B),
(d)(i)(C) or (d)(iii), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.04(g) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“FDIC” means the Federal Deposit Insurance Corporation and its successors.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

13

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Fee Letters” means each of the fee letters entered into in connection with this
Agreement by the Borrower or any of its Affiliate and one or more Agents or
Lenders in connection with this Agreement (including each of (a) the Agency Fee
Letter and (b) the Depositary Fee Letter).

“FERC” means the Federal Energy Regulatory Commission of the United States.

“Final True-Up Date” means the “Final True-Up Date” (as defined in the Master
Purchase and Equity Capital Contribution Agreement, dated as of August 27, 2015,
between SolarCity, the Investor, [***] and [***]) as such date may be modified.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Fund I Manager” has the meaning specified in the introductory paragraph hereto.

“Fund II Manager” has the meaning specified in the introductory paragraph
hereto.

“Fund III Manager” has the meaning specified in the introductory paragraph
hereto.

“Funded Subsidiary” means those Subsidiaries of the Borrower associated with a
Subject Fund and listed on Appendix 2.

“Funded System” refers to any System against which a Loan has been advanced in
accordance with the terms of this Agreement.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Guaranty” means the obligations of each Guarantor set forth in Sections
13.01 through 13.10.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority,

14

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any zoning authority, FDIC,
FERC, the relevant State public utility commissions, and any supranational
bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien).  The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 13.01.

“Guarantors” means each of the Borrower Subsidiaries and the Member.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants (including
crude oil or any fraction thereof), including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Fix Fees” has the meaning specified in Section 2.13(c).

“Hedging Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

15

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, the termination value(s)
determined in accordance therewith.

“HMT” has the meaning specified in the definition of “Sanction(s)”.

“Host Customer” means a customer under a Customer Agreement relating to any
System subject to a Subject Fund.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Independent Engineer” means (i) DNV GL or (ii) any other reputable, qualified
engineering firm with substantial experience in the residential solar industry
that is not an Affiliate of the Borrower or the Sponsor.

“Independent Member” means an individual who has not been at any time during the
five years preceding such initial designation: (a) a direct or indirect owner of
any equity interest in, or member (with the exception of serving as the
Independent Member), officer, employee, director, manager or contractor,
bankruptcy trustee, attorney or counsel of, the Borrower or any of its
respective Affiliates; (b) a creditor, customer, supplier (other than a supplier
of registered agent or registered office services), or other Person who derives
any of its purchases or revenues from its business activities with the Borrower
or any of its respective Affiliates (other than any fee paid for its services as
Independent Member); (c) an Affiliate of the Borrower excluded from serving as
Independent Member under clause (a) or (b) of this definition; (d) a member of
the immediate family by blood or marriage of any Person excluded from being an
Independent Member under clause (a) or (b) of this definition; or (e) a Person
who received, or a member or employee of a firm or business that received, fees
or other income from the Borrower or any of its Affiliates in the aggregate in
excess of five percent (5%) of the gross income, for any applicable year, of
such Person; provided, however, that notwithstanding the foregoing, for the
purposes of clause (a), an equity interest shall be deemed to exclude de minimis
or otherwise immaterial holdings of equity interests of an Affiliate of the
Borrower which are traded on public stock exchanges.  The initial Independent
Member is Jennifer A. Schwartz.

“Information” has the meaning specified in Section 10.07.

“Initial Supplemental Reserve Deposit” has the meaning specified in the CADA.

16

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Inspected System” means any System, other than a PTO System, for which
SolarWorks classifies the related PV System to be past the point of the
“Inspection Passed” stage as defined by SolarCity’s “PV System Lifecycle Policy”
as in effect on the date hereof.

“Inspected Systems Reserve Account” has the meaning specified in the CADA.

“Inspected Systems Reserve Required Balance” has the meaning specified in the
CADA.

“Interest Period” means, with respect to any Loan, the period commencing on the
Borrowing Date for such Loan and ending on the next Scheduled Payment Date, and
thereafter, the three (3) month period between Scheduled Payment Dates.

“Interest Rate Hedge Agreement” has the meaning specified in Section 2.13(a).

“Interest Rate Hedge Counterparty” has the meaning specified in Section 2.13(a).

“Investor” means [***], a Delaware corporation.

“IRS” means the United States Internal Revenue Service.

“ITC Downside Case” means a scenario in which a 30% reduction in fair market
value occurs in the first month that a Subject Fund is included in the Available
Borrowing Base and the Aggregate Advance Model is adjusted to calculate the Net
Cash Flows distributable to the applicable Borrower Subsidiary Party in light of
such reduction in fair market value and any applicable Cash-Sweep Event (as
defined in Appendix 5).

“Joint Lead Arranger” means KeyBank National Association, in its capacity as a
joint lead arranger.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
Law, treaty, rule or regulation including any Law, any requirement or obligation
under a Permit, and any determination of any Governmental Authority in each case
applicable to or binding upon such Person or any of its properties or to which
such Person or any of its property is subject.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office

17

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

may include any Affiliate of such Lender or any domestic or foreign branch of
such Lender or such Affiliate.  Unless the context otherwise requires each
reference to a Lender shall include its applicable Lending Office.

“LIBO Loan” means any Loan that bears interest at rates based upon the Daily
LIBO Rate or the LIBO Rate.

“LIBO Rate” means:

(a)for any Interest Period, other than Interest Periods when the Daily LIBO Rate
is being charged in accordance with Section 2.01(b)(i) or otherwise in
accordance with this Agreement, with respect to a LIBO Loan, the rate per annum
equal to the greater of (i) London Interbank Offered Rate (“LIBOR”) or a
comparable successor rate, which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period and (ii) zero percent (0%); and

(b)for any interest calculation with respect to a Base Rate Loan on any date
(other than the initial Interest Period), the rate per annum equal to the
greater of (i) LIBOR, at or about 11:00 a.m., London local time determined two
(2) Business Days prior to such date for U.S. Dollar deposits with a term of
three months commencing that day and (ii) zero percent (0%);

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“LIBOR” has the meaning specified in the definition of LIBO Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Guaranteed Obligations” has the meaning specified in Section 11.01.

“Limited Guarantor” has the meaning specified in the introductory paragraph.

“Limited Guaranty” means the obligations of Limited Guarantor set forth in
Article XI.

“LLC Agreements” means the Limited Liability Company Agreement of the Member,
dated as of January 15, 2016, Limited Liability Company Agreement of the
Borrower, dated as

18

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

of January 15, 2016, the Amended and Restated Limited Liability Company
Agreement of Fund I Manager, dated as of January 15, 2016, the Amended and
Restated Limited Liability Company Agreement of Fund II Manager, dated as of
January 15, 2016, and the Amended and Restated Limited Liability Company
Agreement of Fund III Manager, dated as of January 15, 2016.

“Loan Documents” means this Agreement, each Note (if any), the Collateral
Documents, the Interest Rate Hedge Agreements, and the Fee Letters and any other
documents, agreements or instruments entered into in connection with any of the
foregoing.

“Loan Party” means each of the Member, the Borrower and each Borrower Subsidiary
Party.

“Loans” means such loans and advances made by the Lenders to the Borrower
pursuant to this Agreement.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, financial condition, assets, liabilities or properties of the
Borrower and the Borrower Subsidiary Parties, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the legality, validity or enforceability of any of the Loan
Documents or on the rights and remedies available to the Lenders or the
Collateral Agent under any Loan Document.

“Maturity Date” means January 25, 2021.

“Member” has the meaning specified in the introductory paragraph hereto.

“Misdirected Revenues” has the meaning specified in Section 6.11(c).

“Multiemployer Plan” means a Plan which has two or more contributing sponsors
(including the Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Flow” has the meaning specified in Appendix 7.

“[***] True-Up Event” has the meaning specified in Appendix 7.

“Note” and “Notes” have the meaning specified in Section 2.01(d).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Bankruptcy Laws naming such Person as the debtor in such

19

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, that the Obligations shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC List” means any list of persons, entities, and governments issued by OFAC
pursuant to Executive Order 13224 – Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,
as in effect on the date hereof, or any similar list issued by OFAC.

“OFAC Violation” has the meaning specified in Section 6.12(b).

“Ongoing Eligibility Representations” means the Eligibility Representations set
forth in paragraphs 2.a, 2.b, 2.c, 2.i, 3, 5, 9, 14, 15 and 16 of Appendix 1.

“Operating Account” means the Borrower’s account identified on Schedule 1.01(c).

“Operative Documents” means the Loan Documents, the LLC Agreements and the
Project Documents.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.08).

“Outstanding Principal” means the aggregate amount of principal outstanding
under all Loans, as of the date of determination.

20

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Patriot Act” has the meaning specified in Section 10.18.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Partnership Flip Structure” means a tax equity structure that conforms to the
characteristics set forth in Appendix 8.

“Payment Facilitation Agreement” means any modification, waiver or amendment of
a Customer Agreement or execution of a replacement Customer Agreement.

“Payment Facilitation Amount” means, for any Funded System for which a Payment
Facilitation Agreement has been completed, an amount equal to the excess, if
any, of (i) the Discounted Solar Asset Balance of such Funded System immediately
prior to such Payment Facilitation Agreement being completed (which includes any
past due amounts), over (ii) the Discounted Solar Asset Balance of such Funded
System immediately after completion of such Payment Facilitation Agreement.  For
the avoidance of doubt, the scheduled Host Customer payments to be used in the
calculation of clause (ii) will be the payment schedule attached to the
completed Payment Facilitation Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PBI” has the meaning specified in Appendix 1.

“Pension Plan” means any employee pension benefit plan (including a
Multiemployer Plan) that (i) is maintained or is contributed to by the Borrower
and any ERISA Affiliate and (ii) is either covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the Code.

“Performance Based Incentive Agreement” has the meaning specified in Appendix 1.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

“Permitted Liens” means (a) Liens of materialmen, mechanics, workers, repairmen
or employees arising in the ordinary course of business; (b) Liens imposed by
any Governmental Authority for Taxes not yet due or being contested in good
faith and by appropriate proceedings and in respect of which appropriate
reserves have been established in accordance with GAAP; (c) Liens arising out of
judgments or awards so long as an appeal or proceeding for review is being
prosecuted in good faith and for the payment of which appropriate reserves have
been established in accordance with GAAP, bonds or other security have been
provided or are fully covered by insurance, in each case, as acceptable to the
Administrative Agent; (d) Liens created under the Loan Documents; (e) Liens
permitted (without requiring any amendment, consent, waiver, or vote by any
member of a Subject Fund, including any Investor, under the terms and conditions
of such Project Documents unless such amendment, consent or waiver is approved
in in accordance with the terms hereof) under the applicable Project Documents;
(f) Liens of Host Customers under Customer Agreements; and (g) encumbrances
consisting of zoning restrictions,

21

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

licenses, restrictions on use of property or imperfections in title relating to
a System that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or a material adverse effect on the
Funded Systems.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Placed-In-Service” means for a PV System, the definition of “Placed In Service”
or “Placed-In-Service”, as applicable, given in the applicable Project Documents
of the applicable Subject Fund.

“Platform” has the meaning specified in Section 6.04.

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of January 15, 2016, between the Member, the Borrower, each Borrower
Subsidiary Party and the Collateral Agent.

“Project Documents” means those documents of a Subject Fund listed on Appendix
3, as may be updated from time to time, any amendments thereto and any
successor, substitute or replacement documents therefor.

“Proportionate Share” means, at any time with respect to each Lender, the
percentage obtained by dividing the outstanding principal amount of the Loans
and unfunded Commitments of such Lender at such time by the aggregate
outstanding principal amount of all Loans and Commitments of all Lenders at such
time.  The initial Proportionate Share of each Lender as of the date of this
Agreement is set forth in Schedule 2.01 hereto, or, thereafter, in the
Assignment and Assumption Agreement pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“PTO” has the meaning set forth in the definition of “PTO System”.

“PTO System” any System for which SolarWorks classifies the related PV System to
be at or past the point of the “Permitted to Operate (“PTO”) Stage” as defined
by SolarCity’s “PV System Lifecycle Policy” as in effect on the date hereof.

“Public Lender” has the meaning specified in Section 6.04.

“Purchase Option” has the meaning set forth in the Pledge and Security
Agreement.

“PV System” means a photovoltaic system, including photovoltaic panels, racks,
wiring and other electrical devices, conduit, weatherproof housings, hardware,
one or more inverters, remote monitoring equipment, connectors, meters,
disconnects, over current devices and battery storage.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

22

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Quarterly Date” means each date occurring five (5) Business Days prior to a
Scheduled Payment Date.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of any
Hazardous Materials.

“Released Fund” has the meaning specified in Section 2.10(c).

“Relevant Member Action” means, with respect to any matter relating to a Subject
Fund with respect to which the Organizational Documents of such Subject Fund (or
any other contract, agreement, or instrument) grant voting, approval or consent
rights to the related Borrower Subsidiary Party, or otherwise provide such
Borrower Subsidiary Party with the ability, or otherwise permit such Borrower
Subsidiary Party, to cause such Subject Fund to take, or restrict such Subject
Fund from taking, any action, the exercise by such Borrower Subsidiary Party of
such voting, approval, consent or other rights; provided, however, that any
Borrower Subsidiary Party’s exercise or non-exercise of such rights as required
by (i) the Organizational Documents of such Subject Fund, (ii) the Borrower
Subsidiary Party’s fiduciary duties (to the extent applicable given any
elections set forth in such Organizational Documents) or (iii) any applicable
Laws, shall in all cases be deemed to fully satisfy any obligation of such
Borrower Subsidiary Party under the Loan Documents to take Relevant Member
Action.

“Removal Effective Date” has the meaning given in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, (a) at any time at which Bank of America (or any
Affiliate thereof then acting as Lender) holds Loans and unused Commitments
representing at least 25% of the sum of the Loans and unused Commitments of all
Lenders, (i) Bank of America (or any Affiliate thereof then acting as Lender)
and (ii) Lenders who hold Loans and unused Commitments representing more than
50% of the sum of the Loans and unused Commitments of all Lenders, including
Bank of America and any Affiliate thereof then acting as Lender, and (b) at all
other times, Lenders who hold Loans and unused Commitments representing more
than 50% of the sum of the Loans and unused Commitments of all Lenders then
outstanding; provided, that, notwithstanding the foregoing clauses (a) and (b),
Required Lenders shall at all times include a minimum of two Lenders (unless
there is only one Lender).  The Loans and unused Commitments of any Defaulting
Lender shall be disregarded in determining the Required Lenders at any time.

23

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Required LLC Provisions” has the meaning specified in Section 6.13.

“Reserve Accounts” means, collectively, the Debt Service Reserve Account,
Inspected Systems Reserve Account and Supplemental Reserve Account.

“Reserve Required Balance” means, (i) with respect to the Debt Service Reserve
Account, an amount equal to the Debt Service Reserve Required Balance, (ii) with
respect to the Inspected Systems Reserve Account, an amount equal to the
Inspected Systems Reserve Required Balance, and (iii) with respect to the
Supplemental Reserve Account, an amount equal to the Supplemental Reserve
Required Balance.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01(e)(i), the secretary or any assistant secretary of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Borrower Subsidiary Party, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Borrower Subsidiary
Party, in each case, other than Excluded Revenues.

“Revenue Account” has the meaning specified in the CADA.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“Scheduled Payment Date” means, with respect to any Loan, (a) January 25,
April 25, July 25 and October 25 of each year, commencing with April 25, 2016,
or (b) if such January 25, April 25, July 25 or October 25 is not a Business
Day, the first Business Day immediately following such January 25, April 25,
July 25 and October 25, as applicable.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means the Agents, the Lenders, the Depositary and the Interest
Rate Hedge Counterparties.

24

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“SolarCity” means SolarCity Corporation, a Delaware corporation.

“SolarWorks” means SolarWorks®, SolarCity’s proprietary project management
software.

“Specified Loan Party” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 13.11).

“SREC” means the definition “SRECs”, “RECs” or “Renewable Energy Credits”, as
applicable, given in the applicable Project Documents of the applicable Subject
Fund, but in any event, includes credits, credit certificates, green tags or
similar environmental or green energy attributes (such as those for greenhouse
gas reduction or the generation of green power or renewable energy) created by a
Governmental Authority of any State or local jurisdiction and/or independent
certification board or group generally recognized in the electric power
generation industry, and generated by or associated with any System or
electricity produced therefrom.

“Subject Fund” means each limited liability company identified as a “Subject
Fund” on Appendix 2 hereto.

“Subject Fund Borrowing Base” has the meaning specified in Appendix 7.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Supplemental Reserve Account” has the meaning specified in the CADA.

“Supplemental Reserve Required Balance” has the meaning specified in the CADA.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Rate” means, on any relevant date under Section 2.13(a), the then current
market rate associated with the expected amortization schedule of the
outstanding principal balance of the Loans assuming the Outstanding Principal is
not repaid on the Maturity Date, as determined by the proprietary model
maintained by the Interest Rate Hedge Counterparties in respect of the Interest
Rate Hedge Agreements being entered into on such date and mutually agreed upon
by such party and the Borrower.

“Sweep Event” means the occurrence and continuation of any one or more of the
following: (i) a Bankruptcy Event of SolarCity (or any successor entity
thereto), (ii) SolarCity

25

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(or any successor entity thereto) has neither (A) a corporate issuer rating by
S&P of BBB- or Moody’s of Baa3 nor (B) tangible net worth (defined as total
assets less intangible assets less total liabilities, in each case as those
terms are defined for GAAP purposes and as reflected on SolarCity’s (or such
successor entity thereto) most recent financial statements) of at least four
hundred million dollars ($400,000,000) and SolarCity (or such successor entity
thereto) has total unrestricted cash, cash equivalents and investments with
maturity of less than 12 months (as determined under GAAP) of at least one
hundred fifty million dollars ($150,000,000), (iii) as of the last day of any
calendar quarter, SolarCity’s “Interest Coverage Ratio” (as defined in that
certain Amended and Restated Credit Agreement, dated as of November 1, 2013,
under which SolarCity is the borrower), is less than 1.50:1.00, (iv) as of any
Scheduled Payment Date, the Debt Service Coverage Ratio is less than 1.15:1.00,
or (v) as of any Quarterly Date, the Aggregate Payment Facilitation Sweep Amount
is greater than zero.

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy or such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“System” means (a) a PV System, (b) the applicable Customer Agreement related to
such PV System and (c) all other related rights applicable thereto.

“Tax Equity Model” has the meaning specified in Appendix 7.

“Tax Equity Representations” means the representations and warranties in
Appendix 5.

“Tax Equity Required Consent” means, with respect to a Subject Fund, a consent
executed by the Investor in such Subject Fund and each other party thereto, in
form and substance acceptable to the Administrative Agent.  Each Tax Equity
Required Consent is listed on Schedule 4.01(n).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminated System” means a PV System that (a) is damaged or destroyed by fire,
theft or other casualty (an “Event of Loss”) and such System has become
inoperable because of such event and is not repaired, restored, replaced or
rebuilt to substantially the same condition as it existed immediately prior to
the Event of Loss within one hundred eighty (180) days of such Event of Loss or
(b) is otherwise deemed to be a “Terminated System”, “Deficient System”,
“Cancelled System”, “Recalled System” or “Overdue System” (or an equivalent term
or designation of similar meaning) pursuant to the applicable Project Document.

“Total Loan Commitment” means the aggregate principal amount of the Commitments
of all the Lenders hereunder as such amount may be reduced from time to time
pursuant to this Agreement.  The Total Loan Commitment as of the date of this
Agreement is One Hundred and Seventeen Million Dollars ($117,000,000).

26

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Trigger Event” has the meaning specified in Appendix 7.

“True-Up Report” means that report delivered by SolarCity pursuant to the terms
of the applicable Project Document of the applicable Subject Fund.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Loan.

“UCC” means the Uniform Commercial Code of the jurisdiction the law of which
governs the document in which such term is used or which governs the creation or
perfection of the Liens granted thereunder.

“Undrawn Fees” has the meaning specified in Section 2.03(a).

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.04(g)(ii)(B)(III).

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organizational Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits, Appendices, Annexes and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits,
Appendices, Annexes and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

27

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.” 

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing any audited financial statements required
to be delivered hereunder, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Debt of the Borrower and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 on financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

28

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE II  THE COMMITMENTS AND CREDIT LOANS

2.01Loan Facility.

(a)Loan Facility.

(i)Availability.

(A)Subject to the terms and conditions set forth herein, each Lender agrees,
severally and not jointly, to make one or more Loans to the Borrower, from time
to time during the Availability Period, in an aggregate principal amount that
will not result in such Lender’s Loans exceeding its Commitment.

(B)Notwithstanding the foregoing, (x) there shall be no more than one (1)
Borrowing per calendar month, (y) only one (1) Borrowing shall be permitted
after June 30, 2016, and (z) the total principal amount of Borrowings shall not
exceed the Total Loan Commitment.

(C)Each Loan made by a Lender under this Agreement shall irrevocably reduce (i)
the Total Loan Commitment by the amount of such Loan and (ii) such Lender’s
Commitment by the amount of each such loan made by such Lender.

(D)Amounts borrowed hereunder and repaid may not be reborrowed.

(ii)Loan Sizing; Minimum Draw Amount.  Notwithstanding anything to the contrary
in Section 2.01(a)(i), the aggregate amount of each Borrowing (A) shall not
cause the Outstanding Principal (including the amounts of the requested
Borrowing) to exceed the Available Borrowing Base set forth in the Borrowing
Base Certificate related to such Borrowing and (B) shall exceed $2,500,000 or
such lesser amount as is remaining under the Total Loan Commitment.

(iii)Borrowing Notice.  The Borrower shall request Loans by delivering to the
Administrative Agent an irrevocable (except as set forth in Section 2.01(a)(v))
written notice in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower (a “Borrowing Notice”), by no later than 2:00 p.m., New York time, at
least seven (7) Business Days before the requested date of each Borrowing.

(iv)Borrowing Base Certificate; Aggregate Advance Model.  In connection with any
Borrowing, the Borrower shall also deliver to the Administrative Agent (no later
than 2:00 p.m., New York time, at least seven (7) Business Days before the
requested date of each Borrowing; provided that with respect to the initial
Borrowing hereunder, such notice shall be delivered no later than 2:00 p.m., New
York time, at least one (1) Business Day before the requested date of such
Borrowing) the applicable (A) Borrowing Base Certificate (and any invoices
supporting the information contained therein provided

29

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

to Borrower by the Administrative Agent), which shall, with respect to each
Current System, include the Eligibility Representations with respect to such
Current System or identify such Current System as an Excluded System and (B)
Aggregate Advance Model with respect to the requested Borrowing, each of which
the Administrative Agent shall distribute to each Lender. 

(v)Calculations and Computations.  Unless the Administrative Agent has received
a written notice from a Lender no later than 2:00 p.m., New York time, at least
two (2) Business Days before the requested Borrowing Date contesting the
Borrower’s calculations in the Borrowing Base Certificate submitted by the
Borrower, the Administrative Agent shall confirm the Available Borrowing Base
and provide notice thereof to the Borrower and each Lender.  If the
Administrative Agent receives a written notice from a Lender contesting the
Borrower’s calculations in such Borrowing Base Certificate, Administrative Agent
shall inform the Borrower and provide an amended Borrowing Base Certificate
(provided to the Administrative Agent by the objecting Lender no later than one
(1) Business Day prior to the initial requested Borrowing Date).  Thereafter,
Borrower may (A) agree to such amended Borrowing Base Certificate and deliver an
amended Borrowing Notice (including the amended Borrowing Base Certificate and,
if applicable, revised Aggregate Advance Model) to the Administrative Agent, or
(B) by written notice to the Administrative Agent, rescind the Borrowing
Notice.  The delivery of an amendment to a Borrowing Notice or a rescission of a
Borrowing Notice pursuant to this clause (v) shall not be subject to Section
2.07, provided that the Borrower delivers such amendment or rescission no later
than 12:00 p.m. New York time one (1) Business Day before the requested
Borrowing Date.

(b)Interest Provisions Relating to Loans.

(i)Interest Rate.  Subject to Section 2.04(c), the Borrower shall pay interest
(including interest accruing after the commencement of an insolvency proceeding
under applicable Bankruptcy Law) on the unpaid principal amount of each Loan
from the date of the funding of such Loan until such Loan is paid in full in
cash at the Applicable Interest Rate; provided that, for any Borrowing not made
on a Scheduled Payment Date, with respect to the period from such Borrowing Date
to the first Scheduled Payment Date following such Borrowing Date, interest on
the unpaid principal amount of each such LIBO Loan shall be charged for each day
during such period at the Daily LIBO Rate plus the Applicable Margin; provided,
further, that, on each Scheduled Payment Date, each LIBO Loan bearing interest
at rates based upon the Daily LIBO Rate shall automatically (without notice from
or other action by Borrower or any other Loan Party) be converted to a LIBO Loan
bearing interest at rates based upon the LIBO Rate.

(ii)Interest Payment Dates.  Interest on the unpaid principal amount of each
Loan shall be payable in arrears on (A) each Scheduled Payment Date with respect
to such Loan and (B) upon prepayment of any Loans as and to the extent provided
in Section 2.01(f) and at maturity (whether by acceleration or otherwise);
provided that interest payable pursuant to Section 2.04(c) shall be payable on
demand.  Interest shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Bankruptcy Law.

30

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)Interest Computations.  All computations of interest on any Borrowing
hereunder shall include the first day but exclude the last day of the Interest
Period in effect for such Borrowing and shall be based, (x) with respect to LIBO
Loans, upon a year of 360 days and on actual days elapsed and (y) with respect
to Base Rate Loans, upon a year of 365/366 days and on actual days elapsed.  The
Applicable Interest Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent and
such determination shall be conclusive absent manifest error. 

(iv)Interest Account and Interest Computations.  The Administrative Agent shall
record in an account or accounts maintained by the Administrative Agent on its
books (A) the Applicable Interest Rate for the Loans; (B) the date and amount of
each interest payment on each Loan; and (C) such other information as the
Administrative Agent may determine is necessary for the computation of interest
payable by the Borrower hereunder consistent with the basis hereof.

(v)Continuation.  On each Scheduled Payment Date, each LIBO Loan shall be
automatically continued for a three (3) month Interest Period.  A LIBO Loan may
be continued only on the last day of an Interest Period for such LIBO Loan.  For
the avoidance of doubt, no notice from or other action by Borrower or any other
Loan Party shall be required in connection with any continuation of LIBO Loans
or the Interest Period.  Each such continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the continued LIBO Loan.

(vi)Alternate Rate of Interest.  If prior to the commencement of any Interest
Period for a Borrowing:

(A)the Administrative Agent shall have determined that Dollar deposits in the
principal amounts of the Loans comprising such Borrowing are not generally
available in the London interbank market or that reasonable means do not exist
for ascertaining the LIBO Rate or Daily LIBO Rate, as applicable; or

(B)the Administrative Agent is advised by Lenders holding Loans and unused
Commitments representing 30% or more of the sum of unused Commitments and the
Loans then outstanding that the rates at which such Dollar deposits are being
offered will not adequately and fairly reflect the cost to the Lenders of making
or maintaining such LIBO Loans during such Interest Period,

then the Administrative Agent shall, as soon as practicable thereafter, give
written notice of such determination to the Borrower and the Lenders.  In the
event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Borrowing shall be
deemed to be a request for a Base Rate Borrowing.   Any such Base Rate Loan
shall automatically (without notice from or other action by Borrower or any
other Loan Party) be converted to a LIBO Loan bearing interest at rates based
upon the LIBO Rate or Daily LIBO Rate, as the case may be, on the first date on
which the Administrative Agent indicates that such LIBO Loans become
available.  Each

31

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

determination by the Administrative Agent under this Section 2.01(b)(vi) shall
be conclusive absent manifest error.

(c)Principal Payments of Loans.  The Borrower shall repay to the Lenders the
principal amount of the Loans outstanding on each Scheduled Payment Date in the
respective amounts set forth opposite such dates as set forth on Schedule
2.01(c) (as such schedule is amended or modified from time to time in accordance
with this Agreement).  Any remaining unpaid principal, interest, fees and costs
payable hereunder or under any other Loan Documents shall be due and payable on
the Maturity Date or, if earlier, the date on which the Loans are accelerated
pursuant to the terms of this Agreement, including, without limitation, Section
8.02.

(d)Promissory Notes.  If requested by any Lender, the Borrower shall execute and
deliver to such Lender a promissory note in the form of Exhibit B (individually,
a “Note” and, collectively, the “Notes”), payable to the order of such Lender
and in the principal amount of such Lender’s Proportionate Share of the Loans.

(e)Loan Funding.

(i)Notice.  The Borrowing Notice, together with the applicable Borrowing Base
Certificate and Aggregate Advance Model, shall be delivered to the
Administrative Agent in accordance with this Section 2.01.  The Administrative
Agent shall promptly notify each Lender of the date of each requested Borrowing,
and such Lender’s Proportionate Share of the requested Borrowing.

(ii)Pro Rata Loans.  All Loans shall be made on a pro rata basis by the Lenders
in accordance with their respective Proportionate Shares, with the Borrowings of
Loans to be comprised of a Loan by each Lender equal to such Lender’s
Proportionate Share of the aggregate amount of all Borrowings requested by
Borrower with respect to such Borrowing Date.

(iii)Administrative Agent Account.  No later than 2:00 p.m., New York time on
the date of the requested Borrowing, if the applicable conditions precedent
listed in Sections 4.01 and 4.02 have been satisfied or waived, each Lender
shall make available the Loans requested in the Borrowing Notice, in Dollars and
in immediately available funds to the Administrative Agent at its account in the
United States identified in Schedule 10.06.

(f)Prepayments.

(i)Voluntary Prepayment of Loans.  The Borrower may, at its option, prepay, all
outstanding Loans in whole or in part.  Any partial prepayment hereunder shall
be in a minimum aggregate amount of One Million Dollars ($1,000,000) and in an
integral multiple of One Million Dollars ($1,000,000), provided, however, that
any prepayment pursuant to this Section 2.01(f)(i) shall not result in any
release of Collateral without further action of the Collateral Agent and
compliance by the Borrower with the terms of this Agreement permitting such
release.

32

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)Mandatory Prepayments.  In accordance with Section 2.01(f)(iii), (A) during
a Sweep Event, the Borrower shall apply Actual Net Cash Flow remaining after
making the transfers required pursuant to Sections 3.3(d)(i) through 3.3(d)(vi)
of the CADA to the prepayment of the Loans in accordance with Section
3.3(d)(vii) of the CADA until such time the Sweep Event is remedied, provided
that in the event that a Sweep Event is caused by the occurrence of a Bankruptcy
Event of SolarCity, such Sweep Event cannot be remedied and such Sweep Event
shall continue until the Discharge Date; (B) if any Loan Party or any Subject
Fund (x) incurs or issues any Debt after the Closing Date that is not permitted
to be incurred pursuant to Section 7.02 or (y) issues any capital stock, then,
in each case, the Borrower shall prepay the Loans, in an aggregate principal
amount equal to 100% of all net cash proceeds therefrom received or entitled to
be received by, or distributable to, any Loan Party or any Affiliate thereof,
to, on or prior to the date which is two (2) Business Days after the receipt by
the applicable Loan Party of such net proceeds; (C) if, as of any date a
Borrowing Base Certificate is delivered (including any Borrowing Base
Certificate delivered pursuant to Section 2.12), the Outstanding Principal
exceeds the Available Borrowing Base, Borrower shall, within five (5) Business
Days after the date of such Borrowing Base Certificate, prepay the Loans in an
amount sufficient to reduce the Outstanding Principal to an amount not greater
than the Available Borrowing Base as calculated in such Borrowing Base
Certificate; (D) upon receipt of any Equity Contributions under Article XI, the
Borrower shall cause the proceeds of such Equity Contribution to be applied as a
prepayment of outstanding principal of the Loans in an amount equal to the
amount of such Equity Contribution; (E) upon any refinancing of Net Cash Flows
of one or more Subject Funds in accordance with Section 2.10(a), the Borrower
shall prepay the Loans in an amount equal to the net cash proceeds of such
refinancing; and (F) if any Subject Fund becomes subject to a Trigger Event,
then within five (5) Business Days after the Borrower receives notice from the
Administrative Agent or otherwise has actual knowledge of such Trigger Event,
the Borrower shall prepay the Loans in an amount sufficient to cause such
Subject Fund to become a Released Fund pursuant to Sections 2.10(b) and (c). 

(iii)Terms of Prepayments.

(A)All voluntary and mandatory prepayments of the Loans shall be accompanied by
(1) a corresponding reduction in the notional amount of one or more Interest
Rate Hedge Agreements sufficient to cause the aggregate notional amount of the
Interest Rate Hedge Agreements to be not less than the Outstanding Principal and
not more than 105% of the Outstanding Principal (after giving effect to such
prepayment) and (2) the payment of all fees, costs and expenses incurred in
connection with any reduction, modification or termination of any Interest Rate
Hedge Agreement as a result of any voluntary or mandatory prepayment.

(B)All voluntary and mandatory prepayments of Loans under this Section 2.01(f)
shall be subject to Section 2.07 but shall otherwise be without premium or
penalty and shall be accompanied by accrued and unpaid interest on the principal
amount to be prepaid to but excluding the date of payment.

33

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(C)The Borrower shall give the Administrative Agent at least three (3) Business
Days’ notice of any voluntary prepayment under Section 2.01(f)(i).  Each notice
of voluntary prepayment shall (x) specify the voluntary prepayment date, and (y)
be accompanied by a certificate signed by a Responsible Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
voluntary prepayment. 

(D)Unless this Agreement provides for Schedule 2.01(c) to be updated in
connection with any such prepayment, all voluntary and mandatory prepayments of
Loans shall be applied in inverse order of maturity.

2.02Commitments.

(a)Commitments.  Subject to the terms and conditions set forth herein, each
Lender agrees, severally and not jointly, to make one or more Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount that will not result in such Lender’s Loans exceeding its
Commitment.

(b)Scheduled Commitment Termination Date.  Unless previously terminated, the
Commitments shall automatically terminate on the last day of the Availability
Period.

(c)Voluntary Termination or Reduction of Commitments.  The Borrower may, at any
time, terminate, or from time to time reduce, the Commitments provided that each
partial reduction of the Commitments shall be in an amount that is One Million
Dollars ($1,000,000) or a larger multiple of Five Hundred Thousand Dollars
($500,000).

(d)Notice of Voluntary Termination or Reduction.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under this Section 2.02 at least three (3) Business Days prior to the effective
date of such termination and reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.02 shall be
irrevocable.

(e)Effect of Termination or Reduction.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective
Commitments.  Notwithstanding any termination or reduction of the Commitments
pursuant to this Section 2.02(e), the Commitment Fee shall not be reduced in any
event unless otherwise set forth in the Fee Letters.

2.03Fees.

(a)Undrawn Fees. On each Scheduled Payment Date prior to the last day of the
Availability Period and on the last day of the Availability Period (or, if all
of the Commitments hereunder terminate prior to the last day of the Availability
Period, on the date such Commitments terminate or expire), the Borrower shall
pay to the Administrative Agent, for the account of each Lender, an unused
commitment fee (the “Undrawn Fees”) equal to 0.50% per annum on the average
daily unutilized portion of the Commitment of such Lender during the three (3)
month period immediately preceding such Scheduled Payment Date and the last day
of

34

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Availability Period calculated on an actual 365-day year (provided, that
respect to the first Scheduled Payment Date after the Closing Date, the Undrawn
Fee shall be calculated for the period from the Closing Date to such first
Scheduled Payment Date and in respect of the last day of the Availability Period
(or, if earlier, the expiration or termination of all of the Commitments) such
Undrawn Fee shall be calculated for the period from the immediately preceding
Scheduled Payment Date to such last day). 

(b)Agent Fees.  On the Closing Date and thereafter, the Borrower shall pay to
the Administrative Agent, the Collateral Agent and the Depositary (for their
respective accounts) such fees in the amount and at the times set forth in the
Fee Letters.

(c)Commitment Documents.  All fees set forth in the Fee Letters shall be paid as
and when due and as set forth in the Fee Letters.

2.04Other Payment Terms.

(a)Place and Manner.  All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m., New York time, on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Proportionate
Share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender.  All payments received by the
Administrative Agent after 2:00 p.m., New York time, shall be deemed received on
the next succeeding Business Day (it being understood that the Administrative
Agent, in its sole discretion, may deem payments received after such time on any
day to be received on the date due) and any applicable interest or fee shall
continue to accrue.

(b)Date.  Unless otherwise specified in this Agreement, whenever any payment due
hereunder shall fall due on a day other than a Business Day, such payment shall
instead be due on the next succeeding Business Day, and such extension of time
shall be included in the computation of interest or fees, as the case may be.

(c)Default Interest.  If any Event of Default shall have occurred and be
continuing, then upon the direction of the Required Lenders to the
Administrative Agent, to the extent permitted by applicable Law, the outstanding
unpaid principal of the Loans and all other amounts then due and payable under
the Loan Documents by any Loan Party or the Limited Guarantor shall bear
interest at the Default Rate until the date such Event of Default has been cured
to the satisfaction of the Lenders or waived in accordance with this Agreement;
provided, however, that if any Event of Default of the type described in Section
8.01(a), 8.01(d) or 8.01(f)(i) shall have occurred and be continuing, then such
Default Rate shall apply automatically without the need for any action by the
Administrative Agent or any Lender from the date of such Event of Default until
the date such such Event of Default has been cured to the satisfaction of the
Lenders or waived in accordance with this Agreement.

(d)Net of Taxes, Etc.

35

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(i)Taxes. 

(A)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined by the applicable withholding agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (g) below.

(B)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (g) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
2.04(d)) the applicable recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(C)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (g) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 2.04(d)) the applicable recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(ii)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (i) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

36

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)Indemnity. 

(A)The Borrower shall, and does hereby, indemnify each Agent and each Lender,
and shall make payment in respect thereof within 20 days after demand therefor,
for the full amount of Indemnified Taxes (including any Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.04(d)) payable or paid by such Agent or Lender or required to be withheld or
deducted from a payment to such Agent or Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted; provided that the Borrower shall not be obligated to reimburse an
Agent or any Lender for any penalties, additional interest or expense relating
to Indemnified Taxes arising from such Agent’s or Lender’s fraud, gross
negligence or willful misconduct. A certificate as to the amount of such payment
or liability delivered to the Borrower by an Agent or Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within twenty (20) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 2.04(d)(iii)(B) below.

(B)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent for any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, for any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent or the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and, in each case, any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (B).

(iv)Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Government Authority as provided in this Section
2.04(d), the Borrower shall deliver to the Administrative Agent or the
Administrative

37

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Agent shall deliver to the Borrower, as the case may be, the original or
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be. 

(v)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Agent or Lender determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower pursuant to this Section 2.04(d) (including by the
payment of additional amounts pursuant to this Section 2.04(d)), it shall pay to
the Borrower an amount equal to such refund (but only to the extent of the
indemnity payments made under this Section 2.04(d) with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including taxes)
of such Agent or Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  The Borrower,
upon the request of such Lender or Agent, shall repay to such Lender or Agent
the amount paid over pursuant to this paragraph (v) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such Lender or Agent is required to repay such refund to such
Governmental Authority; provided that the Borrower shall not be obligated to
reimburse an Agent or any Lender for any penalties, additional interest or other
charges arising from such Agent’s or Lender’s fraud, gross negligence or willful
misconduct.  Notwithstanding anything to the contrary in this paragraph (v), in
no event will Lender or Agent be required to pay any amount to the Borrower
pursuant to this paragraph (v) the payment of which would place such Lender or
Agent in a less favorable net after-tax position than such Lender or Agent would
have been in if the tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid.  This paragraph shall not be construed to require any Agent or
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

(vi)Survival of Obligations.  The obligations of the Borrower under this
Section 2.04(d) shall survive the resignation or replacement of any Agent, any
assignment of rights by, or the replacement of, a Lender, and the occurrence of
the Discharge Date.

(e)Application of Payments.

(i)Except as otherwise provided herein (including in Section 13.01), payments
made under this Agreement and the other Loan Documents shall be applied in the
order of priority set forth in Sections 3.3(d), 4.3(b) or 4.3(e) of the CADA, as
applicable.

(ii)The Administrative Agent shall promptly distribute to each Secured Party its
Proportionate Share of each payment of principal, payments, fees and any other

38

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

amounts received by the Administrative Agent for the account of the Secured
Parties under the Loan Documents.  The payments made for the account of each
Lender shall be made, and distributed to it, for the account of such Lender’s
Lending Office. 

(f)Failure to Pay Administrative Agent.

(i)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any LIBO Loan (or, in the case of any Base Rate
Loans, prior to 12:00 noon New York time on the proposed Borrowing Date) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Loans, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.01(e)(iii)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Loans available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Loans to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Proportionate Share included in such Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)Unless the Administrative Agent shall have received notice from the Borrower
at least two (2) Business Days prior to the date on which any payment is due to
the Lenders hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, such Lender shall repay to the Administrative Agent
forthwith upon demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at a rate equal to the Applicable Interest Rate for each day during such
period.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing by such Lender under this Section 2.04(f) shall be
conclusive in the absence of manifest error.

39

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(g)Withholding Certificates. 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.4(g)(ii)(A), 2.4(g)(ii)(B) and 2.4(g)(ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or IRS Form
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

40

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(II)executed copies of IRS Form W-8ECI; 

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN; or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E on behalf
of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and

41

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.04(g) expires or becomes obsolete or
inaccurate in any respect, it shall promptly (but in any event on or before the
next Scheduled Payment Date; provided that such Scheduled Payment Date is at
least ten (10) Business Days after such certificate expires or becomes obsolete)
update such form or certification or notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

2.05Pro Rata Treatment.

(a)Borrowing, Etc.  Except as otherwise provided herein, each payment of
principal of any Loan, each payment of interest on the Loans, each payment of
Commitment Fees, each payment of Undrawn Fees and each reduction of the
Commitments shall be made or shared among the Lenders pro rata according to
their respective applicable Commitments (or, if the related Commitments shall
have expired or terminated, other than with respect to payment of Undrawn Fees,
in accordance with the respective principal amounts of their outstanding
Loans).  Each Lender agrees that in computing each Lender’s portion of any Loan
to be made hereunder, the Administrative Agent may, in its discretion, round
each Lender’s percentage of such Loan to the next higher or lower whole Dollar
amount.

(b)Sharing of Payments, Etc.  If any Lender (a “Benefited Lender”) shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) on account of Loans (or interest thereon) owed to it,
in excess of its ratable share of payments on account of such Loans obtained by
all Lenders entitled to such payments, such Lender shall forthwith purchase from
the other Lenders such participations in the Loans, as the case may be, as shall
be necessary to cause such Benefited Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such Benefited Lender, such purchase from
such Lender shall be rescinded and each other Lender shall repay to the
Benefited Lender the purchase price to the extent of such recovery together with
an amount equal to such other Lender’s ratable share (according to the
proportion of (i) the amount of such other Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the Benefited Lender in respect of the total
amount so recovered.  The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.05(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation; provided, that the provisions of this Section 2.05(b) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or any payment obtained by a
Lender as consideration for the assignment of sale of a participation in any of
its Loans to any assignee or participant, other than to a Loan Party or any of
their Affiliates (as to which provisions of this Section 2.05(b) apply).

2.06Change of Circumstances.

42

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)Increased Costs.  If, after the date of this Agreement, any Change in Law: 

(i)shall impose, modify or hold applicable any reserve, special deposit or
similar requirement (except any reserve requirement reflected in the calculation
of the LIBO Rate) against assets held by, deposits or other liabilities in or
for the account of, advances or loans by any Lender;

(ii)shall impose on any Lender any other condition not otherwise contemplated
hereunder affecting this Agreement or Loans made by such Lender; or

(iii)shall subject the Lender to any taxes other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes,

and the effect of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Loan or any Commitment, or to reduce any amount
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower shall promptly, but in no event later than ten
(10) Business Days’ after receipt of written demand therefor by such Lender
(accompanied by a certificate from such Lender setting forth the amount of the
incurred costs as determined by such Lender in good faith and which shall be
conclusive absent manifest error), pay to such Lender such additional amounts
sufficient to reimburse such Lender for such increased costs or to compensate
such Lender for such reduced amounts, to the extent actually incurred by or
suffered by such Lender.

(b)Capital Requirements.  If any Lender reasonably determines that (i) any
Change in Law that affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or on the Lender’s holding
company (a “Capital Adequacy Requirement”) and (ii) the amount of capital or
liquidity maintained by such Lender or such Lender’s holding company which is
attributable to or based upon the Loans, the Commitments or this Agreement must
be increased as a result of such Capital Adequacy Requirement (taking into
account such Lender’s policies and the policies of such Lender’s holding company
with respect to capital adequacy), the Borrower shall promptly, but in no event
later than ten (10) Business Days’ after receipt of written demand therefor by
such Lender (accompanied by a certificate from such Lender setting forth the
amount of the incurred costs as determined by such Lender in good faith and
which shall be conclusive absent manifest error), pay such amounts as such
Lender shall determine are necessary to compensate such Lender for the increased
costs to such Lender of such increased capital or liquidity.

(c)Notice.  Each Lender will notify the Borrower of any event occurring after
the date of this Agreement that will entitle such Lender to compensation
pursuant to this Section 2.06, as promptly as is practicable.  Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 2.06
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender pursuant to this Section 2.06 for any increased costs or reductions
incurred more than one hundred and eighty (180) days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such

43

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

increased costs or reductions is retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof.  The protection of this Section 2.06 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed. 

(d)Change in Legality.  Notwithstanding any other provision of this Agreement,
if any Change in Law shall make it unlawful for any Lender to make or maintain a
LIBO Loan or to give effect to its obligations as contemplated hereby with
respect to any LIBO Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i)such Lender may declare that LIBO Loans will not thereafter (for the duration
of such unlawfulness) be made by such Lender hereunder (or be continued),
whereupon any request for a Borrowing (or any continuation of a Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for a Base Rate Loan (or a continuation of a LIBO Loan as a Base Rate Loan),
unless such declaration shall be subsequently withdrawn; and

(ii)such Lender may require that all outstanding LIBO Loans made by it be
converted to Base Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Base Rate Loans as of the effective date of such
notice as provided below.

In the event any Lender shall exercise its rights under clauses (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the LIBO Loans that would have been made by such Lender or the
converted LIBO Loans of such Lender shall instead be applied to repay the Base
Rate Loans made by such Lender in lieu of, or resulting from the conversion of,
such LIBO Loans.  For purposes of this clause (d), a notice to the Borrower by
any Lender shall be effective as to each LIBO Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such LIBO Loan
(which shall be a Scheduled Payment Date); in all other cases such notice shall
be effective on the date of receipt by the Borrower.

2.07Funding Losses.  The Borrower shall indemnify each Lender against any loss
or expense that such Lender may sustain or incur as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, that results in (i) such Lender receiving or being deemed to receive
any amount for the prepayment of principal of any Loan (other than a Base Rate
Loan) prior to the end of the Interest Period in effect therefor or (ii) any
Loan (other than a Base Rate Loan) to be made by such Lender not being made
after notice, (b) any default in the making, or failure to make on the date and
in the amount notified of any payment or prepayment required to or permitted to
be made by or on behalf of the Borrower hereunder on any Loan (other than a Base
Rate Loan) (any of the events referred to in this clauses (a) and (b) being
called a “Breakage Event”).  In the case of any Breakage Event, such loss shall
include an amount equal to the excess, as reasonably determined by such Lender,
of (A) its costs of obtaining funds for the Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (B) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period.  A certificate of any Lender setting forth any amount or
amounts which

44

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

such Lender is entitled to receive pursuant to this Section 2.07 shall be
delivered to the Borrower and shall be conclusive absent manifest error. 

2.08Alternate Office; Minimization of Costs; Replacement of Lenders.

(a)Any Lender may designate a Lending Office other than that set forth in such
Lender’s Administrative Questionnaire and may assign all of its interests under
the Loan Documents, and its Notes (if any), to such Lending Office, provided
that such designation and assignment do not at the time of such designation and
assignment increase the reasonably foreseeable liability of the Borrower under
Section 2.04(d), Section 2.06(a) or Section 2.06(b).

(b)If the Borrower is required to pay additional amounts under Section 2.04(d)
or any Lender requests compensation under Section 2.06(a) or Section 2.06(b),
then such Lender shall, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (i) file any certificate or document reasonably requested
in writing by the Borrower or (ii) to assign its rights and delegate and
transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would avoid or minimize any additional
costs, taxes, expense or obligation which would otherwise be imposed on the
Borrower pursuant to Section 2.04(d), Section 2.06(a) or Section 2.06(b);
provided, however, that no Lender shall be required to take any such action
that, as determined by such Lender in its sole discretion, would adversely
affect the making, issuing, funding or maintaining of such Loans or the
interests of such Lender; provided, further, however, that such efforts shall
not cause the imposition on any Lender of any additional costs or expenses,
unless the Borrower agrees to pay such additional costs and expenses.

(c)If (i) the Borrower incurs any liability to a Lender under Section 2.04(d),
Section 2.06(a) or Section 2.06(b) or (ii) any Lender is a Defaulting Lender,
then the Borrower, at its sole expense (including with respect to the processing
and recordation fee referred to in Section 10.06(b)(iv)) may, upon notice to
such Lender and the Administrative Agent, require the Lender subject to this
Section 2.08(c) to assign and delegate, without recourse, all its interests,
rights and obligations under this Agreement and under the Loans and Commitments
of the Lender being replaced hereunder to an Eligible Assignee that shall assume
all those rights and obligations; provided, however, that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having valid jurisdiction, (y) the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, and (z) the Borrower or
such assignee shall have paid to the replaced Lender in immediately available
funds an amount equal to the sum of the principal of and interest accrued to the
date of such payment on the outstanding Loans of such Lender plus all fees and
other amounts accrued for the account of such Lender hereunder with respect
thereto (including any amounts under Sections 2.06 and 2.07).  A Lender subject
to this Section 2.08(c) shall not be required to make any such assignment and
delegation if (A) prior to any such assignment and delegation the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply (including as a result of any action taken by such Lender pursuant to
clause (b) above), (B) if such Lender shall waive its right to claim
compensation or payment under Section 2.04(d), Section 2.06(a) or Section
2.06(b), if applicable, or (C) if any Default or Event of Default then
exists.  Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an

45

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

interest) to execute and deliver, on behalf of such Lender, as assignor, any
Assignment and Assumption Agreement necessary to effectuate any assignment of
such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.08(c).  Nothing in this Section 2.08 shall be deemed to prejudice any
rights that the Borrower may have against any Lender that is a Defaulting
Lender.  The Administrative Agent and each Lender hereby agree to cooperate with
the Borrower to effectuate the assignment of any Defaulting Lender’s interest
hereunder. 

2.09Agent of the Loan Parties.  Each of the Loan Parties other than the Borrower
hereby appoints the Borrower, and the Borrower hereby accepts such appointment,
to act under this Agreement, as the agent, attorney-in-fact and legal
representative of such other Loan Parties for all purposes, under or relating to
this Agreement, including requesting Loans, receiving account statements,
providing certificates, financial or otherwise, and providing or receiving other
notices, deliveries and communications under or relating to this Agreement.  The
Administrative Agent and the Lenders may rely, and shall be fully protected in
relying, on any notice, delivery or communication of any kind received from
Borrower in respect of any notice, delivery or other communication of any kind
that shall or may be given hereunder or under any other Loan Document by any or
all of the Loan Parties, including without limitation notices of borrowing,
disbursement instructions, reports, financial statements, information,
certificates or any other notice, delivery or communication made or given by
Borrower, whether specified in its own name, on behalf of any other Loan Party
or on behalf of the Loan Parties, and none of the Administrative Agent or any
Lender shall have any obligation to make any inquiry or request any confirmation
from or on behalf of any other Loan Party as to the binding effect on it of any
such notice, delivery, request, instruction, report, information, certificate or
other communication, nor shall the joint and several character of each Loan
Party’s obligations hereunder be affected, provided, that the provisions of this
Section 2.09 shall not be construed so as to preclude any Loan Party from taking
actions permitted to be taken by a “Loan Party” hereunder.

2.10Release of Subject Funds.

(a)Subject to the consent of the Lenders (such consent not to be unreasonably
withheld), the Borrower may refinance the Net Cash Flow arising from one or more
Subject Funds in whole but not in part, in each case in accordance with the
following sentence.  So long as no Default or Event of Default has occurred and
is continuing or would result from the release contemplated herein and so long
as Borrower has notified Administrative Agent of any material change in
SolarCity’s or any Subject Fund’s energy production methods since the end of the
Availability Period that would reasonably be expected to result in a Material
Adverse Effect, at Borrower’s election, upon the prepayment of outstanding Loans
(and all fees, costs and expenses due under the Loan Documents in connection
with such prepayment) by the Borrower in a principal amount such that the
removal of the Net Cash Flow of the applicable Subject Fund from the calculation
of the Available Borrowing Base would not cause the Outstanding Principal to
exceed the pro forma Available Borrowing Base, as evidenced by a Borrowing Base
Certificate (which such Borrowing Base Certificate (x) calculates the Available
Borrowing Base using (1) an Advance Rate equal to the lesser of (A) 53.5%, (B)
an amount satisfying base case facility repayment in 9 years from the Closing
Date assuming (I) 1.40x Debt Service Coverage Ratio, amortization schedule
during the scheduled Term and (II) a sweep of all cash flows after the Maturity
Date, and (C) an amount satisfying ITC Downside Scenario  repayment in 17 years

46

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

from the Closing Date and (2) to the extent that the actual default rate,
degradation, operational costs, insurance costs or administrative costs exceed
the Assumptions set forth in Appendix 7, such actual default rate, degradation,
operational costs, insurance costs or administrative costs to calculate the
Available Borrowing Base, and (y) is otherwise in form and substance
satisfactory to the Administrative Agent) delivered by Borrower to
Administrative Agent giving pro forma effect to such prepayments and the
proposed removal of the Subject Fund, then such Subject Fund shall be released
in accordance with Section 2.10(c). 

(b)With respect to any Subject Fund that becomes subject to a Trigger Event,
upon the prepayment of outstanding Loans (and all fees, costs and expenses due
under the Loan Documents in connection with such prepayment) by the Borrower in
a principal amount such that the removal of the Net Cash Flow of the applicable
Subject Fund from the calculation of the Available Borrowing Base would not
cause the Outstanding Principal to exceed the pro forma Available Borrowing
Base, as evidenced by a Borrowing Base Certificate (which such Borrowing Base
Certificate satisfies the requirements set forth in paragraph (a) above or is
otherwise acceptable to the Lenders) delivered by Borrower to Administrative
Agent giving pro forma effect to such prepayments and the proposed removal of
the Subject Fund, then such Subject Fund shall be released in accordance with
Section 2.10(c).

(c)Each Subject Fund described in Section 2.10(a) or 2.10(b) (each a “Released
Fund”) shall no longer be subject to the Loan Documents and shall cease to be a
Subject Fund under this Agreement.  The Loan Parties shall be entitled to the
release of all Collateral with respect to each Released Fund and within five (5)
Business Days after the release of such Collateral, Borrower shall cause the
Borrower Subsidiary Party related to the Released Fund to no longer be a
Subsidiary of Borrower by selling, winding up or otherwise disposing of
(including transferring Borrower’s Equity Interests in such Borrower Subsidiary
Party to a third party, which may be an Affiliate of SolarCity) such Borrower
Subsidiary Party.  The Administrative Agent shall update Schedule 2.01(c) to
provide for an amortization schedule that reflects a 1.40x Debt Service Coverage
Ratio after giving effect to the release of each Released Fund, which such
updated Schedule shall be in form and substance satisfactory to each Lender.

2.11Defaulting Lenders.

(a)Adjustments.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i)fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3(a); and

(ii)the Loans and unused Commitments of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 10.01).

(b)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender

47

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.11(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto. 

(c)Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Proportionate Shares, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.12[***] True-Up Event.  Upon the occurrence of a [***] True-Up Event, the
Borrower shall, within two (2) Business Days following such occurrence, deliver
to the Administrative Agent the updated Tax Equity Model and/or Payment
Facilitation Agreement(s) with respect to such [***] True-Up Event, as the case
may be.  The Administrative Agent shall, within seven (7) Business Days of
receipt of such updated model or agreements, as the case may

48

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

be, notify the Borrower of the new “Host Customer Default” rate Assumption (as
determined by the Administrative Agent in its sole discretion).  Within three
(3) Business Days of the Administrative Agent’s notification of the new “Host
Customer Default” rate Assumption to the Borrower, Borrower shall deliver a
Borrowing Base Certificate (which such Borrowing Base Certificate calculates the
Available Borrowing Base using the new “Host Customer Default” rate Assumption)
to the Administrative Agent, for the benefit of each Lender, which such
Borrowing Base Certificate shall be in form and substance satisfactory to the
Administrative Agent.  If such Borrowing Base Certificate demonstrates that the
Outstanding Principal exceeds the Available Borrowing Base, Borrower shall
prepay the Loans in accordance with Section 2.01(f)(ii)(C). 

2.13Interest Rate Protection.

(a)The Borrower shall within five (5) Business Days after each Borrowing Date,
enter into one or more forward starting interest rate swap agreements (each, an
“Interest Rate Hedge Agreement”) with one or more Acceptable Hedge Banks (each
such Acceptable Hedge Bank, an “Interest Rate Hedge Counterparty”) to commence
on the next Scheduled Payment Date after such Borrowing Date, in form and
substance reasonably acceptable to each such Interest Rate Hedge Counterparty
and the Administrative Agent, with respect to an aggregate notional principal
amount across all Interest Rate Hedge Agreements not less than the Outstanding
Principal and not more than 105% of the Outstanding Principal, in each case
after giving effect to the Loans made on such Borrowing Date, (i) the swap rate
under each of which is equal to the Swap Rate in effect on the date thereof and
(ii) the amortization schedule in respect of which is determined using the
methodology used to calculate the Swap Rate; provided, however, notwithstanding
anything in the foregoing to the contrary, the Borrower shall not have any
obligation to deliver an Interest Rate Hedge Agreement prior to March 1, 2016.

(b)The Borrower shall, until the Loans have been paid in full in cash, maintain
Interest Rate Hedge Agreements satisfying the requirements of Section 2.13(a).

(c)The Borrower shall be responsible for all reasonable costs, fees and expenses
incurred by the Interest Rate Hedge Counterparties, the Administrative Agent,
the Collateral Agent, the Lenders, the Borrower or otherwise in connection with
the Interest Rate Hedge Agreements entered into by the Borrower hereunder,
including any reasonable costs, fees or expenses (including increased interest
payments) incurred in connection with any unwinding, breach or termination of
any Interest Rate Hedge Agreements (“Hedge Fix Fees”).  All payments by the
Interest Rate Hedge Counterparties under the Interest Rate Hedge Agreements upon
termination or otherwise shall be deposited into the Revenue Account.

(d)The obligations of the Borrower to the Interest Rate Hedge Counterparties
under each Interest Rate Hedge Agreement and all Hedge Fix Fees, shall be
secured by the Collateral Documents, and shall rank pari passu with the
obligations of the Borrower in respect of the Loans.

(e)On the date that any Interest Rate Hedge Agreement is entered into in
accordance with this Section 2.13, the Administrative Agent shall update
Schedule 2.01(c) to provide for an amortization schedule that reflects a 1.40x
Debt Service Coverage Ratio after giving effect to

49

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

execution of such Interest Rate Hedge Agreement, which such updated Schedule
shall be in form and substance satisfactory to each Lender. 

ARTICLE III  [Reserved.]

ARTICLE IV  CONDITIONS PRECEDENT

4.01Conditions Precedent to the Closing Date.  The obligation of each Lender to
make Loans on the Closing Date and the effectiveness of this Agreement are
subject to the prior satisfaction of each of the following conditions, in each
case to the satisfaction of the Administrative Agent and each of the Lenders
(unless waived pursuant to Section 10.01(a)) on or prior to the Closing Date:

(a)Delivery to the Agents of each of the following Loan Documents, each duly
executed and delivered by the parties thereto:

(i)this Agreement;

(ii)the CADA;

(iii)each Tax Equity Required Consent;

(iv)the Pledge and Security Agreement;

(v)the Fee Letters; and

(vi)the Notes (if requested by a Lender).

(b)Delivery to the Agents of the LLC Agreements (amended and restated to comply
with the provisions of this Agreement, as necessary).

(c)Each representation and warranty of the Borrower and each other Loan Party
contained in Article V or any other Loan Document is true and correct in all
material respects as of the Closing Date (unless such representation or warranty
relates solely to an earlier date, in which case it shall have been true and
correct in all material respects as of such earlier date) other than those
representations and warranties that are modified by materiality by their own
terms, which shall be true and correct in all respects as of the Closing Date
(unless such representation or warranty relates solely to an earlier date, in
which case it shall have been true and correct in all respects as of such
earlier date).

(d)As of the Closing Date, no event shall have occurred and be continuing or
would result from the consummation of the transactions contemplated by this
Agreement or the other Loan Documents (including the Borrowing of the Loan or
the application of the proceeds therefrom) on the Closing Date that would
constitute a Default or an Event of Default under this Agreement.

(e)Delivery to the Administrative Agent and each Lender of the following:

50

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(i)a secretary’s certificate, satisfactory in form and substance to the
Administrative Agent, from each Loan Party and the Limited Guarantor, signed by
each of its respective authorized Responsible Officers and dated as of the
Closing Date, attaching and certifying as to the Organizational Documents of
each such party (which, to the extent filed with a Governmental Authority, shall
be certified as of a recent date by such Governmental Authority), and attaching
and certifying as to the resolutions of the governing body of each such Person,
the good standing, existence or its equivalent of each such party and of the
incumbency of the Responsible Officers of each such Person; 

(ii)a certificate from a Responsible Officer of each Loan Party certifying to
(A) the representations and warranties made by such Loan Party in each Loan
Document to which it is a party being true and correct in all material respects
as of the Closing Date (unless such representation or warranty relates solely to
an earlier date, in which case it shall have been true and correct in all
material respects as of such earlier date) other than those representations and
warranties that are modified by materiality by their own terms, which shall be
true and correct in all respects as of the Closing Date (unless such
representation or warranty relates solely to an earlier date, in which case it
shall have been true and correct in all respects as of such earlier date), (B)
the absence of a Default or an Event of Default, (C) the absence of any material
breach by any Funded Subsidiary of any Project Documents to which it is a party,
(D) the absence of a Bankruptcy Event with respect to each Loan Party and each
other Funded Subsidiary, (E) the presence of true, correct and complete copies
of the Project Documents in respect of each Subject Fund and all other
transaction documents (if any) in respect of each Subject Fund in the online
dataroom made available by the Borrower to the Administrative Agent and each
Lender, and (F) the satisfaction (or waiver pursuant to Section 10.01(a) by the
Administrative Agent and each Lender) of all conditions precedent to the Closing
Date in accordance with the terms and conditions hereof;

(iii)a certificate from a Responsible Officer of the Limited Guarantor
certifying to (A) the absence of a Bankruptcy Event with respect to the Limited
Guarantor and (B) the representations and warranties made by Limited Guarantor
in each Loan Document to which it is a party being true and correct in all
material respects as of the Closing Date (unless such representation or warranty
relates solely to an earlier date, in which case it shall have been true and
correct in all material respects as of such earlier date) other than those
representations and warranties that are modified by materiality by their own
terms, which shall be true and correct in all respects as of the Closing Date
(unless such representation or warranty relates solely to an earlier date, in
which case it shall have been true and correct in all respects as of such
earlier date);

(iv)an opinion, dated as of the Closing Date, of Wilson Sonsini Goodrich &
Rosati, counsel to the Loan Parties and SolarCity, in form and substance
reasonably acceptable to the Agents and each Lender; and

(v)an opinion, dated as of the Closing Date, of Proskauer Rose LLP, special
bankruptcy counsel to the Loan Parties, in form and substance reasonably
acceptable to the Agents and each Lender.

51

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(f)All Liens contemplated by the Collateral Documents to be created and
perfected in favor of the Collateral Agent as of the Closing Date shall have
been created, perfected, recorded and filed in the appropriate jurisdictions. 

(g)The Administrative Agent and the Collateral Agent shall have received (i)
searches of UCC filings in the jurisdiction of incorporation or formation, as
applicable, of each Loan Party and each Subject Fund and each jurisdiction where
a filing would need to be made in order to perfect the security interest of the
Collateral Agent (for the benefit of the Secured Parties) in the Collateral,
(ii) copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist on the Collateral other than Permitted Liens of the
type set forth in clauses (b), (c) or (d) of the definition thereof and (iii)
copies of tax lien, judgment and bankruptcy searches in such jurisdictions.

(h)The UCC financing statements relating to the Collateral being secured as of
the Closing Date shall have been duly filed in each office and in each
jurisdiction where required in order to create and perfect the first Lien and
security interest set forth in the Collateral Documents.  Each Loan Party shall
have properly delivered or caused to be delivered to the Collateral Agent all
Collateral that requires perfection of the Lien and security interest described
above by possession or control, including delivery of original certificates
representing (i) all issued and outstanding Equity Interests in the Borrower,
(ii) all issued and outstanding Equity Interests in each Borrower Subsidiary
Party, and (iii) all issued and outstanding Equity Interests in each Subject
Fund owned by the Borrower Subsidiary Parties as of the Closing Date, in each
case along with blank transfer powers and proxies.

(i)All amounts required to be paid to or deposited with the Administrative
Agent, the Collateral Agent, the Depositary or any Lender under this Agreement
or any other Loan Document, or under any separate agreement with such parties,
and all taxes, fees and other costs payable in connection with the execution,
delivery and filing of the documents and instruments required to be filed
pursuant to this Section 4.01, shall have been paid in full (or in connection
with such taxes, fees (other than fees payable to the Lenders or the Agents) and
costs, the Borrower shall have made other arrangements acceptable to the Agents,
the Depositary or such Lender(s), as the case may be, in their sole discretion).

(j)The Agents and Lenders shall have received all such documentation and
information requested by the Agents and the Lenders that is necessary (including
the names and addresses of each Loan Party, taxpayer identification forms, name
of officers/board members, documents and copies of government-issued
identification of each Loan Party or owners thereof) for the Agents and the
Lenders to identify each Loan Party or owners thereof in accordance with the
requirements of the Patriot Act (including the “know your customer” and similar
regulations thereunder).

(k)All Accounts required to be open as of the Closing Date under the CADA shall
have been opened, the Reserve Accounts (but excluding the Supplemental Reserve
Account) shall be funded in the amount of the applicable Reserve Required
Balance, and the Supplemental Reserve Account shall be funded in the amount of
the Initial Supplemental Reserve Deposit.

52

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(l)The expenses incurred and invoiced at least one (1) Business Day prior to the
Closing Date shall have been paid by the Borrower or its Affiliates in
accordance with Section 10.04(a). 

(m)The Borrower shall have delivered the most recently available unaudited
financial statements of the Borrower, each Borrower Subsidiary Party, each
Subject Fund and the Limited Guarantor (with respect to the Limited Guarantor
only, to the extent not otherwise publicly available) in form and substance
satisfactory to the Administrative Agent in its sole discretion.

(n)The Borrower shall have obtained all material approvals (to the extent
required to have been obtained by such time) and all material consents of any
Persons or modifications to Project Documents or Organizational Documents of any
Subject Fund (including any Tax Equity Required Consent), in each case that are
necessary for any Loan Party’s entry into the Loan Documents to which it is a
party and implementation of the transactions contemplated in the Loan Documents,
each of which is listed on Schedule 4.01(n).  Each of the foregoing shall be in
full force and effect and in form and substance reasonably satisfactory to the
Administrative Agent.

(o)The Administrative Agent shall have received the Tax Equity Model for each
Subject Fund.

(p)To the Borrower’s Knowledge, no event or circumstance exists that could
reasonably be expected to result in a Material Adverse Effect.

(q)To the extent not previously delivered to the Administrative Agent, for the
benefit of each Lender, delivery (which delivery may be made electronically
through using File Transfer Protocol (FTP) or Hypertext Transfer Protocol Secure
(HTTPS)) to the Administrative Agent, for the benefit of each Lender, of true,
correct and complete copies of each Project Document in respect of each Subject
Fund and all other transaction documents (if any) in respect of each Subject
Fund.

(r)The Administrative Agent shall have received the most recently available
fleet report of SolarCity, prepared by an Independent Engineer, in form and
substance satisfactory to the Administrative Agent.

4.02Conditions Precedent to Each Borrowing.  The obligation of each Lender to
make Loans is subject to the prior satisfaction of each of the following
conditions (unless waived pursuant to Section 10.01(a)); provided, however, that
there shall be no duplication with respect to the satisfaction of conditions
precedent under Sections 4.01 and 4.02 if the Closing Date and a Borrowing Date
occur on the same Business Day:

(a)Each representation and warranty of the Borrower and each other Loan Party
contained in Article V or any other Loan Document is true and correct in all
material respects as of such Borrowing Date (unless such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date) other than
those representations and warranties that are modified by materiality by their
own terms, which shall be true and correct in all respects as of such Borrowing
Date (unless such

53

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

representation or warranty relates solely to an earlier date, in which case it
shall have been true and correct in all respects as of such earlier date). 

(b)No Default or Event of Default has occurred and is continuing or will result
from the making of such Loan.

(c)Delivery to the Administrative Agent and each Lender of a Borrowing Notice in
accordance with Section 2.01(a)(iii) and a Borrowing Base Certificate and
Aggregate Advance Model in accordance with Section 2.01(a)(iv).

(d)All Liens contemplated to be created and perfected in favor of the Collateral
Agent pursuant to the Collateral Documents shall have been so created,
perfected, recorded and filed in the applicable jurisdictions, including in
respect of Borrower’s Equity Interest in the Borrower Subsidiary Parties and
each Borrower Subsidiary Party’s Equity Interest in the applicable Subject Fund.

(e)All amounts for which reasonably detailed invoices have been received at
least one (1) Business Day prior to the applicable Borrowing Date and that are
required to be paid to or deposited with any Secured Party hereunder or under
any other Loan Document, and all taxes, fees and other costs payable in
connection with the execution, delivery, recordation and filing of the documents
and instruments required to be filed as a condition precedent to Section 4.01
and this Section 4.02, shall have been paid in full (or shall be paid
concurrently with the occurrence of such Borrowing) or arrangements for the
payment thereof from the Loans shall have been made, which arrangements shall be
acceptable to the Agents and the Lenders.

(f)After giving effect to such proposed Borrowing, the Borrower shall be in
compliance with the Borrowing Base Requirement.

(g)No Material Adverse Effect has occurred or is continuing since the Closing
Date, and, to the Borrower’s Knowledge, no event or circumstance exists that
could reasonably be expected to result in a Material Adverse Effect.

(h)Delivery to the Administrative Agent and each Lender of a certificate in
substantially the form of Exhibit I attached hereto signed by an authorized
Responsible Officer of each Loan Party.

(i)[reserved]

(j)The conditions precedent set forth in Section 4.03 with respect to any
Current Systems have been satisfied in all respects as of such Borrowing Date.

(k)Each of the Reserve Accounts (but excluding the Supplemental Reserve Account)
shall be funded in the amount of the applicable Reserve Required Balance as of
such Borrowing Date.

(l)[reserved]

(m)[reserved]

54

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(n)No Sweep Event has occurred and is continuing. 

4.03Conditions Precedent to Addition of Current Systems to Available Borrowing
Base.  The inclusion of any Current System to the Available Borrowing Base is
subject to the satisfaction of the following conditions precedent:

(a)To the extent not previously delivered to the Administrative Agent, for the
benefit of each Lender, delivery (which delivery may be made electronically
through using File Transfer Protocol (FTP) or Hypertext Transfer Protocol Secure
(HTTPS)) to the Administrative Agent, for the benefit of each Lender, of true,
correct and complete copies of (A) each Customer Agreement for such Current
System, (B) the applicable Cash Flow Model with respect to such Current System
and (C) any other data, documentation, analysis or report reasonably requested
by the Administrative Agent with respect to such such Current System or the
associated Host Customer and commercially available to the Borrower.

(b)Such Current System (i) is owned by a Subject Fund and (ii) is either (x) a
PTO System or (y) an Inspected System that has been funded by the applicable
Investor to the extent required as of such Borrowing Date pursuant to the
applicable Project Documents.

ARTICLE V  REPRESENTATIONS AND WARRANTIES

Each Loan Party represents to each Agent and the Lenders as of the date such
representations are given, including the Closing Date and each Borrowing Date
that:

5.01Organization.

(a)Each Loan Party (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite government licenses, authorizations, consents and approvals to (A)
own or lease its assets and carry on its business and (B) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(iii) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (ii)(A) or (iii), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

(b)The only holder of Equity Interests in the Borrower is the Member and there
are no outstanding obligations of the Borrower to repurchase, redeem, or
otherwise acquire any membership or other equity interests in the Borrower or to
make payments to any Person, such as “phantom stock” payments, where the amount
thereof is calculated with reference to the fair market value or equity value of
the Borrower.  The Borrower is authorized to issue and has issued only one class
of membership interests.

(c)The only holder of Equity Interests in each Borrower Subsidiary Party is the
Borrower and there are no outstanding obligations of any Borrower Subsidiary
Party to repurchase, redeem, or otherwise acquire any membership or other equity
interests in such Borrower Subsidiary Party or to make payments to any Person,
such as “phantom stock”

55

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

payments, where the amount thereof is calculated with reference to the fair
market value or equity value of such Borrower Subsidiary Party.  Each Borrower
Subsidiary Party is authorized to issue and has issued only one class of
membership interests.  The Borrower has no material assets other than the Equity
Interests in each Borrower Subsidiary Party, the Accounts and the Operating
Account. 

(d)Each LLC Agreement complies with Section 6.13.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any such Person’s Organizational
Documents; (b) materially conflict with or result in any material breach or
material contravention of, or the creation of any Lien (other than a Permitted
Lien) under, or require any payment to be made under any Project Document to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries; (c) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than a Permitted Lien)
under, or require any payment to be made under any Customer Agreement, in each
case to the extent the foregoing would reasonably be expected to have a Material
Adverse Effect; (d) conflict with or result in any material breach or material
contravention of any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (e) violate any Law the effect of which would be both material and adverse to
the Lenders.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, other than
(i) approvals, consents, exemptions authorizations, actions, notices and filings
which have been duly obtained and (ii) filings to perfect the Liens created by
the Collateral Documents.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is  party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as may be limited by applicable
Bankruptcy Laws, insolvency, moratorium, reorganization or other similar Laws
affecting the enforcement of creditors’ rights generally and subject to general
equitable principles (regardless of whether enforceability is considered in a
proceeding in equity or at law).  None of the Loan Documents to which a Loan
Party is a party has been amended or modified since the later to occur of (a)
the Closing Date and (b) the immediately preceding Borrowing Date, except in
accordance with this Agreement and as permitted under Section 10.01.

5.05ERISA.  Neither the Borrower nor any ERISA Affiliate sponsors, maintains,
administers, contributes to, participates in, or has any obligation to
contribute to or any liability under, any Pension Plan.  The Borrower and each
ERISA Affiliate is in material compliance with all applicable provisions of
ERISA and the Code with respect to any Pension Plan.  The

56

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Borrower does not have any employees.  Without limiting the generality of the
foregoing, there has been no and there is not reasonably expected to be any
ERISA Event. 

5.06Taxes.  Each Loan Party has filed, or has caused to be filed with the
appropriate tax authority, all federal, State and local tax returns that it is
required to file and has paid or has caused to be paid all taxes it is required
to pay to the extent due (other than Taxes that a Loan Party is in good faith
contesting, so long as, to the extent the amount of all disputes being contested
exceeds Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate, (a)
adequate reserves to the extent required by GAAP have been established; (b)
enforcement of the contested tax is effectively stayed for the entire duration
of such contest; and (c) any tax determined to be due, together with any
interest or penalties thereon, is paid when due after resolution of such
contest).  There is no pending action, suit, proceeding, investigation, audit or
claim by a taxing authority regarding any taxes relating to any Loan Party that
could, if made, individually or in the aggregate have a Material Adverse Effect.

5.07Business.  No Loan Party has conducted any business other than acquisition,
construction, installation, lease, ownership of, and sale of energy from, and
the operation, management, maintenance and financing of, the Systems, ownership
of Equity Interests in other Loan Parties and the Subject Funds, and activities
related or incident thereto (including activities contemplated by the Operative
Documents).  No Loan Party has any outstanding Debt or other material
liabilities, including liabilities for taxes or material commitments that would
have been required to appear on the financial statements of such Loan Party in
accordance with GAAP applied on a consistent basis, had such financial
statements been prepared as of the Closing Date.  No Loan Party is a party to or
bound by any material contract other than the Operative Documents to which it is
a party and any other agreement permitted by the Operative Documents.

5.08Collateral.  The security interests granted to the Collateral Agent pursuant
to the relevant Collateral Documents in the Collateral (a) constitute as to
personal property included in such Collateral and, with respect to subsequently
acquired personal property included in such Collateral, will constitute, a first
priority perfected security interest and Lien subject to no other Liens except
Permitted Liens of the type set forth in clauses (b), (c) or (d) of the
definition thereof; and (b) are, and, with respect to such subsequently acquired
property, will be, as to such Collateral perfected subject to no other Liens
except Permitted Liens of the type set forth in clauses (b), (c) or (d) of the
definition thereof.

5.09No Default.  No Loan Party is in default under or with respect to any
agreement, instrument or other undertaking that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.10Margin Regulations; Investment Company Act.

(a)The Borrower is not engaged and will not engage, principally, or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning

57

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

of Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. 

(b)None of the Borrower, any Person Controlling the Borrower, the Member, or any
Subsidiary of the Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.11Sanctioned Persons.  (i) No Loan Party nor, to the knowledge of the
Borrower, any director, officer, agent, employee or Affiliate of a Loan Party,
is (A) currently subject to any U.S. sanctions administered by OFAC or (B)
located, organized or residing in any Designated Jurisdiction; (ii) no Loan
Party nor, to the actual knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of a Loan Party, is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the target of U.S. sanctions or who is located, organized or
residing in any Designated Jurisdiction; (iii) no Loan, nor any part of the
proceeds from any Loan, has been used or will be used, directly or indirectly,
to lend, contribute, provide or otherwise make funds available in violation of
the United States Foreign Corrupt Practices Act of 1977, as amended; and (iv) to
the actual knowledge of the Borrower, no Loan, nor any part of the proceeds from
any Loan, has been used or will be used, directly or indirectly, to fund any
activity or business in any Designated Jurisdiction or to fund any activity or
business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any U.S. sanctions, or in any other manner
that will result in any violation by any Person (including any Lender or any
Agent) of U.S. sanctions.

5.12[Reserved].

5.13Litigation.  There are no instituted, pending or, to the Borrower’s
Knowledge, threatened actions, suits or proceedings of any kind, including
actions, suits or proceedings by or before any Governmental Authority, against a
Loan Party or any business, property or rights of a Loan Party (a) that pertain
to this Agreement or any of the other Loan Documents or (b) that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

5.14Disclosure.  (a) The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any other Loan Party is subject, and all other matters specific to
any such Person known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect, (b) all written
information that has been made available by the Loan Parties or their Affiliates
to any Secured Party in connection with the transactions contemplated by this
Agreement and the other Loan Documents (such information to be taken as a whole,
including updated or supplemented information), or that has been furnished by
the Loan Parties or their Affiliates to any third party in connection with the
preparation and delivery by such third party of a report or certificate to any
Secured Party, is complete and correct in all material respects, and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading under the circumstances in which they are made, and (c) to the
Borrower’s Knowledge, each third party report or certificate furnished by or on
behalf of the Borrower to any Secured Party, is complete and correct in all
material respects and does not contain any untrue statement of a material fact
or

58

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

omit to state a material fact necessary in order to make the statements
contained therein not materially misleading under the circumstances in which
they are made; provided, however, that in each case no representation or
warranty is made with respect to projections, assumptions or other
forward-looking statements provided by or on behalf of the Borrower with respect
to any Aggregate Advance Model other than as provided in Section 5.19. 

5.15Tax Status.  For United States federal and State income tax purposes
(excluding Puerto Rico), each of the Borrower and each other Loan Party will be
treated as a disregarded entity of SolarCity.  Neither the execution and
delivery of the Loan Documents nor the consummation of any of the transactions
contemplated by such Loan Documents will affect such status.

5.16Capital Structure.  The Equity Interests of Borrower and each Funded
Subsidiary have been duly authorized and validly issued and, except as otherwise
provided for in such Person’s operating agreement, are fully paid and
non-assessable.  Except as set forth in a Funded Subsidiary’s operating
agreement, there is no existing option, warrant, call, right, commitment or
other agreement to which any Funded Subsidiary is a party requiring, and there
is no membership interest, partnership interest, or other Equity Interests of
Borrower or a Funded Subsidiary outstanding which upon conversion or exchange
would require, the issuance by such Person of any additional membership
interests, partnership interests or other Equity Interests of such Person or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest, a partnership interest or
other Equity Interest of such Person.

5.17Compliance with Law.  Each Loan Party, each Subject Fund, and, solely with
respect to the Current Systems, SolarCity, has complied in all material respects
with all applicable Legal Requirements, including federal, State and local
consumer protection Laws.

5.18No Other Bank Accounts.  No Loan Party has any deposit or securities
accounts other than the Accounts and the Operating Account.

5.19Projections.  The Borrower has disclosed to the Administrative Agent the
assumptions upon which the Aggregate Advance Model is based, and the Net Cash
Flows and other projections in the Aggregate Advance Model submitted to the
Administrative Agent for the relevant Borrowing Date (a) are based on good faith
estimates and commercially reasonable assumptions as to all factual matters
material thereto and (b) are generally consistent with the Project Documents,
Tax Equity Models, and other adjustments as approved by the Administrative
Agent; provided, however, that (i) neither the Aggregate Advance Model, nor the
assumptions set forth therein are to be viewed as facts, (ii) actual results
during the term of the Loans may differ from the Aggregate Advance Model, and
that the differences may be material, and (iii) the Borrower believed in good
faith that the Aggregate Advance Model as of the relevant Borrowing Date was
reasonable and attainable.

5.20Solvency.  Immediately after the consummation of the transactions to occur
on the Closing Date and immediately following the making of each Loan and after
giving effect to the application of the proceeds thereof, each Loan Party is
solvent within the meaning given to such term under applicable Law relating to
fraudulent transfers and conveyances, including that

59

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a) the fair value of the assets of each Loan Party, at fair valuation, will
exceed its respective debts and liabilities, subordinated, contingent or
otherwise, (b) the present saleable value of the property of such Loan Party
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
each Loan Party has not incurred and does not intend to incur, nor does it
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date. 

5.21OFAC.  None of the Member or any of its Subsidiaries or, to the Borrower’s
Knowledge or the knowledge of its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included in OFAC’s list of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

5.22Anti-Corruption Laws.  The Member and its Subsidiaries have conducted their
business in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Laws.

5.23Environmental Compliance.  To the Borrower’s Knowledge there is no: (a) past
or existing material violation of any Environmental Law by any Person relating
in any way to any Funded System or Current System; (b) Environmental Claim
pending or, to the Borrower’s Knowledge, threatened against any Funded System,
Current System, any Loan Party or any Funded Subsidiary; and (c) to the
Borrower’s Knowledge, events, conditions or circumstances that would reasonably
be expected to form a basis for an Environmental Claim against any Funded
System, Current System, any Loan Party or any Funded Subsidiary.

5.24Regulatory Matters.  As of the date title to a System was transferred to the
applicable Funded Subsidiary, such System is a qualifying small power production
facility pursuant to Section 292.203(a) of FERC’s regulations with a power
production capacity of less than 20 MW and, to the extent required under FERC
regulations to preserve such status, the applicable Funded Subsidiary or an
Affiliate thereof shall have filed with FERC a notice of self-certification, or
obtained from FERC an order granting certification, with respect to such status.

5.25Tax Equity Representations; Eligibility Representations.

(a)With respect to each Subject Fund, (i) the Tax Equity Representations are
true, complete and correct with respect to such Subject Fund as of the Closing
Date, and (ii) such Subject Fund substantially conforms with the characteristics
set forth in Appendix 8 as of the Closing Date.  With respect to the [***]
Subject Fund, the Tax Equity Representations (other

60

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

than (d), (f), (j), (n) and (o)) are true, complete and correct with respect to
such Subject Fund as of each Borrowing Date. 

(b)With respect to each Current System, the Eligibility Representations are
true, complete and correct with respect to such Current System.

(c)With respect to each Funded System, the Ongoing Eligibility Representations
are true, complete and correct with respect to such Funded System.

ARTICLE VI  AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that until the Discharge Date, unless the
Required Lenders waive compliance in writing, it shall:

6.01Use of Proceeds.  Use the proceeds of the Loans solely (a) to make
Restricted Payments to the Borrower’s direct or indirect owners for any working
capital purposes, (b) to purchase (or reimburse Borrower and its Affiliates for
the purchase of) Systems that are the subject of such Loan Borrowing and (c) to
pay fees, costs and expenses, or deposit amounts in the Accounts as required
under this Agreement.

6.02Notices.  Promptly, upon acquiring notice or giving notice, as the case may
be, or obtaining the Borrower’s Knowledge thereof, give written notice to the
Administrative Agent of:

(a)any litigation, Environmental Claim, action or proceeding pending or, to the
Borrower’s Knowledge, threatened against the Borrower, the Member or a Funded
Subsidiary, (i) involving claims against the Borrower, the Member or a Funded
Subsidiary that would reasonably be expected to have a Material Adverse Effect
or a material adverse effect on the Funded Systems or any Subject Fund or on the
legality, validity or enforceability of the operating agreement of a Subject
Fund, the EPC, master purchase agreement or equity capital contribution
agreement related to a Subject Fund or any guaranty agreement by SolarCity in
favor of an Investor or other party with respect to a Subject Fund, or claims
against any Agent or any Lender, (ii) seeking any material injunctive,
declaratory or other equitable relief, or (iii) instituted for the purpose of
revoking, terminating, suspending, withdrawing, modifying or withholding any
Permit that would reasonably be expected to have a Material Adverse Effect;

(b)any dispute or disputes between the Borrower, the Member or a Funded
Subsidiary, on the one hand, and any Person, on the other hand, that would
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the Funded Systems or any Subject Fund or on the legality, validity or
enforceability of the operating agreement of a Subject Fund, the EPC, master
purchase agreement or equity capital contribution agreement related to a Subject
Fund or any guaranty agreement by SolarCity in favor of an Investor or other
party with respect to a Subject Fund and that involve (i) claims against the
Borrower, the Member or a Funded Subsidiary, (ii) injunctive or declaratory
relief, or (iii) revocation, material modification, or suspension of any
applicable Permit or imposition of additional material conditions with respect
thereto;

(c)any Default or Event of Default that has occurred and is continuing, which
notice shall (i) describe with particularity any and all provisions of this
Agreement and any other Loan

61

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Document that have been breached and (ii) be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto; 

(d)any matter that has, or would reasonably be expected to have, a Material
Adverse Effect or a material adverse effect on the Funded Systems or any Subject
Fund or on the legality, validity or enforceability of the operating agreement
of a Subject Fund, the EPC, master purchase agreement or equity capital
contribution agreement related to a Subject Fund or any guaranty agreement by
SolarCity in favor of an Investor or other party with respect to a Subject Fund;

(e)(i) the occurrence of any event that would reasonably be expected to give
rise to a right to remove and/or replace a Borrower Subsidiary Party as the
managing member of the applicable Subject Fund, (ii) the occurrence of, or
notice given or received by a Funded Subsidiary in respect of, any material
breach, default or claim under a Project Document (including, without
limitation, any indemnity claims related to or in connection with investment tax
credits) and (iii) notice of any material event of default or termination given
to or received by a Funded Subsidiary under any Project Document;

(f)the adoption of or participation in any Pension Plan, or intention to adopt
or participate in any Pension Plan, by the Borrower or an ERISA Affiliate, or
the occurrence of any ERISA Event;

(g)Borrower having received notice or otherwise having obtained knowledge of any
material inaccuracy of any Eligibility Representation or Tax Equity
Representation that was made by it pursuant to this Agreement or in any
certificate delivered in connection herewith, in each case, solely as of the
time such Eligibility Representation or Tax Equity Representation was made;

(h)during the Availability Period, any material change in SolarCity’s or any
Subject Fund’s methodology for conducting an appraisal and determining concluded
fair market value;

(i)during the Availability Period, any material change in SolarCity’s or any
Subject Fund’s (i) energy production methods or (ii) inspection and quality
control processes, in each case, that would reasonably be expected to result in
a Material Adverse Effect; and

(j)any insurance policy required to be procured or maintained in respect of the
Systems owned by a Subject Fund under the applicable Project Documents shall
fail to be in full force and effect.

6.03Portfolio Reports; Financial Statements.

(a)Deliver to the Administrative Agent (or cause to be delivered to the
Administrative Agent) for further distribution to each Lender:

(i)No later than ten (10) Business Days following the date of delivery to any
Investor, for each Subject Fund, (i) the monthly reporting package as is
required to be delivered to any Investor under a Subject Fund’s maintenance
services agreement, or (ii)

62

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

to the extent delivered to an Investor under a Subject Fund, copies of such
other reporting package compiled by SolarCity’s asset management group with
respect to a Subject Fund’s performance. 

(ii)Within 30 days following the last day of each fiscal quarter, for each
Subject Fund, each of the following:

(A)detailed accounts receivable aging taken directly from the source system,
including that are maintained by any third-party servicer, in excel form and
including the formulas;

(B)detailed trial balance taken directly from the source system; and

(C)suspense cash summary and aging.

(iii)Within 30 days following the last day of each fiscal quarter, a
consolidated report for all Subject Funds, including (A) financing deployment
status by each Subject Fund, (B) aggregated portfolio profile by credit
composition, market composition and customer location, and (C) the cumulative
amount of billed Customer Payments delinquent for 120 days or more with respect
to each Subject Fund, in each case, to the extent not provided elsewhere within
any other item delivered pursuant to this Section 6.03(a).

(iv)No later than ten (10) Business Days following the date of delivery to any
Investor duplicate copies of any quarterly or annual reporting package required
to be delivered to any Investor with respect to a Subject Fund pursuant to the
Subject Fund’s maintenance services agreement.

(v)As soon as available but no later than forty-five (45) days after the close
of each quarterly fiscal period, quarterly unaudited consolidated financial
statements of the (i) the Borrower, (ii) SolarCity (if such financial statements
are not otherwise publicly available), which such financial statements shall
indicate the separateness of Borrower and Member from SolarCity and will
indicate that the obligations hereunder are non-recourse to the general credit
of SolarCity, (iii) each Borrower Subsidiary Party (provided that unaudited
consolidating financial statements of the Borrower showing entries on an
individual basis with respect to each Borrower Subsidiary Party shall satisfy
this clause (iii)), and (iv) each Subject Fund, in each case prepared by the
issuing entity in accordance with GAAP and certified by the chief financial
officer of the issuing entity as of the end of such period, including a balance
sheet and the related statement of income, stockholders’ or member’s equity and
cash flows, in each case setting forth comparative figures for the corresponding
periods from the prior year, to the extent available; provided that no quarterly
financial statements shall be due with respect to the fourth quarter of the
fiscal year.

(vi)As soon as available but no later than one hundred and twenty (120) days
after the close of each applicable fiscal year, the audited financial
statements, including a balance sheet and the related statement of income,
stockholders’ or member’s equity and

63

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

cash flows, and any footnotes thereto, in each case setting forth comparative
figures for the prior year, to the extent available, of (i) the Borrower, as
certified by Novogradac & Company LLP or another nationally-recognized
independent certified public accountant selected by Borrower and reasonably
acceptable to the Administrative Agent, (ii) SolarCity (if such financial
statements are not otherwise publicly available), which such financial
statements shall indicate the separateness of Borrower and Member from SolarCity
and will indicate that the obligations hereunder are non-recourse to the general
credit of SolarCity, and as certified by a nationally-recognized independent
certified public accountant, (iii) each Borrower Subsidiary Party, as certified
by Novogradac & Company LLP or another nationally-recognized independent
certified public accountant selected by Borrower and reasonably acceptable to
the Administrative Agent (provided that audited consolidating financial
statements of the Borrower showing entries on an individual basis with respect
to each Borrower Subsidiary Party shall satisfy this clause (iii)), and (iv)
each Subject Fund, as certified by Novogradac & Company LLP or another
nationally-recognized independent certified public accountant selected by the
applicable Subject Fund pursuant to its operating agreement; provided, the
accountant certifications accompanying such audited financial statements shall
not be qualified, or limited because of restricted or limited examination by
such accountant of any material portion of the records of any entity.  Such
audited financial statements shall be certified by the chief financial officer,
treasurer or other similar officer of the issuing entity as of the end of such
period. 

(vii)Concurrently with any delivery of the financial statements described in
clauses (e) or (f) above, a certificate signed by an authorized Responsible
Officer of the Borrower certifying that such Responsible Officer has made or
caused to be made a review of the transactions and financial condition of the
Borrower during the relevant fiscal period and that, to the knowledge of such
Responsible Officer, no Default or Event of Default exists or if any such event
or condition existed or exists, the nature thereof and the corrective actions
that the Borrower has taken or proposes to take with respect thereto.

(viii)On each Quarterly Date, a certificate in substantially the form of Exhibit
D attached hereto signed by an authorized Responsible Officer of the Borrower
certifying:

(A)that no Trigger Event or Sweep Event has occurred and is continuing as of
such Quarterly Date (and providing the calculations supporting such
certification) or, if a Trigger Event or Sweep Event has occurred and is
continuing as of such date, detailing the conditions and circumstances of such
Trigger Event or Sweep Event, as applicable;

(B)the Debt Service Coverage Ratio as of the Scheduled Payment Date immediately
following such Quarterly Date (and providing the calculations supporting such
certification); and

(C)the Aggregate Payment Facilitation Amount and Aggregate Payment Facilitation
Sweep Amount as of such Quarterly Date, if any (and

64

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

providing the calculations and Payment Facilitation Agreement(s) supporting such
certification). 

(b)The Lenders shall have the right to make inquiries with respect to any items
delivered pursuant to Section 6.03(a) and discuss the same with Responsible
Officers of SolarCity, the Borrower, or the Funded Subsidiaries, as
applicable.  Any such inquiries shall be coordinated by and delivered to the
Borrower by the Administrative Agent; provided, that for so long as an Event of
Default has occurred and is ongoing, such inquiries may be made by a Lender
directly to the Borrower.

6.04Reports; Other Information.

(a)Deliver to the Administrative Agent, for the benefit of each Lender, promptly
after the receipt or delivery thereof copies of any notices of default pursuant
to a Project Document provided to or issued by any Investor party to a Project
Document.

(b)Deliver to the Administrative Agent, for the benefit of each Lender, copies
of any material documents and reports related to the Funded Systems furnished to
the Borrower or a Funded Subsidiary by a Governmental Authority or by any
counterparty to a Project Document (other than reports already delivered
pursuant to Section 6.03(a)), or furnished by the Borrower to such Governmental
Authority or such counterparty.

(c)Deliver to the Administrative Agent, for the benefit of each Lender, promptly
after receipt thereof a copy of any detailed audit reports or “management
letter” received by the Borrower or any Funded Subsidiary from its independent
accounts and management’s response thereto.

(d)Deliver to the Administrative Agent, for the benefit of each Lender, (i) no
later than three (3) Business Days after delivery to the applicable Investor,
any True-Up Reports and models in connection therewith (however such models may
be defined under any LLC Agreement or other Project Document) delivered to an
Investor in a Subject Fund and (ii) no later than five (5) Business Days after
requested by the Administrative Agent, a permission to operate letter or its
functional equivalent as issued by the connecting utility authorizing operation
of the applicable Funded System.

(e)Deliver to the Administrative Agent, for the benefit of each Lender, no later
than one hundred and twenty (120) days after the close of each applicable fiscal
year, copies of the Certification Pursuant to Section 302(a) of the
Sarbanes-Oxley Act of 2002 as it relates to the audited financial statements of
SolarCity (if such certifications are not otherwise publicly available).

(f)To the extent not otherwise delivered under this Agreement in any calendar
month ending on or prior to the last day of the Availability Period, on the last
day of such calendar month, deliver to the Administrative Agent, for the benefit
of each Lender (i) a Borrowing Base Certificate and (ii) an Aggregate Advance
Model, in substantially the form of the Aggregate Advance Model delivered
pursuant to Section 4.02(c), updated to reflect (A) all Systems purchased by
each Subject Fund for the period ending on the last day of the immediately

65

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

preceding calendar month and (B) the dates on which each System owned by such
Subject Fund that is a PTO System achieved PTO. 

(g)[reserved]

(h)Promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Funded
Subsidiary, including any information requested with respect to any Borrowing
Base Certificate, Aggregate Advance Model or material attached thereto,
previously submitted by the Borrower, or compliance with the terms of any
Operative Document or Customer Agreement, as the Administrative Agent or any
Lender may reasonably request.

(i)As and when available (but not less than once per calendar year), the
Borrower shall deliver an Independent Engineer’s report in substantially the
same form, and regarding substantially the same substance, as the Independent
Engineer’s report provided to the Administrative Agent pursuant to Section
4.01(r).

The Borrower hereby acknowledges that (1) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or  a substantially similar electronic transmission system (the
“Platform”) and (2) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

6.05Existence, Conduct of Business.  Except as otherwise expressly permitted
under this Agreement:  (a) do or cause to be done all things required to
maintain and preserve and keep in full force its existence, and take all
Relevant Member Action to cause each Subject Fund to maintain and preserve and
keep in full force its existence, in each case as a Delaware limited liability
company; (b) do or cause to be done all things required to obtain, maintain,
preserve, renew, extend and keep in full force and effect all material rights,
licenses, authorizations, privileges, franchises and applicable Permits
necessary to the conduct of such Person’s business; (c) take all Relevant Member
Action to cause each Subject Fund to do or cause to be done, all things required
to obtain, maintain, preserve, renew, extend and keep in full force and effect
all

66

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

material rights, licenses, authorizations, privileges, franchises and applicable
Permits necessary to the conduct of such Person’s business; (d) perform all of
its obligations under the Operative Documents and all other material agreements
and contracts by which such Loan Party is bound, except, with respect to the
Project Documents only, to the extent that a failure to do so would not
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the related Subject Fund; (e) take all Relevant Member Action to cause
each Subject Fund to perform all of its material obligations under the Operative
Documents and all other material agreements and contracts by which such Subject
Fund is bound except to the extent that a failure to do so would not reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
the related Subject Fund; and (f) engage only in the ownership of the Borrower
and the Funded Subsidiaries, as the case may be, activities related or incident
thereto, and any other activities not prohibited by Section 7.04. 

6.06Books, Records, Access.

(a)Maintain books, accounts and records with respect to itself on a consolidated
basis in accordance with GAAP and in material compliance with applicable Law and
the regulations of any Governmental Authority having jurisdiction thereof.

(b)At any time during normal business hours and upon ten (10) Business Days’
prior written notice to the Borrower (and at any hour and without prior written
notice if any Event of Default has occurred and is continuing), but, so long as
no Event of Default has occurred and is continuing, no more frequently than once
per six (6) consecutive calendar month period:

(i)Permit any representatives, employees, consultants, advisers or agents of the
Administrative Agent to visit the premises of the Borrower, SolarCity, and any
third-party servicer to inspect all of the Borrower’s, Member’s, each Funded
Subsidiaries’ books, accounts, records and properties and make copies thereof
(subject to clause (e) below); and review the management and accounting of the
subject financing, including the Subject Funds.

(ii)Provide an audit view of SolarWorks or provide such documents, materials or
records if not already available in SolarWorks or otherwise provided to the
Administrative Agent pursuant to the terms herein, as necessary to determine
compliance with the Eligibility Representations.

(c)Cooperate in good faith with the Administrative Agent and Limited Guarantor
(and the Administrative Agent and Limited Guarantor agree to cooperate in good
faith with each other and each Loan Party) to develop a mutually agreeable
process to periodically conduct sampling and testing of financial processes and
reports of the Funded Subsidiaries, including the ability of any representative
of any Agent to discuss the affairs, finances and condition of the Borrower and
the Funded Subsidiaries with the officers thereof and independent accountants
therefor.

(d)Reimburse the Administrative Agent for the out of pocket expenses incurred in
connection with Section 6.06(b) by the Administrative Agent and its
representatives; provided, that such expenses shall be agreed to by the Borrower
and the Administrative Agent in advance

67

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

on commercially reasonably terms, and provided, further, that notwithstanding
anything to contrary herein, any expenses incurred pursuant to Section 6.06(b)
by the Administrative Agent during the occurrence of an Event of Default shall
be for the account of the Borrower and not subject to any limitations set forth
herein or elsewhere. 

(e)Notwithstanding the information disclosure obligations discussed above, any
inspection of the Project Documents or any other agreement affiliated with a
Subject Fund pursuant to Section 6.06(b) shall be limited to review by the
counsel of the Administrative Agent and will not be copied, sent by mail, fax,
electronic mail or any other transmission, or distributed to any Lender or its
counsel without the express written consent of the Borrower, such consent not to
be withheld if the applicable Lender and its counsel are subject to a
nondisclosure agreement of reasonable terms with SolarCity specifically
referencing the review of Project Documents.

6.07Preservation of Rights; Further Assurance.

(a)Use commercially reasonable efforts to maintain in full force and effect,
preserve, protect and defend the material rights of each Borrower Subsidiary
Party in a Subject Fund, and take all actions necessary to prevent termination
or cancellation (except as permitted by the Operative Documents) by, and enforce
against, other parties the material terms of each Project Document of the
applicable Subject Fund, including enforcement of any claims with respect
thereto; provided that the Borrower shall be in compliance with this Section
6.07(a) if each Borrower Subsidiary Party is in compliance with its fiduciary
obligation under the applicable operating agreement of the Subject Fund to which
such Subsidiary Party is a party.

(b)Preserve and maintain the security interests granted under the Collateral
Documents and undertake all actions that are necessary or appropriate to (i)
maintain the Collateral Agent’s security interest in the Collateral in full
force and effect at all times (including the priority thereof), (ii) preserve
and protect the Collateral and (iii) protect and enforce the Borrower’s rights
and title and the rights of the Collateral Agent and the other Secured Parties
to the Collateral, including the making or delivery of all filings and
recordations, the payment of all fees and other charges and the issuance of
supplemental documentation.

(c)From time to time as reasonably requested by the Administrative Agent,
execute, acknowledge, record, register, deliver and/or file all such notices,
statements, instruments and other documents (including any financing statement,
continuation statement, certificate of title or estoppel certificate) as are
necessary or appropriate to carry out the interest and purposes of the Loan
Documents or necessary to maintain the Collateral Agent’s perfected security
interest in the Collateral to the extent and in the priority required pursuant
to the Collateral Documents.

6.08Borrowing Base Certificate.  On (a) June 30, 2016, (b) August 31, 2016, (c)
the date of delivery of any Draft Withdrawal/Transfer Certifice (as defined in
the CADA) wherein Borrower requests a Restricted Payment pursuant to the CADA,
and (d) any date required under Section 2.12 in connection with the occurrence
of a [***] True-Up Event, deliver a Borrowing Base Certificate to the
Administrative Agent, for the benefit of each Lender.

6.09Taxes and Other Government Charges.

68

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)Pay, or cause to be paid, as and when due and prior to delinquency, all
taxes, assessments and governmental charges of any kind that may at any time be
lawfully assessed or levied against or with respect to the Borrower, the Member
and each Borrower Subsidiary Party, and take all Relevant Member Action to pay,
or cause to be paid, as and when due and prior to delinquency, all taxes,
assessments and governmental charges of any kind that may at any time be
lawfully assessed or levied against or with respect to any Subject Fund;
provided, however, that, without limiting any requirements set forth in the
Organizational Documents of any Subject Fund, the Borrower or Funded Subsidiary,
as applicable, may, without being deemed to be in breach of this Section
6.09(a), contest in good faith any such taxes, assessments and other charges
and, in such event, may permit the taxes, assessments or other charges so
contested to remain unpaid during any period, including appeals, when such
Person is in good faith contesting the same, so long as, to the extent the
amount of all disputes being contested exceeds Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate, (i) adequate reserves to the extent
required by GAAP have been established, (ii) enforcement of the contested tax,
assessment or other charge is effectively stayed for the entire duration of such
contest and (iii) any tax, assessment or other charge determined to be due,
together with any interest or penalties thereon, is paid when due after
resolution of such contest. 

(b)Remain classified as a disregarded entity for U.S. federal income tax
purposes, and take all Relevant Member Action to cause each Subject Fund to
remain classified as a partnership for U.S. federal income tax purposes unless
and until a Borrower Subsidiary Party exercises the Purchase Option with respect
to such Subject Fund, and, after such exercise, to remain classified as a
disregarded entity or a partnership for U.S. federal income tax purposes.

6.10Compliance With Laws; Instruments, Etc.  Comply and take all Relevant Member
Action to cause each Subject Fund to comply, in all material respects, with all
Legal Requirements, including consumer protection Laws, except that, without
limiting any requirements set forth in the Organizational Documents of any
Subject Fund, the Borrower or a Funded Subsidiary may contest by appropriate
proceedings conducted in good faith the validity or application of any such
Legal Requirements.

6.11Actual Net Cash Flows.

(a)Revenue Account.  Take all Relevant Member Action to cause each Subject Fund
to deposit all Actual Net Cash Flows directly into the Revenue Account.  In the
event that, notwithstanding the foregoing, the Borrower receives any such
amounts, the Borrower will hold such amounts in trust and promptly (and in any
event within three (3) Business Days) after receipt thereof deposit such amounts
in the Revenue Account.  If any of the amounts required to be deposited with the
Depositary in accordance with the terms of this Agreement and the CADA are
received by Member, such Member shall hold such payments in trust for the
Collateral Agent and shall remit such amounts to the Depositary within one (1)
Business Day upon receiving knowledge thereof for deposit in the Revenue
Account, in the form received, with any necessary endorsements.

(b)Operating Account.  Take all Relevant Member Action to cause each Subject
Fund to deposit all Excluded Revenues (other than Excluded Revenues received in
respect of a

69

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

System prior to such System becoming a Funded System, including proceeds from
upfront rebates and any proceeds from refundable State tax credits) directly
into the Operating Account. 

(c)Accounting.  On each Quarterly Date, the Borrower shall deliver to the
Administrative Agent, for the benefit of each Lender, an accounting of Excluded
Revenues and Actual Net Cash Flows.  So long as the Borrower is not currently
delinquent in delivering such accounting, no consent of the Administrative Agent
or Lenders shall be required to withdraw funds from the Operating
Account.  Notwithstanding the foregoing, the Administrative Agent shall have the
right to audit the accounting of Excluded Revenues, and, to the extent that an
error has been made with respect to the identification and deposit of funds as
Excluded Revenues (“Misdirected Revenues”), the Administrative Agent shall
provide written notice of the amount of Misdirected Revenues, and provide the
Borrower with the calculation thereof or otherwise explain the error.  The
Borrower shall have ten (10) days to (i) cure such error by depositing an amount
equal to the Misdirected Revenues into the Revenue Account or (ii) provide an
explanation reasonably acceptable to the Administrative Agent that there was in
fact no error in the accounting.

(d)Reserve Accounts.  Cause each Reserve Account (but excluding the Supplemental
Reserve Account) to be funded in an amount at least equal to the applicable
Reserve Required Balance at all times as required in accordance with the terms
of the CADA.

6.12Compliance with Sanctioned Persons Laws and Anti-Corruption Laws.

(a)Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption Laws in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such Laws.

(b)If to the Borrower’s Knowledge, any Loan Party or any Affiliate thereof, is
named on any OFAC List (such occurrence, an “OFAC Violation”), immediately (i)
give written notice to the Agents of such OFAC Violation, and (ii) comply with
all applicable Laws with respect to such OFAC Violation (regardless of whether
the party included on such OFAC List is located within the jurisdiction of the
United States of America), including the Anti-Terrorism Laws, and the Borrower
hereby authorizes and consents to the Agents taking any and all steps an Agent
deems necessary, in its sole discretion, to comply with all applicable Laws with
respect to any such OFAC Violation, including the requirements of the
Anti-Terrorism Laws (including the “freezing” and/or “blocking” of assets).

6.13Separateness Provisions; Required Provisions in LLC Agreement.  Cause the
LLC Agreements to include each of the following terms and the provisions set
forth on Schedule 6.13 (collectively, the “Required LLC Provisions”):

(a)require that, until the Discharge Date, the Borrower, the Member and each
Borrower Subsidiary Party, shall have, at all times, one Independent Member; and

(b)require unanimous written approval of all members, partners or managers, as
the case may be, including the Independent Member in order to authorize the
filing of any

70

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

insolvency or reorganization case or proceeding, instituting proceedings to have
the Borrower, the Member or Borrower Subsidiary Party, as applicable,
adjudicated bankrupt or insolvent, instituting proceedings under any applicable
insolvency Law, seeking any relief under any Law relating to relief from debts
or the protection of debtors, consenting to the filing or institution of
bankruptcy or insolvency proceedings against the Borrower, the Member or
Borrower Subsidiary Party, as applicable, filing a petition seeking or
consenting to reorganization, liquidation or relief with respect to the
Borrower, the Member or Borrower Subsidiary Party, as applicable, under any
applicable federal or state Law relating to bankruptcy, reorganization or
insolvency, seeking or consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian, or any similar official for the
Borrower, the Member or Borrower Subsidiary Party, as applicable, or a
substantial part of its property, making any assignment for the benefit of
creditors, admitting in writing the inability of the Borrower, the Member or
Borrower Subsidiary Party, as applicable, to pay its debts as they become due,
or taking action in furtherance of any of the foregoing. 

6.14Distributions by Certain Subsidiaries.  Take all Relevant Member Action to
cause each Subject Fund to promptly distribute cash flows as per the
requirements, and in accordance with, the distribution allocations of the
Subject Fund; provided, that delays in distributions of any Excluded Revenues
shall not be a breach of this Section 6.14.

6.15Maintenance of Materials.  Maintain, for the benefit of each Lender, true,
correct and complete electronic copies of materials which were delivered
pursuant to Section 4.01(q) or 4.03(a), and shall deliver upon request, true,
correct and complete electronic copies of (a) material agreements entered into
by any Funded Subsidiary after the Closing Date, (b) each Customer Agreement
entered into after the Closing Date that relates to a PTO System, and (c) any
other data, documentation, analysis or report reasonably requested by the
Administrative Agent with respect to any System acquired by the Subject Funds
after the Closing Date or the associated Host Customers and commercially
available to the Borrower, in each case as reasonably requested by any Lender
for informational purposes only, to the extent not otherwise publicly available
and in possession of the Borrower or its Affiliates.

6.16[Reserved.]

6.17Correction Payments.  In the event any Eligibility Representation or Tax
Equity Representation made pursuant to this Agreement or in any certificate
delivered in connection herewith shall prove to have been inaccurate in any
respect as of the date such statement was made or certificate so provided, as
applicable, or the Borrower or any Borrower Subsidiary Party shall have
committed any Correction Payment Action or any uncured violation of Section
7.01, Section 7.02, Section 7.03, Section 7.04 or Section 7.05 and the
Administrative Agent reasonably determines that such inaccuracy, Correction
Payment Action or violation has or would reasonably be expected to result in a
reduction of Actual Net Cash Flow in an amount of at least $500,000 (the amount
of such actual reduction, the “Correction Payment”), within five (5) Business
Days of Borrower’s receipt of notice from the Administrative Agent or Borrower
otherwise becoming aware thereof, make or cause to be made a prepayment of the
Loans in an amount at least equal to the Correction Payment.

71

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE VII  NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, until the Discharge Date, it shall
not and each Borrower Subsidiary Party covenants and agrees that it shall take
all applicable Relevant Member Action to cause the Subject Funds to not:

7.01Limitations on Liens.  (a) Create, assume or permit to exist any Lien on any
Collateral, whether now owned or hereafter acquired, except for Permitted Liens
of the type set forth in clauses (b), (c) or (d) of the definition thereof or
(b) permit to exist any Lien on any Subject Fund’s property or PV Systems,
whether now owned or hereafter acquired, except for Permitted Liens.

7.02Debt.  Incur, create, assume or permit to exist any Debt except for:

(a)Debt created under the Loan Documents;

(b)Debt incurred under the Project Documents to which a Funded Subsidiary is a
party as of the Closing Date (without requiring any amendment, consent, waiver,
or vote by any member of a Subject Fund, including any Investor, under the terms
and conditions of such Project Documents unless such amendment, consent or
waiver is in accordance with the terms hereof);

(c)Debt arising under any Hedging Agreement permitted under Section 7.16; or

(d)the endorsement of negotiable instruments received in the ordinary course of
business.

7.03Sale or Lease of Assets.  Sell, lease, assign, transfer or otherwise dispose
of any assets or property, whether real or personal or mixed or tangible or
intangible (including any portion of any Equity Interest owned by the Borrower
in a Borrower Subsidiary Party or by a Borrower Subsidiary Party in any Subject
Fund), whether now owned or hereafter acquired except:

(a)other than with respect to Collateral (except for a release of Collateral
pursuant to the terms of this Agreement, including Section 2.10), as permitted
by the Project Documents (without requiring any amendment, consent, waiver, or
vote by any member of a Subject Fund, including any Investor, under the terms
and conditions of such Project Documents unless such amendment, consent or
waiver is in accordance with the terms hereof) and the Customer Agreements;

(b)dispositions of obsolete, worn out or replaced property not used or useful in
its business and disposed of in the ordinary course of its business;

(c)dispositions of SRECs; and

(d)with the prior written consent of the Administrative Agent, acting at the
direction of the Required Lenders.

72

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

7.04Changes.  (a) Conduct (directly or indirectly through the ownership of
Subsidiaries) any business other than (i) ownership of Equity Interests in the
Borrower and the Funded Subsidiaries, as applicable, (ii) the acquisition,
ownership, leasing and financing of the Systems, (iii) as described in the first
sentence of Section 5.07, (iv) any other business or activities contemplated by
the Operative Documents, and (v) activities related or incident to any of the
foregoing; or (b) hire or become an employer of an employee or assume or incur
any obligation under or in connection with any Pension Plan. 

7.05Distributions.  Directly or indirectly, make or declare any Restricted
Payment or incur any obligation (contingent or otherwise) to do so, except for
Restricted Payments:

(a)from proceeds of the Loans in accordance with Section 6.01 or from Excluded
Revenues;

(b)from any Funded Subsidiary to Borrower in accordance with Section 6.11(a);
and

(c)on any Scheduled Payment Date, from Borrower to Member from Excess Cash Flow
so long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, (ii) the Borrower is in compliance with the terms of
Section 6.11(c) hereof, (iii) the Borrower, after giving effect to any
prepayments made pursuant to Section 2.01(f), is in compliance with the
Borrowing Base Requirement, (iv) each Reserve Account shall be funded in the
amount of the then applicable Reserve Required Balance, (v) the Borrower has
certified in writing to the Administrative Agent that it is not aware of any
event or circumstance that would reasonably be considered likely to cause or
result in the occurrence of a Default or Event of Default within thirty (30)
days of such Scheduled Payment Date, (vi) the Debt Service Coverage Ratio as of
such Scheduled Payment Date is equal to or greater than 1.25:1.00, and (vii) no
Sweep Event has occurred and is continuing (or if a Sweep Event has occurred, it
is not prior to the second fiscal quarter following the date such Sweep Event
was remedied, it being understood and agreed that a Bankruptcy Event with
respect to SolarCity cannot be remedied and is at all times continuing).

7.06Investments.  Make or permit to remain outstanding any advances or loans or
extensions of credit to, or purchase, redeem or own any Equity Interests in, or
any assets constituting an ongoing business from, or make or permit any other
investment in, any Person, except for:

(a)ownership of Equity Interests in, and capital contributions to, the Borrower
and the Funded Subsidiaries; and

(b)investments permitted under the CADA or the Project Documents (without
requiring any amendment, consent, waiver, or vote by any member of a Subject
Fund, including any Investor, under the terms and conditions of such Project
Documents unless such amendment, consent or waiver is in accordance with the
terms hereof).

7.07Use of Proceeds.  Use the proceeds of the Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the

73

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. 

7.08Fundamental Changes.  Liquidate or dissolve, or sell or lease or otherwise
transfer or dispose of, all or any substantial part of its property, assets or
business, or combine, merge or consolidate with or into any other entity;
provided, however, that the Borrower may sell, or otherwise dispose of assets as
permitted by Section 7.03.

7.09Amendments; Other Agreements.

(a)Without the prior written consent of the Administrative Agent, (i) terminate
or cancel, or exercise any right or remedy under or pursuant to any breach or
default of any Project Document, (ii) amend, modify, supplement or consent to
any change in any material provision (including to incur or increase any deficit
restoration obligation of a Borrower Subsidiary Party) of any Project Document
(other than the applicable LLC Agreement), or (iii) waive any default under,
material breach of, condition, closing deliverable or other required item under,
or the performance of a material obligation by any other Person under any
Project Document; provided, however, that no prior written consent by the
Administrative Agent shall be required in the case of any amendment,
modification or supplement to or waiver under a Project Document (A) to correct
a manifest error therein that is not material, (B) to increase the aggregate
amount of an Investor’s commitment, (C) to change payment mechanics under the
applicable Project Document with respect to the payment of PV System purchase
prices, provided, that such changes in payment mechanics do not negatively
impact Net Cash Flows, (D) that extends the last date on which a System may be
Placed-In-Service pursuant to the terms of the applicable Subject Fund (such
date, the “Completion Deadline”) and any corresponding amendments or waivers
resulting from the extension or waiver of the Completion Deadline, provided,
that such extension of a Completion Deadline does not negatively impact Net Cash
Flows or the net present value thereof, or (E) shortening the “Completion
Deadline”; provided, that the Borrower shall forward any such amendments or
waivers set forth in clauses (A)-(E) above to the Administrative Agent promptly
after execution; provided, further, that any amendment, modification, supplement
or other change of any Project Document that would cause any Tax Equity
Representation not to be true and correct as of the date of such amendment,
modification, supplement or other change (and giving effect thereto) shall in
all cases require the prior written consent of the Administrative Agent.

(b)Promptly after the execution and delivery thereof, the Borrower shall furnish
the Administrative Agent and the Lenders with copies of all waivers, amendments,
supplements or modifications of any Project Document and any additional material
contracts or agreements to which the any Loan Party or Subject Fund becomes a
party after the Closing Date.

(c)Amend, modify, supplement or consent to any change in any material provision
of any LLC Agreement without the prior written consent of the Administrative
Agent.

(d)Notwithstanding the foregoing, Borrower may take Relevant Member Action to
permit any Subject Fund to enter into an agreement for the sale of SRECs;
provided that such agreement does not contain any provisions for liquidated
damages, contingent liabilities or other damages, or the posting of collateral
or other security.

74

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

7.10Name and Location; Fiscal Year.  Unless 30 days’ written notice is given to
the Administrative Agent, change its name, its principal place of business,
accounting policies (except as permitted by GAAP) or its fiscal year without the
Administrative Agent’s prior written consent. 

7.11Assignment.  Assign its rights hereunder or under any other Loan Document,
except as permitted under the Loan Documents.

7.12ERISA.  With respect to the Loan Parties only, hold “plan assets” within the
meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA,
except to the extent that any Loan Party holds any of the foregoing as a result
of any assignment or participation by any Lender pursuant to Section 10.06.

7.13Accounts.  With respect to the Loan Parties only, establish or maintain any
deposit or securities account other than the Accounts and the Operating Account.

7.14Transactions with Affiliates.  Engage in any transactions with any of its
Affiliates except (i) pursuant to any Project Document in effect as of the
Closing Date (or any amendment, supplement or other modification to any such
Project Document entered into in accordance with this Agreement) or any Loan
Document or (ii) in the ordinary course of business at prices and on terms and
conditions not less favorable to such Person than could be obtained on an
arm’s-length basis from unrelated third parties.

7.15Limitation on Dividends and Other Payment Restrictions Affecting Certain
Subsidiaries.  Enter into any agreement, instrument or other undertaking (except
for, with respect to clause (i), the Loan Documents and, with respect to clause
(ii), the Loan Documents and each Subject Fund’s limited liability company
agreement) that (i) restricts the ability of any Borrower Subsidiary Party to
make any dividend or other distribution of Actual Net Cash Flows with respect to
such Equity Interests or (ii) restricts or limits the ability of any Loan Party
to create, incur, assume or suffer to exist Liens on the property of such Person
for the benefit of the Secured Parties with respect to the Obligations of the
Loan Parties or the Loan Documents.

7.16Hedging Agreement.  Enter into any Hedging Agreement other than the Interest
Rate Hedge Agreements entered into in accordance with Section 2.13.

7.17Operations and Maintenance.  Without the prior written consent of the
Administrative Agent, terminate or to appoint a new operations and maintenance
provider, or consent to the appointment of a new operations and maintenance
provider under the applicable Project Document; provided that if any vote or
appointment is required within a certain time period under the applicable
Project Document, if Administrative Agent does not consent (unless such consent
was reasonably withheld and the Administrative Agent has provided written notice
thereof) within such time period, then the Borrower may take any Relevant Member
Action to vote, appoint, or consent to a new operations and maintenance provider
or administrative services provider in order to comply with the terms of the
applicable Project Documents; provided, further, that the consent of the
Administrative Agent may not be unreasonably withheld if the new operations and
maintenance provider or administrative services provider meets the standards set
forth in the applicable Project Documents.

75

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

7.18Sanctions.  Directly or indirectly, use the proceeds of the Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Administrative Agent or otherwise) of Sanctions. 

7.19Anti-Corruption Laws.  Directly or indirectly use the proceeds of the
Borrowing for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption Laws in other jurisdictions.

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  The occurrence of any of the following events shall
constitute an event of default (an “Event of Default”) hereunder:

(a)Failure to Make Payments.  Any Loan Party shall fail to pay, in accordance
with the terms of this Agreement, (i) any principal (other than prepayment
payable pursuant to Section 2.01(f)(ii)(A)) with respect to any Loan on the date
that such principal is due, (ii) any interest or any principal payable pursuant
to Section 2.01(f)(ii)(A) on any Loan under this Agreement within three (3)
Business Days after the date that such interest or such principal is due or
(iii) any other payment (other than interest and principal) due under any Loan
Document, within five (5) Business Days after the date that such payment is due;
provided, that, (x) to the extent that an event that would otherwise be an Event
of Default pursuant to this Section 8.01(a) is caused solely by the Depositary’s
failure or delay, in reliance upon Section 8.10 of the CADA, to transfer funds
otherwise permitted to be transferred, or (y) to the extent that an event that
would otherwise be an Event of Default pursuant to this Section 8.01(a)(iii) in
respect of any amount that is payable pursuant to Section 3.3(d)(viii) of the
CADA is caused solely by the application of amounts on deposit in the Revenue
Account to the payment of amounts that are required to be paid pursuant to
Section 3.3(d)(vii) of the CADA, such event shall not be an Event of Default.

(b)Judgments.  There is entered against the Borrower or the Member (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding Two Hundred Fifty Thousand
Dollars ($250,000) (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; provided,
however, that any such judgment or order shall not be (and shall not constitute
part of) an Event of Default under this Section 8.01 if and for so long as (A)
within thirty (30) days of the judgment being entered, the amount of such
judgment order is fully covered (up to customary deductibles) by a valid and
binding policy of insurance or by a surety bond between the defendant and the
insurer covering payment thereof and satisfactory to the Required Lenders and
(B) such insurer or surety has been notified of, and has accepted the claim made
for payment of, the amount of such judgment or order.

76

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(c)Misstatements.  Any representation or warranty made by a Loan Party or
SolarCity in the Loan Documents, any amendment or modification thereof or waiver
thereto, or in any certificate or financial statement furnished pursuant thereto
to any Agent or Secured Party pursuant to this Agreement or any other Loan
Document, shall prove to have been inaccurate in any respect as of the date such
statement was made or certificate was so provided, as applicable and such
inaccuracy could likely result in a Material Adverse Effect. 

(d)Bankruptcy.  The Borrower or the Member shall become subject to a Bankruptcy
Event.

(e)ERISA.  An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan, the PBGC or the IRS in an aggregate amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000).

(f)Breach of Terms of Loan Documents.  (i) SolarCity fails to pay when due or
perform its obligations under this Agreement, (ii) any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Sections
2.12, 2.13(a), 6.01, 6.08(a), 6.08(b), 6.12 or Article VII (excluding Sections
7.09 and 7.17), (iii) any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a)(viii), 6.08(c) or
6.11 (other than Section 6.11(b)) and such failure shall continue unremedied for
a period of four (4) Business Days, and (iv) any Loan Party shall fail to
perform or observe any other covenant to be performed or observed by it
hereunder or under any Loan Document and not otherwise specifically provided for
elsewhere in this Section 8.01, and such failure shall continue unremedied for a
period of thirty (30) days after such Loan Party becomes aware of such failure;
provided, that if (x) such failure can be remedied, (y) such failure cannot
reasonably be remedied within such thirty (30) day period, and (z) such Loan
Party commences cure of such failure within such thirty (30) day period and
thereafter diligently seeks to remedy the failure, then an “Event of Default”
shall not be deemed to have occurred until such time as such Loan Party ceases
reasonable efforts to cure such failure unless such failure continues for a
period of ninety (90) calendar days.

(g)Security.  (i) Any of the Collateral Documents (A) shall fail to provide the
Collateral Agent (on behalf of the Secured Parties) a first priority perfected
security interest (subject only to Permitted Liens of the type set forth in
clauses (b), (c) or (d) of the definition thereof that, pursuant to the Legal
Requirements, are entitled to a higher priority than the Lien of the Collateral
Agent) in the Collateral or (B) shall cease to be in full force and effect, or
(ii) the validity or the applicability of any of the Collateral Documents to the
Obligations to be secured or guaranteed thereby or any part thereof shall be
disaffirmed by or on behalf of any Loan Party.

(h)Change in Control.  A Change in Control shall have occurred.

(i)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason, other than (i)
as expressly permitted hereunder or thereunder, (ii) as a result of acts or
omissions by the Administrative Agent, the Collateral Agent, any Lender or any
other Secured Party, or (iii) the occurrence of the Discharge Date, ceases to be
in full force and effect, or any Loan Party or the Limited Guarantor contests in

77

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any manner the validity or enforceability of any provision of any Loan Document,
or any Loan Party or the Limited Guarantor denies that it has any or further
liability or obligation under any Loan Document or purports to revoke, terminate
or rescind any Loan Document. 

(j)Cross-Default.  The Borrower or the Member (i) fails to make any payment when
due following the expiration of all applicable grace or cure periods (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Debt (other than Debt under the Loan Documents) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Hundred Fifty Thousand Dollars ($250,000) or (ii)
fails to observe or perform any other agreement or condition relating to such
Debt, or any other event occurs, the effect of which default or other event is
to cause, or to permit the holder or holders of such Debt to cause, with the
giving of notice if required, such Debt to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt to be made, prior to its stated
maturity; provided that this clause (j)(ii) shall not apply to secured Debt that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Debt, if such sale or transfer is permitted hereunder and
under the documents providing for such Debt.

(k)Debt Service Coverage Ratio.  As of any Scheduled Payment Date, the Debt
Service Coverage Ratio is less than 1.05:1.00.

8.02Remedies Upon Event of Default.

(a)If any Event of Default (other than any Event of Default described in Section
8.01(d)) occurs and is continuing, the Administrative Agent, upon the request of
the Required Lenders, shall:

(i)declare any existing Commitment of each Lender to make Loans to be
terminated, whereupon such Commitments shall be terminated;

(ii)declare the unpaid principal amount of the Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

(iii)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents.

(b)If any Event of Default described in Section 8.01(d) occurs, immediately upon
the occurrence of such Event of Default:

(i)the Commitment of each Lender to make Loans shall automatically terminate (if
not previously terminated or expired); and

(ii)the unpaid principal amount of all outstanding Loans, all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other

78

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Loan Document shall be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding. 

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the order set forth in Section 4.3(e) of the CADA.

ARTICLE IX  ADMINISTRATIVE AGENT

9.01Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
IX are solely for the benefit of the Administrative Agent and the Lenders, and
none of the Borrower or any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in

79

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law; and 

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

80

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of the Administrative Agent’s duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non–appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. 

9.06Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been so
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or Removal Effective Date (as
applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.04(d)(vi) and

81

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent. 

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
no  Arranger, Joint Lead Arranger or bookrunner shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Agent, the Depositary or as a Lender
hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Bankruptcy Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

82

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (i) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Bankruptcy Laws in any other jurisdictions to
which a Loan Party is subject, (ii) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (1) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (2) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 10.01(a)(i)-(vii), (3) the Administrative Agent shall be authorized to
assign the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (4) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall

83

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.  Without limiting the provisions of Section
9.09, the Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(a)to instruct the Collateral Agent to release any Lien on any property granted
to or held by the Collateral Agent under any Loan Document (i) upon the
occurrence of the Discharge Date, (ii) that is sold or otherwise disposed of  or
to be sold or otherwise disposed of  as part of or in connection with any sale
or other disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders; and

(b)to instruct the Collateral Agent to subordinate any Lien on any property
granted to or held by the Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.01.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to instruct the
Collateral Agent to release or subordinate its interest in particular types or
items of property.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure of the Collateral Agent to
monitor or maintain any portion of the Collateral.

9.11Exercise of Discretion.

(a)To the extent that the Administrative Agent has the right to exercise
discretion, make determinations or take actions pursuant to provisions of this
Agreement and the other Loan Documents, the Administrative Agent hereby agrees
that if, in any specific instance of exercising such discretion, making such
determinations or taking such action, the Administrative Agent receives written
instruction from the Required Lenders, the Administrative Agent will exercise
such discretion, make such determinations and take such actions in accordance
with the written instructions of the Required Lenders in such instance with
respect to the exercising of such discretion or the making of such
determination.  Notwithstanding the foregoing, each of the Lenders agrees that
until the Administrative Agent receives written instructions from the Required
Lenders, the Administrative Agent may reasonable exercise discretion, make
determinations and take actions and that the Administrative Agent shall have no
obligation to seek any such written instructions.

84

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)To the extent that the Collateral Agent has the right to exercise discretion,
make determinations or take actions pursuant to provisions of this Agreement and
the other Loan Documents, the Collateral Agent hereby agrees that if, in any
specific instance of exercising such discretion, making such determinations or
taking such action, the Collateral Agent receives written instruction from the
Administrative Agent, the Collateral Agent will exercise such discretion, make
such determinations and take such actions in accordance with the written
instructions of the Administrative Agent in such instance with respect to the
exercising of such discretion or the making of such
determination.  Notwithstanding the foregoing, each of the Lenders and the
Administrative Agent agrees that until the Collateral Agent receives written
instructions from the Administrative Agent, the Collateral Agent may reasonable
exercise discretion, make determinations and take actions and that the
Collateral Agent shall have no obligation to seek any such written
instructions. 

9.12Withholding Tax.

(a)If the forms or other documentation required by Section 2.04(g) are not
delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to any Lender not providing such forms or
other documentation, an amount equivalent to the applicable withholding tax.

(b)If the Internal Revenue Service or any authority of the United States of
America or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify promptly the Administrative Agent fully for all amounts paid,
directly or indirectly, by such Person as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs, and any out-of-pocket expenses.

ARTICLE X  MISCELLANEOUS

10.01Amendments, Etc.  (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(i)waive any condition set forth in Article 4 without the written consent of
each Lender;

(ii)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

85

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii)postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; 

(iv)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (B) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(v)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, each Agent
and the Depositary;

(vi)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(vii)release any Collateral, or release any Loan Party from such Person’s
obligations under any Collateral Document, or permit the release of any funds
from the Revenue Account, in each case, unless in accordance with the Loan
Documents, without the written consent of each Lender;

and, provided further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Agent in addition to the Lenders required
above, affect the rights or duties of such Agent under this Agreement or any
other Loan Document; (B) no amendment of any provision of this Agreement or any
Loan Document relating to any Interest Rate Hedge Counterparty shall be
effective without the written consent of such Interest Rate Hedge Counterparty;
(C) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto; and (D) no
amendment, waiver or consent shall, unless in writing and signed by SolarCity,
affect the rights or duties of SolarCity under this Agreement (including Article
XI and Section 6.17) or any other Financing Document.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders, Required
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

86

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender.  Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document. 

10.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except as provided in subsection (b) below, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

(i)if to the Borrower, any other Loan Party or Borrower Subsidiary, the Limited
Guarantor or the Administrative Agent, to the address, facsimile number, or
electronic mail address specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, or electronic mail
address specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the

87

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

website address therefor; provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.

(d)Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, facsimile or electronic mail address for notices and
other communications hereunder, and the Borrower may change any of the foregoing
with respect to any other Loan Party, any Borrower Subsidiary and the Limited
Guarantor, by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or electronic mail address for notices and other
communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Laws.

(e)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
Borrowing Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each Lender and

88

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. 

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.05), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Bankruptcy Law; provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.05, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04Expenses; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agents and their respective Affiliates as well as the
Lenders (including the reasonable fees, charges and disbursements of counsel for
the Administrative Agent and Lenders), in connection with the credit facilities
provided for herein, including due diligence with respect thereto, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications,
consents or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), provided that
Borrower shall not be obligated to pay or reimburse any fees, expenses or
charges incurred or arising on or before the Closing Date or in connection with
the subsequent increase in Commitments and/or addition of new Lenders that is
expected to close on or about January 22, 2016 in excess of $350,000 in the
aggregate; and (ii) all out-of-pocket costs and expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent and any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04,

89

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. 

(b)Indemnification by the Borrower.  The Borrower shall indemnify each Secured
Party (other than the Depositary, who is indemnified under Section 6.2 of the
CADA) and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 2.04(d)), (ii) any Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any of the Funded Subsidiaries, or any
Environmental Claim related in any way to any Loan Party or any of the Funded
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of their respective Affiliates, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE) OF THE INDEMNITEE; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the fraud, gross negligence or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 2.04(d)(iii), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 10.04(a) or (b) to
be paid by it to any Agent (or any sub-agent thereof) or any Related Party of
any of the foregoing, each Lender severally agrees to pay to any such Agent (or
any such sub-agent) or such Related Party, as the case may be, such Person’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s Proportionate Share at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Persons’ Proportionate Share (determined as of the time that the
applicable unreimbursed

90

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

expense or indemnity payment is sought; provided, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against any such Agent (or any such
sub-agent) or against any Related Party of any of the foregoing acting for any
such Agent (or any such sub-agent) in connection with such capacity.  The Agents
shall be fully justified in refusing to take or to continue to take any action
hereunder unless it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. 

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in Section 10.04(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)Indemnification Procedure.  In case any action, suit or proceeding subject to
the indemnity in this Section 10.04 shall be brought against any Indemnitee,
such Indemnitee shall promptly notify the Borrower in writing of the
commencement thereof, and the Borrower shall be entitled, upon giving written
notice to the Indemnitee within 30 days of receipt of written notice from the
Indemnitee of the commencement of such proceeding, to retain counsel reasonably
satisfactory to the Indemnitee to represent the Indemnitee in such proceeding,
and the Borrower shall pay the reasonable fees and disbursements of such counsel
related to such proceeding; provided, that the failure to notify the Borrower
shall relieve the Borrower from any liability that it may have under this
Section 10.04 only if, and only to the extent that, such failure causes actual
prejudice to the Borrower.  In any such proceeding, any Indemnitee shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnitee unless (i) the Borrower and the
Indemnitee shall have mutually agreed to the retention of such counsel or (ii)
the Borrower or the Indemnitee has been advised by counsel that representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the Borrower
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one counsel (in
addition to any local counsel) for all Indemnitees, and that all such reasonable
fees and expenses shall be reimbursed as they are incurred and paid.

(f)Control of Proceedings; Settlement.  The Borrower shall have the authority
and discretion to settle, compromise or consent to the entry of judgment
regarding any indemnified claim subject to this Section 10.04, the defense of
which has been assumed by the Borrower, except that the Borrower may not,
without the prior written consent of the Indemnitee, settle, compromise or
consent to the entry of any judgment regarding such claim if such settlement,
compromise or consent (i) contains any admission or statement suggesting any
wrongdoing or

91

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

liability on behalf of the Indemnitee, (ii) contains any equitable order,
judgment or term that in any manner affects, restrains or interferes with the
business of the Indemnitee or any of its Affiliates or (iii) does not contain an
unconditional release of the Indemnitee, in form and substance satisfactory to
such Indemnitee, from any liability related to such claim.  The Indemnitee may
not settle, compromise or consent to the entry of any judgment regarding any
claim for which indemnification is sought and the defense of which has not been
assumed by the Borrower, without the prior written consent of the Borrower, such
consent not to be unreasonably withheld or delayed. 

(g)Payments.  All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.  If the Borrower fails to
pay any such amount in full within such ten Business Day period, then such
unpaid amount shall bear interest at the Default Rate.

(h)Survival.  The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive and remain in full force and effect regardless
of the resignation of any Agent, the replacement of any Lender, the termination
or expiration of the Total Loan Commitments, the invalidity or unenforceability
of any term or provision of any Loan Document, any investigation made by or on
behalf of the Administrative Agent, the Collateral Agent or any Lender, and the
occurrence of the Discharge Date.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Bankruptcy Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) in accordance with
its Proportionate Share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party nor the
Limited Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section
10.06, (ii) by way of

92

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

participation in accordance with the provisions of subsection (d) of this
Section 10.06, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section 10.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement. 

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in subsection (b)(i)(B) of
this Section 10.06 in the aggregate or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment or the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition (A) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender and (B) the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have

93

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; 

(iv)Assignment and Assumption Agreement.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If the assigning Lender
is assigning all of its interests, rights and obligations under this Agreement
other than to an Affiliate of such Lender and such assigning Lender or an
Affiliate of such assigning Lender is an Interest Rate Hedge Counterparty, such
Interest Rate Hedge Counterparty shall assign all of its interests, rights and
obligations under each Interest Rate Hedge Agreement to an Acceptable Hedge
Bank.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.04(d), 2.06, 2.07, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section 10.06.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption Agreement delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The Loans made by each Lender
shall be evidenced by the Register.  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of

94

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. 

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(b) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.04(d), 2.06 and 2.07
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.06 (it being understood
that the documentation required under Section 2.04(g) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section 10.06; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.08 as if it were an assignee under subsection (b) of
this Section 10.06 and (B) shall not be entitled to receive any greater payment
under Sections 2.04(d) or 2.06, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.08 with respect to any
Participant.  To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.05 as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as  a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments or loans
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment or loan is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,

95

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07Treatment of Certain Information; Confidentiality.  Each of the Agents and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i)  any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to any Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  In addition, the
Agents and the Lenders may disclose the existence of this Agreement and general
information about the parties, term and lending amount of this Agreement to
market data collectors, similar service providers to the lending industry and to
the extent necessary for servicing of this Agreement to service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments, provided that any such service
provider to the Agents and the Lenders has executed an agreement containing
provisions substantially the same as those of this Section 10.07 with respect to
such information.

For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to any Agent or any

96

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Agents and the Lenders acknowledges that (1) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (2) it has developed compliance procedures regarding the use
of material non-public information and (3) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, or
any such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness.  The rights of each Lender and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall

97

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means
(e.g.  “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. 

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Loan, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13[Reserved].

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of NEW YORK (not
including such State’s conflict of Laws provisions other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).

(b)SUBMISSION TO JURISDICTION.  THE LOAN PARTIES AND THE LIMITED GUARANTOR EACH
IRREVOCABLY AND UNCONDITIONALLY agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any Agent, any Lender or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than THE COURTS

98

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR THE LIMITED GUARANTOR OR ANY OF
THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION. 

(c)WAIVER OF VENUE.  THE LOAN PARTIES AND THE LIMITED GUARANTOR EACH IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS

99

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Agents, the Arranger, and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Agents, the
Arranger, and the Lenders, on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) each Agent, the Arranger and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (ii) none of any Agent, the
Arranger or any Lender has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and none of any Agent, the Arranger, or any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by Law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against any Agent, the Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

10.17Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumption Agreements, amendments or other modifications, Borrowing Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

100

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

10.18USA PATRIOT Act.  Each Lender that is subject to the Patriot Act (as
hereinafter defined) and each Agent (for itself and not on behalf of any Lender)
hereby notifies the Limited Guarantor and each Loan Party that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub.  L.  107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Limited Guarantor and each Loan Party,
which information includes the name and address of the Limited Guarantor and
each Loan Party and other information that will allow such Lender or such Agent,
as applicable, to identify the Limited Guarantor and each Loan Party in
accordance with the Patriot Act.  The Limited Guarantor and each Loan Party
shall, promptly following a request by any Agent or any Lender, provide all
documentation and other information that such Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act. 

10.19ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN AGREEMENTS AMONG THE PARTIES.

ARTICLE XI  LIMITED GUARANTY

11.01The Limited Guaranty.  The Limited Guarantor hereby guarantees, as a
primary obligor and not as a surety to each Secured Party and their respective
successors and assigns, the prompt payment in full when due by the Borrower of
its obligations pursuant to Sections 2.12 and 6.17 (such obligations being
herein collectively called the “Limited Guaranteed Obligations”).  The Limited
Guarantor hereby agrees that if the Borrower shall fail to pay in full when due
any of the Limited Guaranteed Obligations, the Guarantor will promptly pay the
same in cash, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Limited Guaranteed
Obligations, the same will be promptly paid in full when due in accordance with
the terms of such extension or renewal.  For avoidance of doubt, the Limited
Guarantor does not guarantee the payment or performance of any Obligations of
the Borrower other than the Limited Guaranteed Obligations.

11.02Obligations Unconditional.  The obligations of the Limited Guarantor under
Section 11.01 shall constitute a guarantee of payment and to the fullest extent
permitted by applicable Law, are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Obligations of the Borrower under this Agreement, or any substitution,
release or exchange of any other guarantee of or security for any of the Limited
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (except for payment in full of the Limited Guaranteed
Obligations).  Without limiting the generality of the foregoing but subject in
all respects to the requirements of Section 10.01(a), it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Limited Guarantor hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

101

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)at any time or from time to time, without notice to the Limited Guarantor, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Limited Guaranteed Obligations shall be extended, or such performance
or compliance shall be waived; 

(b)any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

(c)the maturity of any of the Limited Guaranteed Obligations shall be
accelerated, or any of the Limited Guaranted Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Limited Guaranteed Obligations or,
except as permitted pursuant to Section 11.09, any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

(d)any Lien or security interest granted to, or in favor of any Lender or Agent
as security for any of the Limited Guaranteed Obligations shall fail to be
perfected; or

(e)the release of any other guarantor pursuant to Section 11.09, 13.09 or
otherwise.

The Limited Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and, to the extent permitted by Law, all notices whatsoever
(other than notices expressly provided for in this Agreement or the other Loan
Documents), and any requirement that any Secured Party exhaust any right, power
or remedy or proceed against the Borrower under this Agreement or the Notes, if
any, or any other agreement or instrument referred to herein or therein, or
against any other Person under any other guarantee of, or security for, any of
the Limited Guaranteed Obligations.  The Limited Guarantor waives, to the extent
permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Limited Guaranteed Obligations and
notice of or proof of reliance by any Secured Party upon this Limited Guaranty
or acceptance of this Limited Guaranty, and the Limited Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Limited Guaranty, and all dealings between the
Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Limited Guaranty. This Limited
Guaranty shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Limited Guaranteed Obligations at any time or from time to time
held by Secured Parties, and the obligations and liabilities of the Limited
Guarantor hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against the Borrower or against any other Person which may be or become liable
in respect of all or any part of the Limited Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Limited Guaranty shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Limited
Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Lenders, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no Limited
Guaranteed Obligations outstanding.

102

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

11.03Reinstatement.  The obligations of the Limited Guarantor under this Article
XI shall not be satisfied and shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower or other
Loan Party in respect of the Limited Guaranteed Obligations is rescinded or must
be otherwise restored by any holder of any of the Limited Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise but in each case solely to the extent that such
rescinded or otherwise restored payment is actually returned to the Limited
Guarantor or any Person (other than any Loan Party or any other Affiliate of
Limited Guarantor) in respect of Limited Guarantor’s actions or inactions (it
being understood and agreed that the return of such a payment to a Loan Party,
any other Affiliate of Limited Guarantor or any other Person other than the
Limited Guarantor or any Person (other than any Loan Party or any other
Affiliate of Limited Guarantor) in respect of Limited Guarantor’s actions or
inactions shall not result in any reinstatement of the Limited Guarantor’s
obligations under this Article 11). 

11.04Subrogation; Subordination.  The Limited Guarantor hereby agrees that until
the payment and satisfaction in full in cash of all Limited Guaranteed
Obligations and the occurrence of the Discharge Date it shall not exercise any
right or remedy, direct or indirect, arising by reason of any performance by it
of its guarantee in Section 11.01, whether by subrogation or otherwise, against
the Borrower or any other guarantor of any of the Limited Guaranteed Obligations
or any security for any of the Limited Guaranteed Obligations.

11.05Remedies.  The Limited Guarantor agrees that, as between the Limited
Guarantor and the Lenders, the Obligations of the Borrower under this Agreement
and the Notes that constitute the Limited Guaranteed Obligations, if any, may be
declared to be forthwith due and payable as provided in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 8.02) for purposes of Section 11.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Borrower) shall forthwith become due and payable by the
Limited Guarantor for purposes of Section 11.01.

11.06[Reserved]

11.07Continuing Guarantee.  The guarantee in this Article XI is a continuing
guarantee of payment, and shall apply to all Limited Guaranteed Obligations
whenever arising.

11.08General Limitation on Guarantee Obligations.  In any action or proceeding
involving any state corporate, limited partnership or limited liability company
Law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors generally, if the
obligations of Limited Guarantor under Section 11.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 11.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by the Limited
Guarantor, any Loan Party or any other Person, be automatically limited and
reduced to the highest amount

103

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. 

11.09Release of Limited Guarantor.  When the Discharge Date has occurred, this
Agreement and the Limited Guaranty shall terminate with respect to all Limited
Guaranteed Obligations.

11.10Representations and Warranties.  Limited Guarantor represents to each Agent
and the Lenders as of the Closing Date:

(a)it is a corporation duly organized and validly existing and in good standing
under the Laws of the State of Delaware;

(b)it has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

(c)it has duly authorized, executed and delivered this Agreement, and this
Agreement is fully enforceable against it in accordance with its terms, subject
to applicable Bankruptcy Laws, insolvency Laws and other Laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether a proceeding is sought in
equity or at law);

(d)neither the execution nor delivery of this Agreement nor compliance with or
fulfillment of the terms, conditions, and provisions hereof, conflicts with,
results in a breach or violation of the terms, conditions, or provisions of, or
constitutes a default, an event of default, or an event creating rights of
acceleration, termination, or cancellation, or a loss of rights under (i) the
organizational documents of the Limited Guarantor, (ii) any judgment, decree,
order, contract, agreement, indenture, instrument, note, mortgage, lease,
governmental permit, or other authorization, right, restriction, or obligation
to which the Limited Guarantor is a party or any of its property is subject or
by which Guarantor is bound, or (iii) any federal, state, or local Law, statute,
ordinance, rule or regulation applicable to the Limited Guarantor;

(e)no material consent, authorization, approval, order, license, certificate, or
permit or act of or from, or declaration of filing with, any Governmental
Authority or any party to any material contract, agreement, instrument, lease,
or license to which the Limited Guarantor is a party or by which the Limited
Guarantor is bound, is required for the execution, delivery, performance or
compliance with the terms hereof by the Limited Guarantor, except as have been
obtained as required prior to the date hereof;

(f)there is no pending, or to the best of its knowledge, threatened, litigation
against the Limited Guarantor in any court or before any commission or
regulatory body, whether federal, state or local, that challenges the validity
or enforceability of this Limited Guaranty or this Agreement;

(g)the Limited Guarantor is not insolvent within the meaning of applicable
Bankruptcy Laws; and

104

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(h)with the assistance of counsel of its choice, it has read and reviewed this
Agreement and such other documents as it and its counsel deemed necessary or
desirable to read. 

ARTICLE XII  ACCOUNTS; APPLICATION OF FUNDS

12.01Accounts; Application of Funds in Accounts.

(a)On or prior to the Closing Date, the Borrower shall cause the Accounts to be
established at Depositary.  The Borrower shall deposit or shall cause to be
deposited into the Revenue Account all Actual Net Cash Flows paid to the
Borrower by a Subject Fund or Borrower Subsidiary Party.

(b)Funds on deposit in the Accounts shall be applied in the manner, at the times
and in the order of priority as set forth in the CADA.

ARTICLE XIII  GENERAL GUARANTY

13.01The General Guaranty.  Each Guarantor hereby jointly and severally with the
other Guarantors guarantees, as a primary obligor and not as a surety to each
Secured Party and their respective successors and assigns, the prompt payment in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of all Obligations (including any
interest, fees, costs or charges that would accrue but for the provisions of (i)
the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Bankruptcy
Laws), in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed
Obligations”).  Each Guarantor hereby jointly and severally agrees that if the
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, such Guarantor
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

13.02Obligations Unconditional.  The obligations of the Guarantors under Section
13.01 shall constitute a guarantee of payment and performance and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Obligations of the Borrower under this Agreement, the
Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (except for payment in full of the
Guaranteed Obligations). Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

105

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(a)at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived; 

(b)any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or, except as permitted pursuant to Section
13.09, any security therefor shall be released or exchanged in whole or in part
or otherwise dealt with;

(d)any Lien or security interest granted to, or in favor of any Lender or Agent
as security for any of the Guaranteed Obligations shall fail to be perfected; or

(e)the release of any other guarantor pursuant to Section 11.09, 13.09 or
otherwise.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever (other than
notices expressly provided for in this Agreement or the other Loan Documents),
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Borrower under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.  The Guarantors waive, to the extent permitted by Law,
any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this General Guaranty or acceptance of this General
Guaranty, and the Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
General Guaranty, and all dealings between the Borrower and the Secured Parties
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this General Guaranty. This General Guaranty shall be construed as
a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other Person at any
time of any right or remedy against the Borrower or against any other Person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This General Guaranty shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
the Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

106

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

13.03Reinstatement.  The obligations of the Guarantors under this Article XIII
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise. 

13.04Subrogation; Subordination.  The Guarantors hereby agree that until the
payment and satisfaction in full in cash of all Guaranteed Obligations and the
occurrence of the Discharge Date it shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 13.01, whether by subrogation or otherwise, against the Borrower or
any other Guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.  Any Debt of any Loan Party to any other Loan
Party permitted pursuant to this Agreement is hereby subordinated to such Loan
Party’s Obligations.

13.05Remedies.  The Guarantors jointly and severally agree that, as between the
Guarantors and the Lenders, the Obligations of the Borrower under this Agreement
and the Notes that constitute the Guaranteed Obligations, if any, may be
declared to be forthwith due and payable as provided in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 8.02) for purposes of Section 13.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 13.01.

13.06[Reserved]

13.07Continuing Guarantee.  The guarantee in this Article XIII is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.

13.08General Limitation on Guarantee Obligations.  In any action or proceeding
involving any state corporate, limited partnership or limited liability company
Law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 13.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 13.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other Person, be automatically limited and
reduced to the highest amount (after giving effect to the right of contribution
established in Section 13.10) that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

13.09Release of Guarantors.  When the Discharge Date has occurred, this
Agreement and the General Guaranty shall terminate with respect to all
Guaranteed Obligations.

107

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

13.10Right of Contribution.  Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 13.04.  The provisions
of this Section 13.10 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder. 

13.11Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party as may be needed by such Specified
Loan Party from time to time to honor all of its obligations under its Guarantee
of the Guaranteed Obligations and the other Loan Documents in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 13.11 for up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 13.11 voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section 13.11 shall remain in full force and effect until
the Discharge Date. Each Qualified ECP Guarantor intends that this Section 13.11
constitute, and this Section 13.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

108

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

MAKO SOLAR, LLC,
a Delaware limited liability company,
as the Borrower

 

By: /s/Lyndon Rive

Name:Lyndon Rive

Title:President




 

S-1

--------------------------------------------------------------------------------

 

Agreed solely with respect to Sections 6.06(c), 10.01, 10.06(a), 10.10, 10.11,
10.12, 10.14, 10.15, 10.17, 10.18 and Article XI:

SOLARCITY CORPORATION, as Limited Guarantor

 

By: /s/Lyndon Rive

Name:Lyndon Rive

Title:Chief Executive Officer

 

S-2

--------------------------------------------------------------------------------

 

bank of america, n.a.,
as Administrative Agent

 

By: /s/Mollie S. Canup

Name:Mollie S. Canup

Title:Vice President

 

S-3

--------------------------------------------------------------------------------

 

bank of america, n.a.,
as Collateral Agent

 

By: /s/Mollie S. Canup

Name:Mollie S. Canup

Title:Vice President


 

S-4

--------------------------------------------------------------------------------

 

bank of america, n.a.,
as a Lender

 

By: /s/Sheikh Omer-Farooq

Name:Sheikh Omer-Farooq

Title:Director




 

S-5

--------------------------------------------------------------------------------

 

keybank National Association,
as a Lender

 

By: /s/Benjamin C. Cooper

Name:Benjamin C. Cooper

Title:Vice President




 

S-6

--------------------------------------------------------------------------------

 

MAKO SOLAR HOLDINGS, LLC,
a Delaware limited liability company,
as the Member and a Guarantor, 

 

By: /s/Lyndon Rive

Name:Lyndon Rive

Title:President


 

S-7

--------------------------------------------------------------------------------

 

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor, 

 

By: /s/Lyndon Rive

Name:Lyndon Rive

Title:President and Chief Executive Officer


 

S-8

--------------------------------------------------------------------------------

 

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor, 

 

By: /s/Lyndon Rive

Name:Lyndon Rive

Title:President


 

S-9

--------------------------------------------------------------------------------

 

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor, 

 

By: /s/Lyndon Rive

Name:Lyndon Rive

Title:President

 

 

S-10

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)

KNOWLEDGE PERSONS

Part I

[***]

 

Part II

[***]




 

Schedule 1.01(a)

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(b)

CHANGE IN CONTROL

Borrower Subsidiary Party

Equity Interests Owned as of Closing Date

[***]

[***]

[***]

[***]

[***]

[***]

 

 

Schedule 1.01(b)

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(c)

OPERATING ACCOUNT

Account Name:

Mako Solar, LLC

Bank:

Bank of America, N.A.

 

125 South Market Street

 

8th Floor

 

San Jose CA 95113

ABA Routing Number:

[***]

 

[***]

Account Number:

[***]

 

Schedule 1.01(c)

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS
AND PROPORTIONATE SHARES

 

Lender

Commitment

Proportionate Share

Bank of America, N.A.

$72,000,000.00

61.538461538%

KeyBank National Association

$45,000,000.00

38.461538461%

 

 

 

Total

$117,000,000.00]

100.000000000%

 

 

Schedule 2.01

--------------------------------------------------------------------------------

 

Schedule 2.01(c)

AMORTIZATION SCHEDULE

[See Attached]

 

 

Schedule 2.01(c)

--------------------------------------------------------------------------------

 

SCHEDULE 4.01(n)

CONSENTS

Fund I Manager

●Consent of Investor

Fund II Manager

●Consent of Investor

Fund III Manager

●Consent of Investor

Schedule 4.01(n)

--------------------------------------------------------------------------------

 

SCHEDULE 6.13

SEPARATENESS PROVISIONS

Each Loan Party shall maintain its existence separate and distinct from any
other Person, including taking the following actions:

(a)maintaining in full effect its existence, rights and franchises as a limited
liability company under the laws of the formation state and obtaining and
preserving its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and each other instrument or agreement
necessary or appropriate to properly administer this Agreement and permit and
effectuate the transactions contemplated hereby and thereby;

(b)maintaining its own deposit accounts, separate from those of any other
Person, any of its officers and their respective Affiliates;

(c)conducting all material transactions between such Loan Party and any of its
Affiliates (other than transactions pursuant to any Project Document in effect
as of the Closing Date (or any amendment, supplement or other modification to
any such Project Document entered into in accordance with this Agreement) or any
Loan Document) on an arm’s length basis and on a commercially reasonable basis;

(d)conducting its affairs separately from those of any other Person, any of its
officers or any of their respective Affiliates and maintaining accurate and
separate books, records and accounts and financial statements;

(e)acting solely in its own limited liability company name and not that of any
other Person, any of its officers or any of their respective Affiliates, and at
all times using its own stationery, invoices and checks separate from those of
any other Person, any of its officers or any of their respective Affiliates;

(f)not holding itself out as having agreed to pay, or as being liable for, the,
obligations of the Member or any of its respective Affiliates;

(g)maintaining all of its assets in its own name and not commingling its assets
with those of any other Person;

(h)paying its own operating expenses and other liabilities out of its own funds;

(i)observing all limited liability company formalities, including maintaining
meeting minutes or records of meetings and acting on behalf of itself only
pursuant to due authorization, required hereby and by the certificate of
formation of such Loan Party;

(j)maintaining adequate capital for the normal obligations reasonably
foreseeable in light of its contemplated business operations;

(k)paying its debts and liabilities (including, as applicable, shared personnel
and overhead expenses) from its own assets;

Schedule 6.13

--------------------------------------------------------------------------------

 

(l)holding itself out to the public as a legal entity separate and distinct from
any other Person. 

 

Schedule 6.13

--------------------------------------------------------------------------------

 

SCHEDULE 10.02

administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES

BORROWER:

Mako Solar, LLC

3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***]

MEMBER:

Mako Solar Holdings, LLC

3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***]

SOLARCITY

SolarCity Corporation
3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***]

FUND I MANAGER:

[***]

Schedule 10.02

--------------------------------------------------------------------------------

 

3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***] 

FUND II MANAGER:

[***]

3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***]

FUND III MANAGER:

[***]

3055 Clearview Way
San Mateo, CA  94402

Attention: General Counsel
Telephone:(650) 638-1028
Facsimile: (650) 638-1029
Electronic Mail: contracts@solarcity.com

Taxpayer Identification Number:  [***]

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):
Bank of America, N.A.

Bank of America Plaza

901 Main Street

Mail Code:  TX1-492-14-11

Dallas, TX  75202-3714
Attention: [***]

Schedule 10.02

 

--------------------------------------------------------------------------------

 

Phone:  [***]

Fax:  [***]

Electronic Mail: [***]

Remittance Instructions:

Bank of America, N.A.

New York, NY

ABA #: [***]

Account #: [***]

Attn: [***]

Ref: Mako Solar, LLC

Other Notices as Administrative Agent:
(for financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.

Bank of America

900 W Trade Street

Mail Code: NC1-026-06-03
Charlotte NC 28255-0001

Attention: [***]

Telephone: [***]

Telecopier: [***]

Electronic Mail: [***]

COLLATERAL AGENT

Bank of America
GATEWAY VILLAGE-900 BUILDING
Mailcode: NC1-026-06-03
900 W TRADE ST
CHARLOTTE, NC, 28255-0001
Attention: [***]
Telephone: [***]
Facsimile: [***]
Email: [***]

Schedule 10.02

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF BORROWING NOTICE

Date:____________1
Requested Borrowing Date:_____________

Bank of America, N.A.
Administrative Agent
901 Main Street
Mail Code:  TX1-492-14-11
Dallas, TX  75202-3714

Attention: [***]
Telephone:  [***]
Telecopy:  [***]
[***]

Bank of America, N.A.
900 West Trade Street
Mail Code:  NC1-026-06-03
Charlotte, NC 28255-0001
Attention:  [***]
Telephone:  [***]
Telecopy:  [***]
[***]

Re:[***] Credit Facility

This Borrowing Notice is delivered to you pursuant to Section 2.01(a)(iii) of
the Credit Agreement dated as of January 15, 2016 (as amended, restated,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among MAKO SOLAR, LLC, a Delaware limited liability company (the
“Borrower”), MAKO SOLAR HOLDINGS, LLC, a Delaware limited liability company (the
“Member”), [***], a Delaware limited liability company, [***], a Delaware
limited liability company, [***], a Delaware limited liability company,
SOLARCITY CORPORATION, a Delaware corporation solely in its capacity as a
limited guarantor (the “Limited Guarantor”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as the administrative agent for the Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”), as the
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), and as a Lender.  Each capitalized term
used and not otherwise defined herein shall have the meaning assigned thereto in
Section 1.01 of the Credit Agreement.

 

1 

Notice must be received by Administrative Agent at least seven (7) Business Days
before the date of the Requested Borrowing Date.

Exhibit A-1

Form of Borrowing Notice

--------------------------------------------------------------------------------

 

This Borrowing Notice constitutes a request for a Loan as set forth below:

1.The aggregate principal amount of the Loan requested is $____________2 (the
“Requested Amount”).

2.The Borrowing Date of the requested Loan is ____________ (the “Requested
Borrowing Date”), which is a Business Day.

The Applicable Interest Rate of the requested Loan is [Base Rate] [Daily LIBO
Rate] [LIBO Rate].

3.Schedule 1 hereto is a Borrowing Base Certificate, dated as of the date
hereof, delivered pursuant to Section 2.01(a)(iv)(A) and Section 4.02(c) of the
Credit Agreement.

4.Proceeds of the Loan should be directed [in accordance with the flow of funds
memorandum delivered on the date hereof to the Administrative Agent] [to the
following account[s]:  ________].

[Remainder of Page Intentionally left blank]




 

2 

The Requested Amount exceeds $2,500,000 or such lesser amount as is remaining
under the Commitment.

Exhibit A-2

Form of Borrowing Notice

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed as of the date first written above.

MAKO SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

 

By: ___________________________________

Name:

Title:




Exhibit A-3

Form of Borrowing Notice

--------------------------------------------------------------------------------

 

Schedule 1

Borrowing Base Certificate

[see attached.]

 

 

 

Exhibit A-4

Form of Borrowing Notice

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF NOTE

No. [__]

January __, 2016

$[__________]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [_____________________] (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
[__________________], or, if less, the aggregate unpaid principal amount of the
Loans from time to time made by the Lender to the Borrower under that certain
Credit Agreement, dated as of January 15, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, Mako Solar Holdings, LLC, [***], [***], [***], SolarCity
Corporation, a Delaware corporation solely in its capacity as a limited
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Collateral Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

MAKO SOLAR, LLC

Exhibit B-1

Form of Note

--------------------------------------------------------------------------------

 

By:
Name:
Title: 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

Type of
Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest
Paid This Date

Outstanding Principal Balance
This Date

Notation Made By

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

 

 

Exhibit B-2

Form of Note

--------------------------------------------------------------------------------

 

EXHIBIT C-1

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]3 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]4 Assignee identified in item 2
below ([the][each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]5 hereunder are several
and not joint.]6  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 (the “Standard
Terms and Conditions”) attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption Agreement
as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and (ii)
to the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption Agreement, without
representation or warranty by [the][any] Assignor.

 

3  

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

4  

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

5  

Select as appropriate.

6  

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit C-1-1

Form of Assignment and Assumption Agreement

--------------------------------------------------------------------------------

 

1.Assignor[s]:______________________________

______________________________
 

2.Assignee[s]:______________________________

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3. Initial Proportionate Share of Assignee[s]: _____________

_____________

4.Borrower:Mako Solar, LLC, a Delaware limited liability company

5.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.

6.Credit Agreement:Credit Agreement, dated as of January 15, 2016, among the
Borrower, Mako Solar Holdings, LLC, [***], [***], [***], SolarCity Corporation,
a Delaware corporation solely in its capacity as a limited guarantor, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent.

7.Assigned Interest[s]:7

Assignor[s]

Assignee[s]

Facility
Assigned

Aggregate
Amount of
Commitment/Loans
for all Lenders

Amount of
Commitment/Loans
Assigned

Percentage
Assigned of
Commitment/
Loans

CUSIP Number

 

 

 

 

 

 

 

 

 

________

$________________

$________________

__________%

 

 

 

________

$________________

$________________

__________%

 

 

 

________

$________________

$________________

__________%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7.Trade Date:__________________]8

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

7  

The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

8  

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Exhibit C-1-2

Form of Assignment and Assumption Agreement

--------------------------------------------------------------------------------

 

ASSIGNOR[S]9
[NAME OF ASSIGNOR]


By: _____________________________

[NAME OF ASSIGNOR]


By: _____________________________
Title:

ASSIGNEE[S]10
[NAME OF ASSIGNEE]


By: _____________________________
Title:

[NAME OF ASSIGNEE]


By: _____________________________

Title:

[Consented to and]11 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:

[Consented to:]12
MAKO SOLAR, LLC

By: _________________________________
Title:

 

9  

Add additional signature blocks as needed.  Include both Fund/Pension Plan and
manager making the trade (if applicable).

10  

Add additional signature blocks as needed.  Include both Fund/Pension Plan and
manager making the trade (if applicable).

11  

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12  

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

Exhibit C-1-3

Form of Assignment and Assumption Agreement

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

[___________________]13

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1.Representations and Warranties.

1.1Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 10.06(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.03 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption Agreement and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption Agreement and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will,

 

13  

Describe Credit Agreement at option of Administrative Agent.

Exhibit C-1-4

Form of Assignment and Assumption Agreement

--------------------------------------------------------------------------------

 

independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.General Provisions.  This Assignment and Assumption Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption
Agreement.  This Assignment and Assumption Agreement shall be governed by, and
construed in accordance with, the Law of the State of New York.

 

Exhibit C-1-5

Form of Assignment and Assumption Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See attached]




Exhibit C-2-1

Form of Administrative Questionnaire

 

--------------------------------------------------------------------------------

 

 

1.

FAX ALONG WITH COMMITMENT LETTER TO:  Mollie Canup, FAX#:  (704 )409-0011 

I.  Borrower Name:Mako Solar, LLC ([***])

$150,000,000  Credit Agreement

II.  Legal Name of Lender for Signature Page:

 

 

III. Name of Lender for any eventual tombstone:

 

 

 

 

 

IV.  Domestic Address:

 

V.  Eurodollar Address:

 

 

 

 

 

2.

VI.  Contact Information:

 

 

Credit Contact

 

Operations Contact

 

Legal Counsel

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E Mail Address

 

 

 

 

 

 

 

 

 

 

 

 

 

Bid Contact

 

 

 

L/C Contact

 

Draft Documentation Contact

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E Mail Address

 

 

 

 

 

 

VII.  Lender’s Fed Wire Payment Instructions:

Pay to:

 

 

 

(Name of Lender)

 

 

(ABA#)

(City/State)

 

(Account #)

(Account Name)

 

(Attention)

 

Borrower Name:_______________

$_______________ Revolving Credit Facility

Exhibit C-2-2

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 

 

VIII.  Lender’s Standby L/C Fed Wire Payment Instructions (if applicable):

Pay to:

 

 

 

(Name of Lender)

 

 

(ABA#)

(City/State)

 

(Account #)

(Account Name)

 

(Attention)

 

 

IX.  Organizational Structure:

Foreign Br., organized under which laws, etc.

 

Lender’s Tax ID:

 

 

Tax withholding Form Attached (For Foreign Buyers)

[___]

Form W-9

[___]

Form W-8

[___]

Form 4224 effective: ____________________

[___]

Form 1001

[___]

W/Hold _________%  Effective ________________

[___]

Form 4224 on file with Bank of America from previous current years transaction
___________________

 

X.  Bank of America Payment Instructions:

 

 

Servicing Site:

Dallas, Tx

 

 

Pay to:

Bank of America, N.A.

ABA #[***]

Dallas TX

Acct. #[***]

F/A:  Corporate Credit Services

Ref: Mako Solar, LLC ([***])

 

 

 

 

 

XI.  Name of Authorized Officer:

 

Name:

 

Signature:

 

Date:

 

 

 

 

Exhibit C-2-3

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of

Quarterly date CERTIFICATE

This Quarterly Date Certificate (this “Quarterly Date Certificate”) dated as of
__________, 20__, delivered in respect of the most recent Quarterly Date ending
on or prior to the date hereof (such Quarterly Date, the “Computation Date”), is
delivered to you on pursuant to the Credit Agreement dated as of January 15,
2016 (as amended, restated, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among MAKO SOLAR, LLC, a Delaware limited
liability company (the “Borrower”), MAKO SOLAR HOLDINGS, LLC, a Delaware limited
liability company (the “Member”), [***], a Delaware limited liability company,
[***], a Delaware limited liability company, [***], a Delaware limited liability
company, SOLARCITY CORPORATION, a Delaware corporation solely in its capacity as
a limited guarantor (the “Limited Guarantor”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as the administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
as the collateral agent for the Secured Parties (in such capacity, together with
its successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), and as a Lender.  Each capitalized term
used and not otherwise defined herein shall have the meaning assigned thereto in
Section 1.01 of the Credit Agreement.

The undersigned Responsible Officer of Borrower hereby certifies, represents and
warrants as of the date hereof that he/she is the ___________ of Borrower, and
that, as such, he/she is authorized to execute and deliver this Quarterly Date
Certificate to the Administrative Agent on behalf of the Borrower, and that:

(a)the calculations attached hereto as Schedule 1 (the “Quarterly Date
Certificate Calculations”) are true and complete in all material respects;

(b)[no Trigger Event or Sweep Event has occurred and is continuing as of the
Computation Date (as supported by the Quarterly Date Certificate
Calculations)][a Trigger Event or Sweep Event has occurred and is continuing as
of the Computation Date and the conditions and circumstances of such Trigger
Event or Sweep Event are as follows:  ________];

(c)the Debt Service Coverage Ratio as of the Scheduled Payment Date immediately
following such Computation Date (as supported by the Quarterly Date Certificate
Calculations) is _.__:_.__;

(d)the Aggregate Payment Facilitation Amount as of such Computation Date (as
supported by the Quarterly Date Certificate Calculations) is $________; and

(e)the Aggregate Payment Facilitation Sweep Amount as of such Computation Date,
if any (as supported by the Quarterly Date Certificate Calculations) is
$________.

[Remainder of page intentionally left blank]

Exhibit D-1

Form of Quarterly Date Certificate

--------------------------------------------------------------------------------

 




Exhibit D-2

Form of Quarterly Date Certificate

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Quarterly Date Certificate
to be executed and delivered, and the certifications and warranties contained
herein to be made on behalf of the Borrower, by a Responsible Officer of the
Borrower as of the date first written above.

MAKO SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

 

By: ___________________________________

Name:

Title:




Exhibit D-3

Form of Quarterly Date Certificate

--------------------------------------------------------------------------------

 

Schedule 1

Quarterly Date Certificate Calculations

MAKO SOLAR, LLC

 

 

 

~

QUARTERLY DATE CERTIFICATE CALCULATIONS

 

 

 

 

 

 

 

 

 

 

 

Report Date

 

 

 

[Insert Date]

 

Scheduled Payment Date

 

 

 

[Insert Date]

 

Interest Accrual Period (# Days)

 

 

 

[Insert Days]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

DSCR CALCULATIONS

 

 

 

 

 

 

 

 

 

 

 

 

DSCR: the quotient of (i) divided by (ii)

 

 

 

 

 

(i)

 

 

 

 

0.00

 

Actual Net Cash Flow received by Borrower for the trailing 12-month period
ending on the Quarterly Date

0.00

 

 

 

 

 

 

 

 

 

(ii) the sum of:

 

 

 

0.00

 

(A) the scheduled principal payments on the Loans due and payable during such
period

0.00

 

 

(B) interest payments on the Loans due and payable during such period,

0.00

 

 

(C) the actual amount of Undrawn Fees due and payable during such period,

0.00

 

 

(D) the amount of the “annual administrative agency fee” under the Agency Fee
Letter, and (E) the amount of the “annual depositary fee” and any “wire or check
disbursement fee” under the Depositary Fee Letter

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DSCR for the related Quarterly Date

 

 

 

N/A

 

DSCR for the previous Quarterly period

 

 

 

N/A

 

 

 

 

 

 

 

 

Distribution Block: DSCR <1.25:1.00

No

 

 

 

 

Sweep Event: DSCR <1.15:1.00

No

 

 

 

 

Sweep Event: DSCR <1.05:1.00

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

OTHER SWEEP EVENT CALCULATIONS

 

 

 

 

 

 

 

 

 

 

 

 

As of Date

 

 

 

[Insert Date]

 

($ in 000's)

 

 

 

 

 

 

 

 

 

 

 

 

SolarCity Tangible Net Worth

 

 

 

$-

 

 

Total Assets

 

 

 

$-  

 

Less:

 

 

 

 

 

 

 

Intangible Assets

 

 

 

$-  

 

 

Total Liabilities

 

 

 

$-  

 

 

 

 

 

 

 

 

Sweep Limit

$                 400,000

 

 

 

 

Sweep Event

No

 

 

 

 

 

 

 

 

 

 

Exhibit D-4

Form of Quarterly Date Certificate

--------------------------------------------------------------------------------

 

 

SolarCity Unrestricted Cash, Cash Equivalents & Short Term Investments

 

$-

 

 

Cash and Cash Equivalents

 

 

 

$-  

 

 

Short-Term Investments

 

 

 

$-  

 

 

 

 

 

 

 

 

Sweep Limit

$                     150,000

 

 

 

 

Sweep Event

No

 

 

 

 

 

 

 

 

 

 

 

SolarCity's "Interest Coverage Ratio"

 

 

 

 

 

 

 

 

 

 

 

 

A. Numerator (for the trailing 12-month period ending on the most recent fiscal
quarter end available):

$-

 

i. gross profit (as measured in accordance with GAAP), less:

 

 

$-  

 

ii. twenty percent (20%) of general and administration (G&A, as measured in
accordance with GAAP)

$-  

 

 

 

 

 

 

 

 

B. Denominator (for the trailing 12-month period ending on the most recent
fiscal quarter end available):

$-

 

i. all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP

$-  

 

ii. all interest paid or payable with respect to discontinued operations

 

$-  

 

iii. the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP

$-  

 

 

 

 

 

 

 

 

C. Interest Coverage Ratio (quotient of A divided by B)

 

 

N/A

 

 

 

 

 

 

 

 

Sweep Limit

                               1.15

 

 

 

 

Sweep Event

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






Exhibit D-5

Form of Quarterly Date Certificate

--------------------------------------------------------------------------------

 

MAKO SOLAR, LLC

 

 

 

 

~

QUARTERLY DATE CERTIFICATE CALCULATIONS

 

 

 

 

 

 

 

 

 

 

 

Report Date

 

 

 

 

[Insert Date]

 

Scheduled Payment Date

 

 

 

[Insert Date]

 

Interest Accrual Period (# Days)

 

 

 

[Insert Days]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

PAYMENT FACILITATION AMOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JobID

Date

Reason

Payment Facilitation Details

Payment Facilitation Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Payment Facilitation Amount

 

 

0.00

 

 

 

 

 

 

 

 

 

Aggregate Payment Facilitation Sweep Amount

 

 

0.00

 

 

 

 

 

 

 

 




 

Exhibit D-6

Form of Quarterly Date Certificate

--------------------------------------------------------------------------------

 

EXHIBIT E-1

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [______] (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among MAKO SOLAR, LLC, a Delaware limited
liability company (the “Borrower”), MAKO SOLAR HOLDINGS, LLC, a Delaware limited
liability company (the “Member”), [***], a Delaware limited liability company,
[***], a Delaware limited liability company, [***], a Delaware limited liability
company, SOLARCITY CORPORATION, a Delaware corporation solely in its capacity as
a limited guarantor (the “Limited Guarantor”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as the administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
as the collateral agent for the Secured Parties (in such capacity, together with
its successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), and as a Lender.

Pursuant to the provisions of Section 2.04(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

Exhibit E-1-1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

By:  _______________________

 

 

Name:  _______________________

 

 

Title:  ________________________

 

Date: ________ __, 20[  ]

 

Exhibit E-1-2

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT E-2

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [______] (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among MAKO SOLAR, LLC, a Delaware limited
liability company (the “Borrower”), MAKO SOLAR HOLDINGS, LLC, a Delaware limited
liability company (the “Member”), [***], a Delaware limited liability company,
[***], a Delaware limited liability company, [***], a Delaware limited liability
company, SOLARCITY CORPORATION, a Delaware corporation solely in its capacity as
a limited guarantor (the “Limited Guarantor”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as the administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
as the collateral agent for the Secured Parties (in such capacity, together with
its successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), and as a Lender.

Pursuant to the provisions of Section 2.04(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  _______________________

 

Exhibit E-2-1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

Name:  ________________________

 

 

Title:  ________________________

 

Date: ________ __, 20[  ]

 

Exhibit E-2-2

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT E-3

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [______] (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among MAKO SOLAR, LLC, a Delaware limited
liability company (the “Borrower”), MAKO SOLAR HOLDINGS, LLC, a Delaware limited
liability company (the “Member”), [***], a Delaware limited liability company,
[***], a Delaware limited liability company, [***], a Delaware limited liability
company, SOLARCITY CORPORATION, a Delaware corporation solely in its capacity as
a limited guarantor (the “Limited Guarantor”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as the administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
as the collateral agent for the Secured Parties (in such capacity, together with
its successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), and as a Lender.

Pursuant to the provisions of Section 2.04(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



Exhibit E-3-1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

[NAME OF PARTICIPANT]

 

By:  _______________________

 

 

Name:  ________________________

 

 

Title:  ________________________

 

Date: ________ __, 20[  ]

 

Exhibit E-3-2

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [______] (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among MAKO SOLAR, LLC, a Delaware limited
liability company (the “Borrower”), MAKO SOLAR HOLDINGS, LLC, a Delaware limited
liability company (the “Member”), SOLAR [***], a Delaware limited liability
company, [***], a Delaware limited liability company, [***], a Delaware limited
liability company, SOLARCITY CORPORATION, a Delaware corporation solely in its
capacity as a limited guarantor (the “Limited Guarantor”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as the administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
as the collateral agent for the Secured Parties (in such capacity, together with
its successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), and as a Lender.

Pursuant to the provisions of Section 2.04(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Exhibit E-4-1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  _______________________

 

 

Name:  ________________________

 

 

Title:  ________________________

 

Date: ________ __, 20[  ]

 

Exhibit E-4-2

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF AGGREGATE ADVANCE MODEL

[See file named “[***] Aggregate Advance Model 2016-01-15-vFinal.xlsm” uploaded
to the dataroom on January 15, 2016, an extract of which is attached hereto.]

Exhibit F-1

--------------------------------------------------------------------------------

 

EXHIBIT G

to Credit Agreement

BORROWING BASE CERTIFICATE

This Borrowing Base Certificate (this “Borrowing Base Certificate”) dated as of
__________, 20__, in respect of the period ending on __________, 20__  (the
“Computation Date”) is delivered to you on pursuant to the Credit Agreement
dated as of [__________] (as amended, restated, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among MAKO
SOLAR, LLC, a Delaware limited liability company (the “Borrower”), MAKO SOLAR
HOLDINGS, LLC, a Delaware limited liability company (the “Member”), [***], a
Delaware limited liability company, [***], a Delaware limited liability company,
[***], a Delaware limited liability company, SOLARCITY CORPORATION, a Delaware
corporation solely in its capacity as a limited guarantor (the “Limited
Guarantor”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as the
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”), as the collateral agent for
the Secured Parties (in such capacity, together with its successors and assigns,
the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), and as a Lender.  Each capitalized term used and not otherwise
defined herein shall have the meaning assigned thereto in Section 1.01 of the
Credit Agreement.

The undersigned Responsible Officer of Borrower hereby certifies, represents and
warrants as of the date hereof that he/she is the ___________ of Borrower, and
that, as such, he/she is authorized to execute and deliver this Borrowing Base
Certificate to the Administrative Agent on behalf of the Borrower, and that:

(a)all information contained herein and attached hereto is true and complete,
and  that calculations contained herein and attached hereto as Schedule 1 (the
“Borrowing Base Certificate Calculations”) are true and complete;

(b)Schedule 2 hereto contains the updated Aggregate Advance Model, Net Cash
Flows and Revised Net Cash Flows for each Subject Fund, delivered pursuant to
Section 2.01(a)(iv)(B) and Section 4.02(c) of the Credit Agreement;

(c)as of the date hereof, the DSAB, Subject Fund Borrowing Base and Advance Rate
for each Subject Fund are as follows:

Subject Fund

Aggregate Discounted Solar Asset Balance

Advance Rate

Subject Fund Borrowing Base

 

 

 

 

 

 

 

 

Exhibit G-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)[Reserved];

(e)as of the date hereof, no System is a Defaulted System or a Terminated System
[other than as set forth on Schedule 3 hereto];

(f)as of the date hereof, the Borrower [is] [is not] in compliance with the
Borrowing Base Requirement;

(g)[no][a] Default or Event of Default has occurred or is continuing pursuant to
the Credit Agreement;

(h)[no][a] Bankruptcy Event has occurred with respect to SolarCity subsequent to
the immediately preceding Borrowing Base Certificate delivered pursuant to the
Credit Agreement;

(i)as of the date hereof, the Available Borrowing Base is $___________, and
Outstanding Principal is $________________;

(j)as of the date hereof, the percentage of Eligible Systems in each Subject
Fund that constitute PTO Systems is:

Subject Fund

% of Eligible Systems that are PTO Systems

 

 

 

 

; [and]

(k)Schedule 3 hereto lists for the Subject Fund (i) each Current System and (ii)
the applicable system information in the applicable Cash Flow Model with respect
to the Current System;

(l) to the extent not otherwise previously delivered to the Administrative
Agent, for the benefit of each Lender, in connection with the submission of this
Borrowing Base Certificate, Borrower has electronically delivered to the
Administrative Agent, for the benefit of each Lender copies of each True-Up
Report with respect to the Subject Funds that has been delivered to the
applicable Investor since the date of the last Borrowing Base Certificate [.][;
and]

Exhibit G-2

--------------------------------------------------------------------------------

 

(m)  To the extent this Borrowing Base Certificate relates to the delivery of a
Borrowing Notice and to the extent not otherwise previously delivered to the
Administrative Agent, for the benefit of each Lender, in connection with the
submission of this Borrowing Base Certificate, Borrower has delivered (which
delivery may be made electronically through using File Transfer Protocol (FTP)
or Hypertext Transfer Protocol Secure (HTTPS)) to the Administrative Agent, for
the benefit of each Lender, true, correct and complete copies of (i) each
Customer Agreement for each Current System, (ii) the applicable Cash Flow Model
with respect to each Current System and (iii) any other data, documentation,
analysis or report reasonably requested by the Administrative Agent with respect
to any Current System or the associated Host Customer and commercially available
to the Borrower.

[Remainder of page intentionally left blank]




Exhibit G-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed and delivered, and the certifications and warranties contained
herein to be made on behalf of the Borrower, by a Responsible Officer of the
Borrower as of the date first written above.

MAKO SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

 

By: ___________________________________

Name:

Title:

 

Exhibit G-4

--------------------------------------------------------------------------------

 

Schedule 1

Borrowing Base Calculations

[see attached.]

 

Schedule 1 to Exhibit G-1

--------------------------------------------------------------------------------

 

Schedule 2

Aggregate Advance Model

[see attached.]

 

Schedule 2 to Exhibit G-1

--------------------------------------------------------------------------------

 

Schedule 3

Current Systems

[see attached.]

 

Schedule 3 to Exhibit G-1

--------------------------------------------------------------------------------

 

EXHIBIT H

to Credit Agreement

Form of Cash Flow Model

[See files named “[***] Cash Flow Model 2016-01-15_vFinal.xlsx”, “[***] Cash
Flow Model 2016-01-15_vFinal.xlsx” and “[***] Cash Flow Model
2016-01-15_vFinal.xlsx” uploaded to the dataroom on January 15, 2016]

 

Exhibit H-1

--------------------------------------------------------------------------------

 

EXHIBIT I

Form of

Borrowing date CERTIFICATE

[See attached]

 

Exhibit I-1

--------------------------------------------------------------------------------

 

BORROWING DATE CERTIFICATE

 

OF

MAKO SOLAR, LLC

MAKO SOLAR HOLDINGS, LLC

[***]

[***]

[***]

 

[DATE]

 

This Borrowing Date Certificate is being delivered pursuant to Section 4.02(h)
of the Credit Agreement, dated as of January 15, 2016 (the “Credit Agreement”),
by and among MAKO SOLAR, LLC, a Delaware limited liability company (the
“Borrower”), MAKO SOLAR HOLDINGS, LLC, a Delaware limited liability company (the
“Member”), [***], a Delaware limited liability company (“[***]”), [***], a
Delaware limited liability company (“[***]”), [***], a Delaware limited
liability company (“[***]” and together with the Borrower, the Member, [***] and
[***], the “Companies”), SOLARCITY CORPORATION, a Delaware corporation, solely
in its capacity as a limited guarantor (the “Limited Guarantor”), each lender
party thereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as the administrative agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”),
as the collateral agent for the Secured Parties (in such capacity, together with
its successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), and as a Lender.  Each capitalized term
used and not otherwise defined herein shall have the meaning assigned thereto in
Section 1.01 of the Credit Agreement.

 

The undersigned Responsible Officer of each of the Companies hereby certifies,
solely in such capacity and not in any individual capacity, as follows as of the
date hereof:

 

(a)All representations and warranties of the Loan Parties under the Loan
Documents are true and correct in all material respects as of the date hereof
(unless such representation or warranty relates solely to an earlier date, in
which case it shall have been true and correct in all material respects as of
such earlier date), other than those representations and warranties which are
modified by materiality by their own terms, which shall be true and correct in
all respects as of the date hereof (unless such representation or warranty
relates solely to an earlier date, in which case it shall have been true and
correct in all respects as of such earlier date).

(b)No Default, Event of Default, Sweep Event or Trigger Event has occurred and
is continuing or will result from the making of the Loan on the date hereof.

(c)All Liens contemplated to be created and perfected in favor of the Collateral
Agent pursuant to the Collateral Documents have been so created, perfected,
recorded and filed in the applicable jurisdictions, including in respect of
Borrower’s Equity Interest in the Borrower Subsidiary Party and each Borrower
Subsidiary Party’s Equity Interest in the applicable Subject Fund.

Exhibit I-2

--------------------------------------------------------------------------------

 

(d)All amounts for which reasonably detailed invoices have been received at
least one (1) Business Day prior to the date hereof and that are required to be
paid to or deposited with any Secured Party or under any other Loan Document,
and all taxes, fees and other costs payable in connection with the execution,
delivery, recordation and filing of the documents and instruments required to be
filed as a condition precedent to the making of such Loan have been paid in full
(or will be paid concurrently with the occurrence of the Borrowing on the date
hereof) or other arrangements acceptable to the Agents, the Depositary or such
Lender(s) for the payment thereof have been made. 

(e)After giving effect to the Borrowing on the date hereof, the Borrower is in
compliance with the Borrowing Base Requirement.

(f)No Material Adverse Effect has occurred or is continuing since the Closing
Date, and, to the Borrower’s Knowledge, no event or circumstance exists that
could reasonably be expected to result in a Material Adverse Effect.

(g)No Bankruptcy Event has occurred with respect to any Borrower Subsidiary
Party, Subject Fund or SolarCity.

(h)The conditions precedent set forth in Section 4.03 of the Credit Agreement
with respect to any Current Systems have been satisfied in all respects as of
the date hereof.

(i)After giving effect to the Borrowing on the date hereof, each of the Reserve
Accounts (but excluding the Supplemental Reserve Account) will be funded in the
amount of the applicable Reserve Required Balance as of the date hereof.

(j)Each Current System is an Eligible System, except as noted in clause (k)
below.

(k)No Current System is excluded from the definition of Net Cash Flow and no
Funded System has become excluded from the definition of Net Cash Flow other
than the following: [•]14.

 

[Signature Page Follows]

 

 

14 

Insert any Excluded Systems and applicable Eligibility Representations not
satisfied, as applicable.

Exhibit I-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Date
Certificate as of the date set forth above.

 

MAKO SOLAR, LLC,
a Delaware limited liability company

By:
Name:  
Title:  

MAKO SOLAR HOLDINGS, LLC,
a Delaware limited liability company

By:
Name:  
Title:  

[***],
a Delaware limited liability company

By:
Name:  
Title:  

[***],
a Delaware limited liability company

By:
Name:  
Title:  

[***],
a Delaware limited liability company

By:
Name:  
Title:  

 

Signature Page

Borrowing Date Certificate of Loan Parties

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 1

ELIGIBILITY REPRESENTATIONS

1.Accuracy of Cash Flow Model: The applicable system information in the Cash
Flow Model for the System is complete, accurate, true and correct in all
material respects and does not omit any necessary information that makes such
entry misleading.

2. Form of Customer Agreement: The Customer Agreement signed by an obligor
relating to such System (x) (i) is substantially in the form of one of the
template agreements attached to the applicable Project Document(s) of such
Subject Fund as of the Closing Date or (ii) otherwise is in a form approved by
the Required Lenders and (y) complies with and satisfies the following
conditions:

 

a.

Customer Agreement: Except to the extent amended, waived, extended or modified
in accordance with paragraph 2.b below, the related Customer Agreement provides
that an affiliate of Borrower agrees to design, procure and install and maintain
and repair PV Systems (subject to force majeure exceptions) at the property
specified in such Customer Agreement for no charge (other than any fees related
to activation, removal and reinstallation of the system, or other fees as set
forth in the form of Customer Agreements as delivered by or on behalf of
Borrower to Administrative Agent other than for power purchases or lease
payments) over the term of the contract, and the Host Customer agrees to
purchase electric energy produced by such PV Systems or lease such PV Systems.

 

b.

Modification to Customer Agreement:  The terms of the related Customer Agreement
have not been amended, waived, extended, or modified in any material respect
since the System’s date of PTO, except in compliance with SolarCity’s Credit
Underwriting Policy and Collections Policy.

 

c.

Host Customer Payments in U.S. Dollars: The related Host Customer is obligated
per the terms of the related Customer Agreement to make payments in U.S. dollars
to the counterparty of the related Customer Agreement.

 

d.

Host Customer:  The related Host Customer satisfied SolarCity’s Credit
Underwriting Policy at the time of origination.

 

e.

Host Customer FICO Score: The related Host Customer had a minimum FICO of [***]
at the time of origination.

 

f.

W.A. FICO Score:  After giving effect to the System’s inclusion in the Available
Borrowing Base, the weighted average FICO score, measured at the time the
related Customer Agreements were originated, for the Host Customers of all
Eligible Systems in all Subject Funds (including such System and each other
Current System on the applicable date of calculation) is at least [***].

 

g.

Absolute and Unconditional Obligation: The related Customer Agreement is by its
terms an absolute and unconditional obligation of the Host Customer to pay for

Appendix 1 - 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

electricity generated and delivered or will be generated and delivered by the
related PV System to such Host Customer after the related PV System has received
permission to operate from the local utility in writing or in such other form as
is customarily given by such local utility (“PTO”), and such payment obligations
under the related Customer Agreement do not provide for offset for any reason
including non-payment or non-performance under any customer warranty agreement
or performance guaranty provided to the applicable Host Customer. 

 

h.

Non-cancelable; Prepayable: The related Customer Agreement is non-cancelable by
its terms after the start of installation of the System and, other than with
respect to Customer Agreements that have been fully prepaid or partially prepaid
prior to the Borrowing Date, the related Customer Agreement is prepayable by its
terms only in connection with a Host Customer selling their home to a transferee
that is not approved in accordance with the terms of such Customer Agreement in
an amount equal to an amount determined by discounting all projected payments
that would have become payable thereunder by the Host Customer at a
pre-determined discount rate of 5%.

 

i.

Governing Law of Customer Agreement: The related Customer Agreement is governed
by the laws of a state of the United States and was not originated in, nor is it
subject to the laws of, any jurisdiction, the laws of which would make unlawful
the sale, transfer or assignment of the related Customer Agreement under the
applicable Project Document.

 

j.

Indemnity Provisions:  The related Customer Agreement does not add or remove any
indemnity or contingent liability provisions from the applicable form that would
reasonably be expected to have a material negative impact on the Borrower’s cash
flows.

 

k.

Liquidated Damages: The related Customer Agreement may contain liquidated
damages or other penalty provisions, including in connection with performance,
deliverability, availability or other similar obligations or guarantees over the
term of the Customer Agreement, provided that such obligations or guarantees (i)
relate to construction deadlines or otherwise are not applicable for events
after the related PV System has been Placed-in-Service or (ii) are backstopped
by the corresponding obligations or guarantees under the Project Documents and
could not reasonably be expected to have a material adverse effect on Net Cash
Flow including any guaranty of System generation performance that is reasonably
anticipated to be achieved by a System as of its installation.

3. Legal Compliance: The Customer Agreement and the origination thereof and the
installation of the related System, in each case, was in compliance in all
material respects with applicable federal, state and local laws and regulations
(including all consumer protection laws) at the time such Customer Agreement was
originated and executed and such System was installed.

Appendix 1 - 2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

4.Legal, Valid and Binding Agreement: The related Customer Agreement is legal,
valid and binding on the related Host Customer, enforceable against such related
Host Customer in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally, and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity). 

5. Full Force and Effect: With respect to the applicable Subject Fund
counterparty, the related Customer Agreement is in full force and effect in
accordance with its respective terms.

6. Ordinary Course of Business: The related Customer Agreement relates to the
sale of power from or the leasing of a PV System originated in the ordinary
course of business of an affiliate of Borrower.

7. System: The related PV System was properly delivered to and installed for the
related Host Customer in good repair, without defect, and in satisfactory
order.  The related Host Customer has accepted the related PV System, and the PV
System is an Inspected System or a PTO System.  The solar photovoltaic panels
and inverters with respect to the related PV System were manufactured by a
vendor that is on the list of approved vendors under the applicable Project
Document(s) corresponding to such Subject Fund as of the Closing Date.

8. Project States: The PV System is located in a state or locality that is
approved in Project Documents corresponding to the applicable Subject Fund.

9. No Condemnation: No condemnation is pending or, to Borrower’s Knowledge,
threatened with respect to the PV System, or any portion thereof material to the
ownership or operation of the PV System, and no unrepaired casualty exists with
respect to the PV System or any portion thereof material to the ownership or
operation of the PV System or the sale of electricity therefrom.

10.No Defaults or Terminations: The related Customer Agreement is not in default
and the related System is not a Terminated System or Defaulted
System.  Furthermore, the Host Customer associated with the related Customer
Agreement is not a Host Customer for any other Customer Agreement that was
originated, acquired and/or serviced by an Affiliate of Borrower that would meet
the definition of a Defaulted System.

11.No Delinquencies: The related PV System has not been turned off due to a Host
Customer delinquency.

12. Warranties: All manufacturer warranties relating to the related Customer
Agreement and the related PV System are in full force and effect and can be
enforced by the owner or lessee of such PV System, as applicable (other than
with respect to those manufacturer warranties that are no longer being honored
by the relevant manufacturer with respect to all customers generally).

13. Covered Assets:  After the related PV System has been Placed-in-Service,
certain maintenance and administrative services associated with such PV System
shall be covered in

Appendix 1 - 3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

accordance with the applicable servicing arrangement for such Subject Fund and
the standards set forth in the Project Documents. 

14. Liens:  Such PV System and the related Customer Agreement have been assigned
to and are owned by the applicable Subject Fund, free and clear of all liens and
encumbrances, except for liens permitted under the applicable Project Documents
of the applicable Subject Fund, as applicable.

15. Fixture Filings:  Before the related PV System has been Placed-in-Service,
an affiliate of the Borrower has filed a precautionary fixture filing in respect
of the related System or such other similar filing as may be required by
applicable Law including pursuant to Cal. Pub. Util. Code §§ 2868-2869;
provided, however, that (a) certain of such filings may be released from
time-to-time in order to assist the applicable Host Customer in a pending
refinancing of such Host Customer’s mortgage loan or sale of home, (b) such
filings may not have been filed or maintained in a manner that would provide
priority under applicable Law over an encumbrance or owner of the real property
subject to the filing, (c) no fixture filings have been made with respect to
fully prepaid Systems and (d) fixture filings may not have been made on Systems
located on military property.

16.Insurance: The PV System is insured as specified under the applicable Project
Documents.

17.Maximum Remaining Term: The original term of the related Customer Agreement
does not exceed [***].

18.Maximum Annual Escalator:  For any System in the [***] Subject Fund, the
annual escalator of the related Customer Agreement does not exceed [***]%.  For
any System in the [***]Subject Fund or the [***] Subject Fund, the annual
escalator of the related Customer Agreement does not exceed [***]%.

19.No Adverse Selection:  No selection procedures reasonably believed by the
Borrower to be adverse to the Lenders were utilized in selecting the Subject
Funds, Systems and the related Customer Agreements.

20.No Defenses Asserted: The related Customer Agreement has not been satisfied,
subordinated or rescinded and no lawsuit is pending with respect to such
Customer Agreement.

21.Delivery of Customer Agreements and Other Documentation:  The related
Customer Agreement and any amendments or modifications have been converted into
an electronic form (an “Electronic Copy”) and the related original Customer
Agreement and any amendments or modifications have been destroyed on or before
the later of (x) the Borrowing Date or (y) thirty (30) days after the System
receives PTO, in compliance with SolarCity’s document storage policies (which
include exceptions for preservation of originals where the local utility or
governmental authority requires such preservation).  An Electronic Copy is being
maintained by SolarCity under the applicable maintenance services agreement on
behalf of the related Subject Fund and such Electronic Copy is a true and
complete copy of such original Customer Agreement and any material amendments or
modifications thereto.  Each original Customer Agreement in the form of a “Lease
Agreement” that has been retained by SolarCity as

Appendix 1 - 4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

under the applicable maintenance services agreement in a custodial capacity in
compliance with such exception to its document storage policies has been labeled
on or before the Closing Date to indicate that such Lease Agreement was
transferred to the Subject Fund. 

22.Payment Terms of Customer Agreement: Except as otherwise permitted in the
related Customer Agreement, the related Customer Agreement provides that the
Host Customer thereunder is required to make periodic “Host Customer Payments”,
which are due and payable on a monthly basis, during the term of the related
Customer Agreement.

23.PBI Payments:

 

a.

All applications, forms and other filings required to be submitted in connection
with the procurement of performance based incentives (“PBI”) payments have been
properly made, or will be or are in the process of being made, in all material
respects under applicable Law, rules and regulations and the related PBI obligor
is in the process of approving or has provided a written reservation approval
(which may be in the form of electronic mail from the related PBI obligor) for
the payment of PBI payments.

 

b.

All conditions to the payment of PBI payments by the related PBI obligor have
been satisfied or approved or will be in the process of being satisfied or
approved, as applicable, and the PBI obligor’s payment obligation will be or is
an absolute and unconditional obligation of the PBI obligor that is not subject
to offset for any reason.

 

c.

If final forms and related agreements (including all applications, forms and
other filings and any written reservation approvals, interconnection agreements
and REC purchase agreements, each, a “Performance Based Incentive Agreement”)
are required by the laws, rules or regulations governing the obligations of the
PBI obligor to pay the PBI payments, to the Borrower’s Knowledge, such
Performance Based Incentive Agreement is, or will be, as applicable, the legal
valid and binding payment obligation of the PBI obligor, enforceable against
such PBI obligor in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally, and except as such
enforceability may be limited by general principles of equity (whether
considered at law or in equity).

Appendix 1 - 5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 2

SUBJECT FUNDS, BORROWER SUBSIDIARY PARTIES, FUNDED SUBSIDIARIES, AND INVESTORS

 

Subject Fund

Borrower Subsidiary Party

 

Funded Subsidiaries
(Subject Fund and Borrower Subsidiary Party)

Investor

1.

[***]

[***]

[***]

[***]

2.

[***]

[***]

[***]

[***]

3.

[***]

[***]

[***]

[***]

 

 

 

Appendix 2 - 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 3

PROJECT DOCUMENTS

 

1.

[***] Subject Fund

 

·

Limited Liability Company Agreement of [***], dated as of [***], by and between
Fund I Manager and Investor.

 

·

Asset Management Agreement, dated as of [***], by and between SolarCity and
[***].

 

·

Maintenance Services Agreement, dated as of [***], by and between SolarCity and
[***].

 

·

Master Purchase and Equity Capital Contribution Agreement, dated as of [***], by
and among SolarCity, Investor, Fund I Manager, and [***].

 

·

Fund I Resizing Amendment, dated as of [***], by and among SolarCity, Investor,
Fund I Manager, and [***].

 

·

Guaranty, dated as of [***], by SolarCity in favor of Investor.

 

·

Guaranty, dated as of [***], by [***] in favor of Fund I Manager and Solar
[***].

 

·

Accession Agreement, dated as of [***], by and among [***], [***] and SolarCity.

 

·

Master Back-Up Servicing Agreement, dated as of [***], by and among [***],
SolarCity and each additional person that becomes a party thereto pursuant to an
Accession Agreement.

 

2.

[***] Subject Fund

 

·

Amended and Restated Limited Liability Company Agreement of [***], dated as of
[***], by and between Fund II Manager and Investor.

 

·

Asset Management Agreement, dated as of [***], by and between SolarCity and
[***].

 

·

Maintenance Services Agreement, dated as of [***], by and between SolarCity and
[***].

 

·

Amended and Restated Master Purchase and Equity Capital Contribution Agreement,
dated as of [***], by and among SolarCity, Investor, Fund II Manager, and [***].

Appendix 3 - 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

·

Amendment No. 1 to Amended and Restated Master Purchase and Equity Capital
Contribution Agreement, dated as of [***], by and among SolarCity, Investor,
Fund II Manager, and [***]. 

 

·

Omnibus Amendment Agreement, dated as of [***], by and among SolarCity,
Investor, Fund II Manager, and [***].

 

·

Waiver and Consent, dated as of [***], by and among [***], SolarCity, Investor
and Fund II Manager.

 

·

Guaranty, dated as of [***], by SolarCity in favor of Investor.

 

·

Guaranty, dated as of [***], by [***] in favor of Fund II Manager and [***].

 

·

Accession Agreement, dated as of [***], by and among [***], U.S. Bank National
Association and SolarCity.

 

·

Master Back-Up Servicing Agreement, dated as of [***], by and among [***],
SolarCity and each additional person that becomes a party thereto pursuant to an
Accession Agreement.

 

3.

[***] Subject Fund

 

·

Limited Liability Company Agreement of [***], dated as of [***], by and between
Fund III Manager and Investor.

 

·

Asset Management Agreement, dated as of [***], by and between SolarCity and
[***].

 

·

Maintenance Services Agreement, dated as of [***], by and between SolarCity and
[***].

 

·

Master Purchase and Equity Capital Contribution Agreement, dated as of [***], by
and among SolarCity, Investor, Fund III Manager, and [***].

 

·

Transition Manager Agreement, dated as of [***], among SolarCity, U.S. Bank
National Association and [***].

 

·

Amendment No. 1 to Master Purchase and Equity Capital Contribution Agreement,
dated as of [***], by and among SolarCity, Investor and Fund III Manager.

 

·

Omnibus Amendment Agreement, dated as of [***], by and among SolarCity,
Investor, Fund III Manager, and [***].

 

·

Third Amendment Agreement, dated as of [***], by and among SolarCity, Investor,
Fund III Manager, and [***].

Appendix 1 - 2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

·

Guaranty, dated as of [***], by SolarCity in favor of Investor. 

 

·

Guaranty, dated as of [***], by [***] in favor of Fund III Manager and [***].

Appendix 1 - 3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 4

SYSTEM INFORMATION

Truncated list of system information included in Cash Flow Models:

(a)the applicable Subject Fund;

(b)SolarWorks ID number;

(c)type of agreement (i.e., power purchase agreement or lease agreement);

(d)Host Customer (i) account reference number(s), and (ii) city, state and zip
code;

(e)PV System size;

(f)the Project State in which such System is located;

(g)

projected PTO dates (in respect of Inspected Systems) and actual PTO dates (in
respect of PTO Systems);

(h)

date such System became an Inspected System or PTO System, as applicable;

(i)

whether the applicable Customer Agreement provides for any form of prepayment
and a description thereof;

(j)term of the applicable Customer Agreement;

(k)Utility;

(l) year 1 ppa rate in $/kwH / year 1 lease rate in $/month;

(m) rate escalator %;

(n) estimated total production (kwH);

(o) inverter manufacturer; and

(p) panel manufacturer.

Appendix 4 - 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 5

TAX EQUITY REPRESENTATIONS

(a)The Borrower Subsidiary Party (i) has entered into only one tax equity
transaction, namely the applicable Partnership Flip Structure, and has entered
into no agreements other than the related Project Documents and (ii) owns no
assets other than (x) its Equity Interests in the Subject Fund related to such
Partnership Flip Structure as set forth on Appendix 2 and (y) its contractual
rights arising from the Project Documents related to such Partnership Flip
Structure.  Each of the Project Documents for such Borrower Subsidiary Party and
Subject Fund is listed on Appendix 3.  Copies of all Project Documents as
currently in effect have been delivered via electronic dataroom to the
Administrative Agent by the Borrower.  Each Project Document to which any Funded
Subsidiary is a party is a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
other similar Laws affecting the enforcement of creditors’ rights generally and
subject to general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).  None of the Project Documents
to which a Funded Subsidiary is a party has been amended or modified since the
effective date of such Project Document other than as set forth on Appendix 3 or
permitted by Section 7.09(a).  No Subject Fund is party to any material
contract, agreement or other undertaking except the Project Documents and any
other contract, agreement or undertaking previously disclosed in writing to the
Administrative Agent.

(b)All Project Documents with respect to such Subject Fund are in full force and
effect and no material breach, default or event of default has occurred and is
continuing thereunder or in connection therewith, except in either case to the
extent that such breach, default or event of default could not reasonably be
expected to have a Material Adverse Effect or that could have a material adverse
effect on the Funded Systems or any Subject Fund or on the legality, validity or
enforceability of the operating agreement of a Subject Fund, the EPC, master
purchase agreement or equity capital contribution agreement related to a Subject
Fund or any guaranty agreement by SolarCity in favor of an Investor or other
party with respect to a Subject Fund.

(c)Neither the Borrower Subsidiary Party nor the Subject Fund has incurred any
Debt or other obligations or liabilities, direct or contingent other than (i)
with respect to the Borrower Subsidiary Party, (x) the Debt and other
obligations and liabilities arising under the Loan Documents and (y) contingent
indemnification obligations and loans required to be made to the Subject Fund,
in each case under clause (y), under the Project Documents, (ii) with respect to
the Subject Fund, the Debt and other obligations and liabilities (including for
Taxes) arising under or in relation to the Project Documents or (iii) Debt in
accordance with Section 7.02 of this Agreement and otherwise in connection with
Permitted Liens. No claim with respect to the contingent indemnification
obligations of the Borrower Subsidiary Party under any Project Document has been
asserted on or prior to the date hereof and remains outstanding.

(d)No loan to the Subject Fund required or permitted to be made under the
Project Documents has been made and remains outstanding, except loans required
to be made under a Project Document that have been disclosed in writing to the
Administrative Agent and the

Appendix 5 - 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Lenders or that otherwise constitute Debt in accordance with Section 7.02 of
this Agreement. All preferred return payments required to be made on or prior to
such date pursuant to the Subject Fund operating agreement(s) have been made. 

(e)No Subject Fund is in breach or default under or with respect to any
contractual obligation for or with respect to any outstanding amount or amounts
payable under such contractual obligation that equals or exceeds $50,000
individually or $250,000 in the aggregate.

(f)No Subject Fund has conducted any business other than the business
contemplated by the Project Documents applicable to such Subject Fund.

(g)The Borrower Subsidiary Party has not been removed as managing member under
the Subject Fund operating agreement(s) nor has the Borrower Subsidiary Party
given or received notice of an action, claim or threat of removal nor, to the
Borrower’s Knowledge, do any grounds for removal exist.

(h)No event has occurred under the Subject Fund operating agreement(s) that
would allow the Investor or another member to remove, or give notice of removal,
of the Borrower Subsidiary Party as managing member of such Subject Fund.

(i)No event or circumstance occurred and is continuing that has resulted or
could reasonably be expected to result in or trigger any limitation, reduction,
suspension or other restriction on distributions or other periodic payments to
the Borrower Subsidiary Party or the Subject Fund under the applicable Project
Documents (any such event or circumstance, a “Cash-Sweep Event”). For the
avoidance of doubt, “Cash-Sweep Event” shall not include any insolation-,
customer default-, or serial defect-related events or circumstances, or other
events or circumstances, that are not specifically addressed in the applicable
Project Documents as limiting, reducing, suspending or otherwise restricting
distributions or other periodic payments to the Borrower Subsidiary Party or the
Subject Fund.

(j)There are no actions, suits, proceedings, claims or disputes pending or, to
the Borrower’s Knowledge, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Subject Fund or its properties or revenues that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
that could have a material adverse effect on the Funded Systems owned by the
Subject Fund or the Subject Fund or on the legality, validity or enforceability
of any of the Loan Documents, the operating agreement of the Subject Fund, the
EPC agreement, master purchase agreement or equity capital contribution
agreement of the Subject Fund or any guaranty agreement by SolarCity in favor of
an Investor or other party with respect to the Subject Fund.

(k)No notice or action challenging the tax structure, tax basis validity, tax
characterization or tax-related legal compliance of the Subject Fund or the tax
benefits associated with the Subject Fund is ongoing or has been resolved in a
manner materially adverse to the Subject Fund or Borrower Subsidiary Party or,
to the Borrower’s Knowledge, the Investor or any other member.

(l)The only holders of Equity Interests in each Subject Fund are (i) the
applicable Borrower Subsidiary Party and (ii) the applicable Investor and,
except as expressly set forth in

Appendix 5 - 2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

each Subject Fund’s operating agreement, (A) there are no outstanding Equity
Interests with respect to such Subject Fund and (B) there are no additional
outstanding obligations of any Subject Fund to repurchase, redeem, or otherwise
acquire any membership or other equity interests in such Subject Fund or to make
payments to any Person, such as “phantom stock” payments, where the amount
thereof is calculated with reference to the fair market value or equity value of
such Subject Fund. The class or classes of membership interests that each
Subject Fund is authorized to issue and has issued are expressly set forth in
its operating agreement. 

(m)[reserved]

(n)The Subject Fund has filed, or has caused to be filed with the appropriate
tax authority, all federal, State and local tax returns that it is required to
file and has paid or has caused to be paid all taxes it is required to pay to
the extent due; provided, however, that the Subject Fund may contest in good
faith any such taxes and, in such event, may permit the taxes so contested to
remain unpaid during any period, including appeals, when the Subject Fund is in
good faith contesting the same, so long as such contest is pursued in accordance
with the requirements of each applicable Project Document.  There is no pending
action, suit, proceeding, investigation, audit or claim by a taxing authority
regarding any taxes relating to the Subject Fund that could, if made,
individually or in the aggregate have a Material Adverse Effect or that could
have a material adverse effect on the Subject Fund.

(o)The Borrower has delivered to the Administrative Agent the most recent
financial statements (including the notes thereto) prepared in respect of each
Subject Fund pursuant to the requirements of such Subject Fund’s Organizational
Documents, and such financial statements (if any) (a) fairly present in all
material respects the financial condition of such Subject Fund as of the date
thereof and (b) have been prepared in accordance with the requirements of such
Subject Fund’s Organizational Documents.  Such financial statements and notes
thereto disclose all direct or contingent material liabilities of such Subject
Fund as of the dates thereof, including liabilities for taxes, material
commitments and Debt.

(p)The Tax Equity Required Consent executed and delivered by the Investor in
each Subject Fund permits the pledge by the Borrower Subsidiary Party of its
Equity Interest in the Subject Fund to the Collateral Agent pursuant to the
Pledge and Security Agreement, the pledge by the Borrower of its Equity Interest
in the Managing Manager to the Collateral Agent pursuant to the Pledge and
Security Agreement, and the pledge by the Member of its Equity Interest in the
Borrower to the Collateral Agent pursuant to the Pledge and Security Agreement,
in each case without any prior written consent or approval of the Investor.  The
Collateral Agent may exercise remedies in respect of its security interest in
the Equity Interest of the Borrower, in the Equity Interest of the applicable
Borrower Subsidiary Party or in the Equity Interest of the applicable Subject
Fund, including foreclosure and transfer thereof in lieu of foreclosure, on the
terms and subject to the conditions expressly set forth in the Tax Equity
Required Consent executed and delivered by the Investor in such Subject Fund.

(q)Each Subject Fund is party to each Customer Agreement in respect of each
System owned by such Subject Fund and is entitled to receive the payments made
by each Host Customer under each related Customer Agreement.

 

Appendix 5 - 3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 6

[Reserved]

Appendix 6 - 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 7

BORROWING BASE CERTIFICATE CALCULATIONS

I. Borrowing Base Certificate Components

Borrower will submit a Borrowing Base Certificate setting forth:

 

a.

the Discounted Solar Asset Balance of all Systems presented for financing to
date, including Systems being submitted in connection with the contemplated
draw, if any, including details of:

 

(i)

the Aggregate Advance Model and Net Cash Flows used to calculate the Available
Borrowing Base;

 

(ii)

Revised Net Cash Flows; and

 

(iii)

a list identifying each Defaulted System and Terminated System.

 

b.

the Subject Fund Borrowing Base for each Subject Fund;

 

c.

the Available Borrowing Base;

 

d.

the percentage of Eligible Systems included in each Subject Fund that constitute
PTO Systems;

 

e.

the Advance Rate for each Subject Fund; and

 

f.

either (x) certification of compliance with the Borrowing Base Requirement or
(y) notice of noncompliance with the Borrowing Base Requirement.

II. Defined terms.

“Aggregate Advance Model” means the model that includes each of the Subject
Funds in the form of Exhibit F (which Exhibit F may be updated from time to time
with the addition of new Systems pursuant to Section 4.03(a)), forecasting the
Net Cash Flows to each Borrower Subsidiary Party under each Subject Fund
(including before and after the expected “Flip Date”), in each case: (i)
calculated in accordance with and adjusted for the Assumptions, (ii) adjusted to
exclude Excluded Revenues (without giving effect to the proviso contained in
such definition) and as necessary to calculate, as applicable, the Investor’s
preferred return, the capital contributions made by each Member of a Subject
Fund, and the effect of host customer prepayments, customer terminations,
Defaulted Systems and Terminated Systems, and (iii) accounting for the
applicable system information in the Cash Flow Models; provided, that, if, on or
before the Final True-Up Date, (A) the Investor increases the assumed default
rate in any Tax Equity Model (or any update thereto) with respect to Funded
Systems located in [***] or otherwise excludes the cash flows with respect to
any such Funded System or (B) the Investor causes a Payment Facilitation
Agreement to be executed with respect to a Funded System located in [***] and
the Payment Facilitation Amount with respect to such agreement is greater than
zero

Appendix 7 - 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(either such occurrence, a “[***] True-Up Event”), then the “Host Customer
Default” rate Assumption shall be increased in an amount as determined by the
Administrative Agent in its sole discretion.  In addition, the Aggregate Advance
Model will be updated as of the date such model is delivered to reflect any
modifications required due to changes in Cash Flow Models or Revised Net Cash
Flow. The Cash Flow Models shall identify Systems that have become Defaulted
Systems.  Any System with a Host Customer that has no FICO score or a FICO score
less than [***] at the time such Host Customer signed the applicable power
purchase agreement or lease agreement will be excluded from, or assigned a value
of zero in, the Aggregate Advance Model.

“Assumptions” means the assumptions set forth in the following table:

Characteristic

Assumptions

Insolation

P50 based on then-current energy production methodology

Availability

(Availability loss)

100%

(0%)

Degradation

0.5% per annum

Host Customer Default

0.5% per annum

Reserve Deposits

the sum of the Reserve Required Balances

O&M ($/kW/year)

as set forth in the form of Aggregate Advance Model attached as Exhibit F

Insurance ($/kW/year)

[***]:  $[***]
[***]:  $[***]
[***]:  $[***]

Insurance ($/kW/year) - CA/HI

[***]:  $[***]
[***]:  $[***]
[***]:  $[***]

Administration Costs ($/yr)

[***] Year 1:  $[***]
[***] Year 1:  $[***]
[***] Year 1:  $[***]
With escalation of [***]% per annum thereafter

Backup Servicer Fee ($/yr)

[***]:  $[***]
[***]:  $[***]
[***]:  $[***]

Appendix 7 - 2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Available Borrowing Base” means the sum of the Subject Fund Borrowing Bases for
all Subject Funds; provided, the DSAB from Inspected Systems that would cause
the percentage of the Available Borrowing Base attributable to Inspected Systems
to be in excess of, (x) prior to June 30, 2016, 40%, (y) on and after June 30,
2016 but prior to August 31, 2016, 5%, and (z) on and after August 31, 2016, 0%,
in each case, shall be excluded from the Available Borrowing Base.

“Carrying Cost” means, the sum of (i) the weighted average swap rate under all
Interest Rate Hedge Agreements, (ii) the Applicable Margin and (iii) all other
relevant transaction fees, converted where necessary from a fixed amount to a
relevant margin basis.

“Defaulted System” means any System (i) that has not been in service for 180
days or more (subject to force majeure exceptions) and is not a Terminated
System, (ii) where (a) the related Host Customer is more than 120 days past due
on any portion of a contractual payment due under the related Customer Agreement
and (b) the related Customer Agreement has not been brought current or the
related PV System has not been removed and re-deployed and/or the related
Customer Agreement reassigned (or a replacement Customer Agreement executed)
within 240 days after the end of such 120-day period, or (iii) with respect to
which a Host Customer has failed to make a buy-out payment that is due and
payable under a Customer Agreement.  For the avoidance of doubt, any past due
amounts owed by an original Host Customer after reassignment to, or execution
of, a replacement Customer Agreement with a new Host Customer shall not cause a
System to be deemed to be a Defaulted System.

“Discount Rate” means the amount that is the greater of (i) 6.00% and (ii) the
Carrying Cost.

“Discounted Solar Asset Balance” or “DSAB” means (i) with respect to any PTO
System, the net present value of Net Cash Flow with respect to such PTO System
calculated using a discount rate equal to the Discount Rate, and (ii) with
respect to Inspected Systems, the amount equal to (A) the net present value of
Net Cash Flow with respect to such Inspected System calculated using a discount
rate equal to the Discount Rate multiplied by (B) 0.98.

“Net Cash Flow” means an amount equal to the sum of the aggregate forecasted
Distributions of On-Going Revenue paid or payable to each Borrower Subsidiary
Party on account of its respective interest in a Subject Fund as set forth in
the Aggregate Advance Model (provided, the forecasted Distributions of On-Going
Revenue shall only include contracted cash flows attributable to the initial
term (excluding any renewal period) of the applicable Customer Agreement).  Net
Cash Flow will not include (i) un-contracted state incentives and rebates,
(ii) cash flows from Systems that fail to meet the Eligibility Representations
or, as of any Scheduled Payment Date, the Ongoing Eligibility Representations,
and (iii) cash flows from any Defaulted Systems.

“Revised Net Cash Flow” means, as of each date a Borrowing Base Certificate is
delivered, a revised calculation of Net Cash Flows that includes the effect of:

1.Any buy-out payment that has been received in accordance with the applicable
Customer Agreement;

Appendix 7 - 3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

2.Host Customer transfers in accordance with the applicable Customer Agreement,
with respect to which the transferee of a Host Customer’s interest in a System
fails to meet the transfer requirements, including any credit requirements, as
set forth in any applicable Project Documents.  For the avoidance of doubt, the
FICO score associated with the System will be updated to reflect the transferee
as part of such transfer; 

3.Removal of cash flows associated with Terminated Systems, Defaulted Systems,
Systems that fail to meet the Ongoing Eligibility Representations and Systems
that were not Eligible Systems as of the date any Loans were made in respect
thereof;

4. Changes to Borrower Subsidiary Party cash distribution allocations or Flip
Point (as defined in each Subject Fund’s applicable Material Project Documents)
as reflected in any Final True-Up Base Case Model (as defined in each Subject
Fund’s applicable Material Project Documents) or updated Tax Equity Models, as
applicable, delivered with respect to a Subject Fund; and

5.Changes to the date any System becomes an Inspected System or such System
becomes a PTO System.

6.Decreases in the price at which the applicable Host Customer is charged under
the applicable Customer Agreement for purchase of electricity from or rent of
the applicable PV System.

“Subject Fund Borrowing Base” means, for each Subject Fund, an amount equal to
the aggregate Discounted Solar Asset Balance of Systems in such Subject Fund
multiplied by the Advance Rate.

“Tax Equity Model” means for each Subject Fund, the financial model delivered to
the Administrative Agent as of the Closing Date, as agreed upon by the
respective Investor and Borrower Subsidiary Party with respect to a Subject Fund
and as updated in accordance with the terms of the Project Documents and the
terms hereof.

“Trigger Event” means, with respect to any Subject Fund, as of any Quarterly
Date, one or more of the following events or circumstances has occurred and is
continuing:

 

(i)

any related Funded Subsidiary is subject to a Bankruptcy Event, dissolution
event or liquidation event;

 

(ii)

for a period of more than thirty (30) consecutive days, SolarCity or the
applicable Borrower Subsidiary Party has failed to pay any tax or other
indemnity amounts over $175,000 in the aggregate due and owing to the Investor
(including amounts owed by the applicable Borrower Subsidiary Party, whether or
not such amounts are guaranteed by SolarCity) in respect of such Subject Fund,
unless such amounts are being contested by the applicable Borrower Subsidiary
Party or SolarCity in good faith or to the extent that Borrower Subsidiary Party
cash flows are escrowed pending resolution of such contest;

Appendix 7 - 4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(iii)

the related Borrower Subsidiary Party is removed as the “managing member” of
such Subject Fund or a notice of such removal was given at least thirty (30)
days prior to such Quarterly Date and has not been rescinded or withdrawn,
unless such removal or notice of removal was solely the result of a Bankruptcy
Event with respect to SolarCity (in which case, such removal or notice of
removal shall not constitute a “Trigger Event” for any purpose hereunder); 

 

(iv)

the occurrence of any default by the related Borrower Subsidiary Party or such
Subject Fund under any Project Document or any other material agreement or
contract by which such Person is bound, in each case, that has a Material
Adverse Effect or a material adverse effect on the aggregate value of the
Collateral;

 

(v)

Eligibility Representations with respect to Funded Systems constituting twenty
percent (20%) or more of the Discounted Solar Asset Balance of all Funded
Systems of such Subject Fund (as determined by the Administrative Agent with
prior written notice to the Borrower) were not true and correct as of the
applicable Borrowing Date on which such Eligibility Representations were made
with respect to such System;

 

(vi)

there is entered against such Subject Fund or the related Borrower Subsidiary
Party (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $175,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a material adverse effect on such Subject Fund or the related
Funded Subsidiary, except to the extent that (A) within thirty (30) days of the
judgment being entered, the amount of such judgment order is fully covered (up
to customary deductibles) by a valid and binding policy of insurance or by a
surety bond between the defendant and the insurer covering payment thereof and
satisfactory to the Required Lenders and (B) such insurer or surety has been
notified of, and has accepted the claim made for payment of, the amount of such
judgment or order;

 

(vii)

any action, suit, proceeding, claim or dispute is brought or, to the Borrower’s
Knowledge, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, either individually or in the
aggregate, in respect of which GAAP requires such Subject Fund or the related
Borrower Subsidiary Party to establish a reserve of $350,000 or greater, unless,
if such reserve (individually or in the aggregate) is $350,000 or greater but
less than 15% of the DSAB of all Eligible Systems, such Subject Fund or the
related Borrower Subsidiary Party has established a cash reserve in the amount
of the required GAAP reserve; and

 

(viii)

the related Borrower Subsidiary Party (i) fails to make any payment when due
following the expiration of all applicable grace or cure periods (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in

Appendix 7 - 5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

respect of any Debt (other than Debt under the Loan Documents) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Hundred Fifty Thousand Dollars ($250,000) or (ii)
fails to observe or perform any other agreement or condition relating to such
Debt, or any other event occurs, the effect of which default or other event is
to cause, or to permit the holder or holders of such Debt to cause, with the
giving of notice if required, such Debt to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt to be made, prior to its stated
maturity; provided that this clause (viii) shall not apply to secured Debt that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Debt, if such sale or transfer is permitted hereunder and
under the documents providing for such Debt. 

 

 

Appendix 7 - 6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

APPENDIX 8

PARTNERSHIP FLIP STRUCTURE CHARACTERISTICS

1.

Borrower or an affiliate shall have formed a limited liability company (the
“Subject Fund”) that has been formed for the sole purpose of owning PV Systems
that have been leased to or are producing power for sale to host customers (the
“Systems”).

2.

The Limited Liability Company Agreement of the Subject Fund (the “LLCA”)
provides for two classes of limited liability company interests – “SolarCity
Units” and “Investor Units.”

3.

The LLCA provides that the Subject Fund will make no election to be treated
other than as a partnership for federal tax purposes.

4.

A wholly owned subsidiary of the Borrower owns the SolarCity Units (as holder
thereof, the “SolarCity Member”) and the tax equity investor (the “Investor”)
owns the Investor Units (as holder thereof, the “Investor Member”). The
SolarCity Member and the Investor Member are collectively referred to herein as
the “Members.”

5.

SolarCity Member has been appointed as the initial managing member of the
Subject Fund (in such capacity, the “Manager”).

6.

Manager is solely responsible for the management of the Systems (other than with
respect to the obligations of any third party the Subject Fund has engaged to
provide maintenance services in respect of the PV Systems) and the Subject Fund
subject to certain customary approval rights of the Investor Member. The Subject
Fund shall be prohibited from incurring any indebtedness above a limit specified
in the Subject Fund operating agreement without the Investor Member’s consent
and from incurring or granting or suffering to exist any liens on its assets
other than such liens in the ordinary course of such business that are
customarily permitted without the Investor Member’s consent.

7.

The Manager is required to manage the Subject Fund in accordance with prudent
industry standards or subject to the fiduciary duties of care and loyalty.

8.

The Subject Fund has acquired each System pursuant to an agreement (the “EPC
Contract”) with an affiliate of the Borrower (the “Seller”).

9.

Cash available for distribution to the Members will be distributed at least
quarterly (or annually with respect to certain items) in accordance with an
agreed upon priority, subject to customary exceptions (including end of year
true-up and curative flip allocations).

10.

After certain criteria have been satisfied, the SolarCity Member will have the
option to purchase all of the Investor Units from the Investor Member for a
stated amount or pursuant to an agreed methodology (which may include a purchase
price equal to the greater of (x) the fair market value of the Investor Units or
(y) an amount necessary to

Appendix 8 - 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

cause the Investor Member to reach its “Twenty-Year After-Tax IRR” (as defined
in the LLCA)). 

11.

The SolarCity Member may not be removed from its capacity as managing member of
the Subject Fund without “Cause” (as defined in the LLCA).

12.

The LLCA may not be amended without the written consent of each Member.

13.

SolarCity Member’s obligation to indemnify the Investor Member, if any, will be
limited to customary indemnities for breach of the Project Documents or bad
acts, standard tax indemnities (but not structure or tax ownership), failure to
comply with consumer protection laws and environmental indemnities. Any such
obligation to indemnify the Investor Member is guaranteed by SolarCity.

14.

No provision in the LLCA would require or cause the SolarCity Member to forfeit,
transfer or otherwise divest itself of such Member’s economic interest in the
Subject Fund or would under any circumstance revise or otherwise modify any
rights associated with the SolarCity Units, other than the removal of the
SolarCity Member as managing member.

15.

The Project Documents require the Borrower Subsidiary Party to appoint and
maintain an operations and maintenance provider for each System.

16.

The LLCA identifies fixed tax assumptions regarding the treatment of the Subject
Fund as a partnership, tax ownership of the Systems, depreciation, allocations
of income and loss, and economic substance and requires that the Investor
Member’s return be calculated in accordance with the fixed tax assumptions and
that tax returns be prepared in accordance with the fixed tax assumptions.

Appendix 8 - 2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.